  CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 1 of 157




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF MINNESOTA

City of Coon Rapids, Minnesota,                                Case No. 0:19-cv-2379

                                 Plaintiff,

                v.

Purdue Pharma L.P.; Insys Therapeutics, Inc.;
Teva Pharmaceutical Industries, Ltd.;
Teva Pharmaceuticals USA, Inc.;
Cephalon, Inc.; Johnson & Johnson;
Janssen Pharmaceuticals, Inc.; Endo
International PLC; Endo Pharmaceuticals, Inc.;
Mallinckrodt LLC; Mallinckrodt PLC;
Allergan PLC f/k/a Actavis PLC; Watson
Pharmaceuticals, Inc. n/k/a Actavis, Inc.;
Watson Laboratories, Inc.; Actavis LLC;
Actavis Pharma, Inc. f/k/a Watson Pharma,
Inc.; Mckesson Corporation; Cardinal
Health, Inc.; AmerisourceBergen Corporation,
Omnicare Distribution Center LLC; and
Masters Pharmaceutical, Inc.
                                 Defendants.

                       COMPLAINT AND DEMAND FOR JURY TRIAL

    William S. Consovoy*                       Jared Shepherd
    will@consovoymccarthy.com                  jshepherd@hoffbarry.com
    Thomas R. McCarthy*                        Hoff Barry, P.A.
    tom@consovoymccarthy.com                   775 Prairie Center Drive, Ste. 160
    CONSOVOY MCCARTHY PARK PLLC                Eden Prairie, MN 55344
    3033 Wilson Boulevard, Suite 700           Tel: 952.746.2714
    Arlington, Virginia 22201
    Tel: 703.243.9423                          *Pro Hac Vice admission to be sought

    Ashley Keller*                             Counsel for Plaintiff
    ack@kellerlenkner.com
    Travis Lenkner*
    tdl@kellerlenkner.com
    Seth Meyer*
    sam@kellerlenkner.com
    KELLER LENKNER LLC
    150 N. Riverside Plaza, Suite 5100
    Chicago, Illinois 60606
    Tel: 312.506.5641




Complaint and Demand for Jury Trial                                                 Page 1 of 157
  CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 2 of 157




        Plaintiff City of Coon Rapids, Minnesota, by and through its counsel of record,

HOFF BARRY, P.A., complains and states as follows.




Complaint and Demand for Jury Trial                                        Page 2 of 157
   CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 3 of 157




                                                         TABLE OF CONTENTS

I. INTRODUCTION..................................................................................................................................... 5
II. PARTIES.................................................................................................................................................. 9
      A. CITY OF COON RAPIDS ...................................................................................................................... 9
      B. MANUFACTURERS ............................................................................................................................10
      C. DISTRIBUTORS .................................................................................................................................16
III. JURISDICTION AND VENUE ...........................................................................................................16
IV. GENERAL FACTUAL ALLEGATIONS...........................................................................................18
      A. THE MANUFACTURER DEFENDANTS’ MISINFORMATION CAMPAIGN REGARDING OPIOIDS .............21
      B. THE MANUFACTURER DEFENDANTS’ MISREPRESENTATIONS REGARDING THEIR SPECIFIC
         PRODUCTS .......................................................................................................................................30
         i. Background on the FDA Approval Process .............................................................................30
         ii. Each of the Manufacturer Defendants Flouted the FDA Approval Process for Their
              Respective Product(s) ..............................................................................................................33
      C. DEFENDANTS’ FAILURES TO MAINTAIN EFFECTIVE CONTROLS AGAINST DIVERSION AND FAILURES
         TO REPORT SUSPICIOUS ORDERS .....................................................................................................55
         i. Failure of the Manufacturer Defendants .................................................................................61
         ii. Failure of the Distributor Defendants......................................................................................63
      D. THE OPIOID EPIDEMIC’S DEVASTATING EFFECTS ............................................................................73
         i. Overuse and Overprescription .................................................................................................74
         ii. Opioid Related Fatalities .........................................................................................................74
         iii. Social, Economic, and Health Consequences of Prescription Opioid Abuse...........................76
         iv. The Growing Heroin Epidemic ................................................................................................78
V. SPECIFIC FACTUAL ALLEGATIONS .............................................................................................80
VI. TOLLING THE STATUTES OF LIMITATIONS ............................................................................80
      A. TOLLING OF STATUTE OF LIMITATION FOR STATE-LAW ACTIONS ...................................................80
      B. TOLLING OF STATUTE OF LIMITATIONS AGAINST THE MANUFACTURER DEFENDANTS ...................81
      C. TOLLING OF STATUTE OF LIMITATIONS AGAINST THE DISTRIBUTOR DEFENDANTS .........................84
VII. COUNT I VIOLATIONS OF RICO ACT, 18 U.S.C. § 1961, ET SEQ. AGAINST
MANUFACTURER DEFENDANTS AND DISTRIBUTOR DEFENDANTS .........................................86
      A. STANDING ........................................................................................................................................86
      B. UNLAWFUL ENTERPRISES ................................................................................................................88
         i. Diversion Enterprise ................................................................................................................90
         ii. Marketing Enterprise .............................................................................................................102
VIII. COUNT II NEGLIGENCE AGAINST ALL DEFENDANTS .......................................................113
IX. COUNT III NEGLIGENCE PER SE AGAINST ALL DEFENDANTS .........................................115
X. COUNT IV GROSS NEGLIGENCE AGAINST ALL DEFENDANTS............................................117
XI. COUNT V MINNESOTA FALSE CLAIMS ACT (MINN. STAT. § 15C.02) AGAINST
MANUFACTURER DEFENDANTS ........................................................................................................122
XII. COUNT VI FALSE STATEMENT IN ADVERTISING (MINN. STAT. § 325F.67) AGAINST
MANUFACTURER DEFENDANTS ........................................................................................................127
XIII. COUNT VII MINNESOTA PREVENTION OF CONSUMER FRAUD ACT (MINN. STAT. §§
325F.68 ET SEQ.) AGAINST MANUFACTURER DEFENDANTS ......................................................130




Complaint and Demand for Jury Trial                                                                                                       Page 3 of 157
   CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 4 of 157




XIV. COUNT VIII UNLAWFUL TRADE PRACTICES ACT (MINN. STAT. §§ 325D.09 ET SEQ.)
AGAINST MANUFACTURER DEFENDANTS ......................................................................................135
XV. COUNT IX DECEPTIVE TRADE PRACTICES ACT (MINN. STAT. §§ 325D.43 ET SEQ.)
AGAINST MANUFACTURER DEFENDANTS ......................................................................................139
XVI. COUNT X FRAUDULENT AND INTENTIONAL MISREPRESENTATION AGAINST ALL
DEFENDANTS ..........................................................................................................................................143
XVII. COUNT XI NEGLIGENT MISREPRESENTATION AGAINST ALL DEFENDANTS..........146
XVIII. COUNT XII UNJUST ENRICHMENT AGAINST ALL DEFENDANTS ................................149
XIX. COUNT XIII PUBLIC NUISANCE AGAINST ALL DEFENDANTS .........................................150
XX. COUNT XIV CIVIL CONSPIRACY AGAINST ALL DEFENDANTS ........................................154
XXI. DEMAND FOR JURY TRIAL .......................................................................................................155
XXII. PRAYER FOR RELIEF ................................................................................................................155




Complaint and Demand for Jury Trial                                                                                                 Page 4 of 157
    CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 5 of 157




                                           I. INTRODUCTION

        1.       The use of highly addictive narcotic drugs such as oxycodone,

hydrocodone, methadone, fentanyl, codeine, and others (hereinafter, “opioids”) has

become a national epidemic of chemical addiction in the United States. 1 Across the

country, Americans are addicted to prescription drugs, synthetic opioids, and heroin at

levels unprecedented in U.S. history. The opioid epidemic has led to carnage and

devastation—including the loss of over 33,000 lives annually, the destruction of

countless families and homes, and the incarceration of hundreds of thousands of addicts

who have turned to crime to support their chemical addictions. The United States

comprises less than 5% of the world’s population but consumes over 80% of the world’s

opioid products.

        2.       Drug overdoses are one of the leading causes of injury and death in the

United States and are currently at the highest level ever recorded. Every year since 2011,

fatal drug overdoses outnumbered deaths by firearms and motor vehicle crashes. In 2015,

approximately 140 people died every day from drug poisoning associated with opioids.

        3.       The opioid epidemic is unsparing in the victims it claims. Opioids—

profligately sold to treat virtually any ailment—destroy the lives of countless men and

women who have the misfortune of suffering not only from severe chronic pain, but also


1
 Traditionally, the term “opiate” is used in pharmacology to refer to drugs derived from opium. Opiates are
alkaloid compounds naturally found in the opium poppy plant, Papaver somniferum. These opiate alkaloid
compounds include heroin, morphine, codeine, and thebaine; each has a high potential for addiction.
“Opioid” is a more modern term used to refer to all substances, both natural and synthetic, that bind to
opioid receptors in the human brain. Opioid is, therefore, a broader term than opiate, and it also
encompasses synthetic opiates (e.g., fentanyl, meperidine, and methadone) and semi-synthetic opiates (e.g.,
hydrocodone, hydromorphone, oxycodone, and oxymorphone).




Complaint and Demand for Jury Trial                                                          Page 5 of 157
  CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 6 of 157




from relatively minor conditions, such as back pain, arthritis, workplace injuries, and a

countless array of other term-limited painful conditions. Opioids devastate families

whose teenaged sons and daughters were killed by accidental overdoses. America’s

raging opioid epidemic turbocharges the heroin trade, as people addicted to prescription

opioids often end up turning to highly potent street drugs.

        4.      These diverse manifestations of the opioid epidemic are all rooted in a

common cause: corporate greed. As patients throughout the country became addicted to

opioids, manufacturers and distributors of opioids became addicted to the immense

profits associated with the widespread consumption of opioids. Motivated by their own

bottom lines, these corporate actors looked the other way as the epidemic unfolded.

        5.      Beginning in the mid-1990s, drug manufacturers aggressively over-

promoted highly addictive, dangerous opioid products—falsely telling both the federal

government and the medical community that the risk of opioid addiction and dependence

was low. In violation of federal law, the Manufacturer Defendants, as defined below, also

misled the government and the public about various aspects of the drugs, promoting

opioids as miracle pills that could relieve pain without any real risk of addiction. Building

upon those falsehoods, the Manufacturer Defendants launched and funded aggressive

campaigns to convince doctors and the public that opioids could safely be used as a daily

treatment for chronic pain.

        6.      The misinformation campaign worked. Across the country, doctors began

prescribing highly addictive opioids for ailments ranging from neck pain to headaches. At

the same time, in response to the aggressive marketing campaigns, public demand for




Complaint and Demand for Jury Trial                                             Page 6 of 157
    CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 7 of 157




opioids soared. That demand, in turn, created a cottage industry of “pill mills,” where

unscrupulous doctors handed out opioid prescriptions for even the most minor (claimed)

ailments, without any consideration of the drugs’ highly addictive properties.

        7.       As a direct result of drug manufacturers’ deceit and greed, America

quickly became awash in prescription opioids. Neither the State of Minnesota nor the

City of Coon Rapids was spared from the tsunami of highly addictive opioids. Indeed, in

2012, there were 62 opioid prescriptions written for every 100 people in the State of

Minnesota. 2

        8.       Predictably, many of these highly addictive opioids ultimately found their

way into the black market. There, they were sold to recreational users, to former pain

patients suffering from addiction, and to children and teenagers, many of whom in turn

became addicted. When addicted people were unable to afford prescription drugs—or

when they reached a point where prescription opioids no longer satiated their withdrawal

symptoms—many of them turned to an even deadlier opioid: heroin.

        9.       If corporate actors had only followed federal law, the torrential flow of

prescription opioids into American homes, schools, towns, and cities might have been

slowed to a trickle. Cognizant that opioids can have devastating effects if diverted to the

black market, Congress created a system requiring any drug manufacturer or wholesale

distributor to: (1) report suspicious orders of prescription opioids to the Drug

Enforcement Administration (“DEA”); and (2) perform required due diligence prior to


2
    CTR. FOR DISEASE CONTROL & PREVENTION,                        https://www.cdc.gov/vitalsigns/opioid-
prescribing/infographic.html#map (last accessed April 1, 2019).




Complaint and Demand for Jury Trial                                                       Page 7 of 157
  CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 8 of 157




filling any suspicious orders. See 21 U.S.C. § 823(b)(1); 21 C.F.R. § 1301.74(b). Had

those requirements been followed, manufacturers and wholesale distributors of opioids

could have dramatically reduced opioid abuse.

        10.     Instead, manufacturers and wholesale distributors opted not to follow

federal law. When presented with absurdly large opioid orders, manufacturers and

wholesale distributors simply looked the other way.

        11.     In prioritizing profit over legal duty, the prescription drug industry

wreaked havoc on the lives of countless Americans. Along the way, the industry’s

practices significantly and negatively impacted public funds of local governmental

entities across the country, forcing municipalities to shoulder increased costs associated

with the opioid epidemic.

        12.     As in communities across the country, the adverse effects of opioid

addiction radiate through the City of Coon Rapids. When workers in the City become

addicted, it decreases their productivity and their earning power, and ultimately harms the

local economy. When heads of households fall victim to the opioid epidemic, the

children that rely on them fall victim as well, increasing the strain on social-service

providers. The opioid epidemic has, perhaps, its most pernicious effects in neighborhoods

where drugs are sold. The illegal drug trade often invites violence and decimates the

quality of life for innocent families living nearby. The opioid epidemic has contributed to

the destabilization of communities and neighborhoods in Coon Rapids and elsewhere,

and, in turn, has deprived the City of Coon Rapids of tax revenue and increased the costs

of delivering city services.




Complaint and Demand for Jury Trial                                            Page 8 of 157
  CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 9 of 157




        13.     Plaintiff, the City of Coon Rapids, accordingly brings this civil action to

eliminate or, at a minimum, reduce the imminent threat to public health and safety in

Coon Rapids caused by the opioid epidemic, to abate the nuisance caused thereby, and to

recoup municipal monies spent to address the harm that resulted from: (1) Defendants’

false, deceptive, and unfair marketing of prescription opioids, and (2) Defendants’ failure

to stop plainly suspicious orders of opioids. The economic damages suffered by Plaintiff

were caused by the misuse of opioid products that were foreseeable to Defendants and

were sustained through Defendants’ patterns of activity directly resulting from their

reckless, intentional, and unlawful acts and omissions.

                                      II. PARTIES

A.      City of Coon Rapids

        14.     Plaintiff City of Coon Rapids (“Plaintiff,” “Coon Rapids,” “City,” or

“City of Coon Rapids”) is a municipal corporation with all the powers, functions, rights,

and privileges granted by the constitution and laws of the State of Minnesota to municipal

corporations of the first class operating under a home rule charter. Plaintiff’s offices are

located at 11155 Robinson Drive NW, Coon Rapids, Minnesota 55433.

        15.     According to the U.S. Census Bureau estimates, the City’s population was

62,527 in 2018.

        16.     Plaintiff has standing to bring the instant claims including, inter alia,

claims for violations under the Racketeer Influenced and Corrupt Organizations Act

(“RICO Act”), because Plaintiff qualifies as a “person” within the meaning of the RICO

Act. See 18 U.S.C. § 1961(3); 18 U.S.C. § 1964(c).




Complaint and Demand for Jury Trial                                             Page 9 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 10 of 157




        17.     Plaintiff directly and foreseeably sustained the economic damages alleged

herein. Defendants’ conduct has imposed an extraordinary financial burden on Plaintiff,

for which Plaintiff seeks relief. Plaintiff has sustained, and continues to sustain, damages

including, without limitation: (1) municipal costs for providing additional health care and

mental-health care services to people suffering from opioid-related addiction, opioid-

related diseases, and opioid dependence, overdose, and death; (2) municipal costs for

providing additional law-enforcement services, additional emergency-response services,

and additional judicial and public safety services relating to the opioid epidemic; and (3)

municipal health care costs for providing additional treatment and care for minors

affected by parents and/or guardians suffering from prescription opioid-related addiction,

dependence, overdose and death.

B.      Manufacturers

        18.     Defendant Purdue Pharma L.P. is a Delaware limited partnership with its

headquarters and principal place of business located in Stamford, Connecticut. The

company maintains four operational branches: Purdue Pharma L.P., the Purdue Frederick

Company, Purdue Pharmaceutical Products L.P., and Purdue Products L.P. (collectively

referred to herein as “Purdue”).

        19.     Purdue manufactures, promotes, distributes, and sells prescription opioids

such as OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and

Targiniq ER. These opioids are manufactured in the United States and promoted,

distributed, and sold across the U.S., including in the State of Minnesota and the City of

Coon Rapids. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual

sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold


Complaint and Demand for Jury Trial                                            Page 10 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 11 of 157




from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire

market for analgesic drugs, otherwise known as painkillers.

        20.     Defendant Cephalon, Inc. (“Cephalon, Inc.”) is a Delaware corporation

with its headquarters and principal place of business located in Frazer, Pennsylvania. In

October 2011, Cephalon, Inc. was acquired by Defendant Teva Pharmaceutical Industries

Ltd.

        21.     Defendant Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”) is

incorporated under the laws of the State of Israel with its headquarters and principal place

of business in Petah Tikva, Israel. Since Teva Ltd. acquired Cephalon, Inc., its U.S. sales

and marketing activities have been conducted by Defendant Teva Pharmaceuticals USA,

Inc.

        22.     Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”), a Delaware

corporation, is a wholly-owned operating subsidiary of Teva Ltd. Teva USA’s

headquarters and principal place of business are in North Wales, Pennsylvania. Teva

Pharmaceutical Industries Ltd. and Teva Pharmaceuticals USA, Inc. are collectively

referred to herein as “Teva.” Cephalon, Inc., Teva Ltd. and Teva USA are collectively

referred to herein as “Cephalon.”

        23.     Cephalon manufactures, promotes, distributes, and sells prescription

opioids such as Actiq and Fentora. These opioids are manufactured in the United States

and promoted, distributed, and sold across the U.S., including in the State of Minnesota

and the City of Coon Rapids. Actiq and Fentora have been approved by the United States

Food and Drug Administration (“FDA”) only for the “management of breakthrough




Complaint and Demand for Jury Trial                                            Page 11 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 12 of 157




cancer pain in patients 16 years of age and older who are already receiving and who are

tolerant to opioid therapy for their underlying persistent cancer pain.”

        24.     Defendant Endo International PLC (“Endo PLC”) is a public limited

company organized under the laws of the State of Ireland with its headquarters and

principal place of business in Dublin, Ireland.

        25.     Defendant Endo Pharmaceuticals Inc. (“Endo Inc.”) (Endo International

PLC and Endo Inc. are collectively referred to herein as “Endo”) is a Delaware

corporation with its headquarters and principal place of business in Malvern,

Pennsylvania. Endo Pharmaceuticals Inc. is an indirectly wholly-owned subsidiary of

Endo International PLC.

        26.     Endo manufactures, promotes, distributes, and sells prescription opioids

such as Opana/Opana ER, Percodan, Percocet, and Zydone. These opioids are

manufactured in the United States and promoted, distributed, and sold across the U.S.,

including in the State of Minnesota and the City of Coon Rapids. In 2012, opioids made

up roughly $403 million of Endo’s $3 billion total revenues. Opana ER yielded $1.15

billion in revenue from 2010 and 2013, and the drug accounted for 10% of Endo’s total

revenue in 2012. Additionally, Endo manufactures, promotes, distributes, and sells

generic opioids such as oxycodone, oxymorphone, hydromorphone, and hydrocodone

products. These opioids are manufactured in the United States and promoted, distributed,

and sold across the U.S., including in the State of Minnesota and the City of Coon

Rapids, by and through Endo and its subsidiary, Qualitest Pharmaceuticals, Inc.




Complaint and Demand for Jury Trial                                         Page 12 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 13 of 157




        27.     Defendant Janssen Pharmaceuticals, Inc. (“Janssen”), formerly known as

Ortho-McNeil-Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutica, is a New Jersey

corporation with its headquarters and principal place of business in Titusville, New

Jersey and Raritan, New Jersey. Janssen is a wholly-owned subsidiary of Johnson &

Johnson, a New Jersey corporation with its principal place of business in New

Brunswick, New Jersey.

        28.     Janssen manufactures, promotes, distributes, and sells prescription opioids

such as Duragesic, Nucynta, and Nucynta ER. These opioids are manufactured in the

United States and promoted, distributed, and sold across the U.S., including in the State

of Minnesota and the City of Coon Rapids. Prior to 2009, Duragesic accounted for at

least $1 billion in annual sales. Prior to January 2015, Janssen manufactured, promoted,

distributed, and sold the prescription opioids Nucynta and Nucynta ER. In 2014, Nucynta

and Nucynta ER collectively accounted for $172 million in sales.

        29.     Defendant Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation

with its headquarters and principal place of business in Chandler, Arizona. Insys

manufactures, promotes, distributes, and sells prescription opioids such as Subsys. These

opioids are manufactured in the United States and promoted, distributed, and sold across

the U.S., including in the State of Minnesota and the City of Coon Rapids.

        30.     Defendant Mallinckrodt PLC (“Mallinckrodt PLC”) is a public limited

company organized under the law of the State of Ireland with its headquarters and

principal place of business in Staines-Upon-Thames, Surrey, United Kingdom.




Complaint and Demand for Jury Trial                                           Page 13 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 14 of 157




        31.     Defendant Mallinckrodt LLC (“Mallinckrodt Pharma”) (Mallinckrodt

PLC and Mallinckrodt Pharma are collectively referred to herein as “Mallinckrodt”) is a

Delaware limited liability company with its headquarters and principal place of business

in Hazelwood, Missouri.

        32.     Mallinckrodt manufactures, promotes, distributes and sells prescription

opioids such as Exalgo, Roxicodone, Xartemis XR, Methadone, Morphine sulfate

extended release, and fentanyl, among other generic opioids. These opioids are

manufactured in the United States and promoted, distributed, and sold across the U.S.,

including in the State of Minnesota and the City of Coon Rapids. Mallinckrodt is the

largest U.S. supplier of prescription opioid pain medications and is among the top ten

generic pharmaceutical manufacturers of prescription opioid pain medications in the

United States, based on prescriptions.

        33.     Defendant Allergan PLC, formerly known as Actavis PLC, is a public

limited company incorporated under the laws of the State of Ireland with its headquarters

and principal place of business in Dublin, Ireland.

        34.     Defendant Watson Pharmaceuticals, Inc., now known as Actavis, Inc., is a

Delaware limited liability company with its headquarters and principal place of business

in Parsippany, New Jersey.

        35.     Defendant Watson Laboratories, Inc. is a Nevada corporation with its

headquarters and principal place of business in Corona, California, and is a wholly-

owned subsidiary of Allergan PLC.




Complaint and Demand for Jury Trial                                         Page 14 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 15 of 157




        36.     Defendant Actavis LLC is a Delaware limited liability company with its

headquarters and principal place of business in Parsippany, New Jersey.

        37.     Defendant Actavis Pharma, Inc., formerly known as Watson Pharma, Inc.,

is a Delaware corporation with its headquarters and principal place of business in

Parsippany, New Jersey.

        38.     Watson Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis LLC,

and Actavis Pharma, Inc. are owned by Allergan PLC, which operates subsidiary

companies to market and sell pharmaceutical drugs in the U.S. Upon information and

belief, Allergan PLC exercises control over each subsidiary company, including

marketing and sales efforts. Upon information and belief, profits from the sale of

Allergan PLC products ultimately inure to Allergan PLC’s benefit.

        39.     Allergan PLC, Actavis PLC, Watson Pharmaceuticals, Inc., Actavis, Inc.,

Watson Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc., and Watson Pharma, Inc.

are collectively referred to herein as “Actavis.”

        40.     Actavis manufactures, promotes, distributes, and sells prescription opioids

such as the brand-name drugs Kadian and Norco, a generic version of Kadian, and

generic versions of Duragesic and Opana. These opioids are manufactured in the United

States and promoted, distributed, and sold across the U.S., including in the State of

Minnesota and the City of Coon Rapids.

        41.     The manufacturer defendants listed above are all engaged in the

manufacturing of opioids. The manufacturer defendants listed above are collectively

referred to herein as the “Manufacturer Defendants.”




Complaint and Demand for Jury Trial                                           Page 15 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 16 of 157




C.      Distributors

        42.     Defendant AmerisourceBergen Corporation (“AmerisourceBergen”) is a

Delaware corporation with its headquarters and principal place of business located in

Chesterbrook, Pennsylvania.

        43.     Defendant Cardinal Health, Inc. (“Cardinal Health”) is a Delaware

corporation with its headquarters and principal place of business located in Dublin, Ohio.

        44.     Defendant McKesson Corporation (“McKesson”) is a Delaware

corporation with its headquarters and principal place of business located in San

Francisco, California.

        45.     Defendant Omnicare Distribution Center LLC (“Omnicare”) is a

Delaware limited liability company with its headquarters and principal place of business

in Cincinnati, Ohio.

        46.     Defendant Masters Pharmaceutical, Inc. (“Masters”) is an Ohio limited

liability company with its headquarters and principal place of business in Cincinnati,

Ohio.

        47.     The distributor defendants listed above are all engaged in the wholesale

distribution of opioids. The distributor defendants listed above are collectively referred to

herein as the “Distributor Defendants.”

        48.     The Manufacturer Defendants and Distributor Defendants are collectively

referred to herein as the “Defendants.”

                              III. JURISDICTION AND VENUE

        49.     This Court has subject matter jurisdiction over this action in accordance

with 28 U.S.C. § 1332(a). Complete diversity exists between Plaintiff (a citizen of the


Complaint and Demand for Jury Trial                                            Page 16 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 17 of 157




State of Minnesota) and Defendants (citizens of states other than Minnesota). The amount

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

        50.     This Court also has subject matter jurisdiction under 28 U.S.C. § 1331

based upon the federal claims asserted under the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1961, et seq. (“RICO Act”). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367, as the state law

claims are so related to Plaintiff’s federal law claims that the claims form part of the same

case or controversy.

        51.     Venue is proper within this District pursuant to 28 U.S.C. § 1391, as this

District is a judicial district where Defendants are subject to personal jurisdiction in

accordance with 28 U.S.C. §§ 1391(a) and (c), as well as Minn. Stat. § 543.19, the

Minnesota Long-Arm statute.

        52.     This Court has personal jurisdiction over Defendants because they conduct

business in Minnesota, purposefully direct or directed their actions toward Minnesota,

consented to be sued in Minnesota by registering an agent for service of process in

Minnesota, consensually submitted to the jurisdiction of Minnesota when obtaining a

manufacturer or distributor license, and have the requisite minimum contacts with

Minnesota necessary to constitutionally permit this Court to exercise jurisdiction.

        53.     Defendants are non-domiciliaries of the State of Minnesota and regularly

engage in business within the State of Minnesota. Defendants have committed tortious

acts outside and within the State of Minnesota that have caused injury within Minnesota

to the City of Coon Rapids. Defendants expect or should reasonably have expected those




Complaint and Demand for Jury Trial                                            Page 17 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 18 of 157




acts to have consequences in the State of Minnesota. Defendants, moreover, solicited

business within the State of Minnesota, engaged in persistent courses of conduct in the

State of Minnesota, and derived substantial revenue from goods used and services

rendered in the State of Minnesota through interstate commerce.

        54.     Defendants are regularly engaged in the business of manufacturing,

distributing, and dispensing prescription opioids, either directly or indirectly through

third-party related entities, in the State of Minnesota and, specifically, in the City of Coon

Rapids. Defendants’ activities in the City of Coon Rapids in connection with the

manufacture, distribution, and dispensation of prescription opioids was, and is,

continuous and systematic, and gave rise to the causes of action alleged herein.

                               IV. GENERAL FACTUAL ALLEGATIONS

        55.     Substance-abuse addiction is generally understood as a primary, chronic

disease of brain reward, motivation, memory, and related circuitry. It develops over time,

has no known cure, and requires continuous monitoring and treatment if serious disability

and/or death are to be avoided.

        56.     Rather than resulting from a moral failing or lack of willpower, substance-

abuse addiction is caused by the effects of repeated substance use on neurotransmission,

and on interactions within reward structures of the human brain. In turn, these effects

alter motivational hierarchies and cause addictive behaviors which supplant healthy, self-

care related behaviors.

        57.     Opioids fall in a class of drugs containing molecules that bind to naturally

occurring opioid receptors in the human brain. When those molecules are in place, they

block the brain’s pain signalling mechanism. In addition, by blocking the brain’s


Complaint and Demand for Jury Trial                                             Page 18 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 19 of 157




dopamine-regulation mechanism, opioids cause a massive release of dopamine (in turn

causing euphoria, drowsiness, and slowed breathing). Over time, a patient’s dose must be

increased to produce the same pain-relieving effects, and the patient will experience

worsening withdrawal symptoms when the drug is not present in the body.

        58.     Opioids have been known to be lethally poisonous and intensely habit

forming since the dawn of human civilization. Indeed, opium has been derived from the

poppy plant cultivated since neolithic times and was likely mankind’s first drug. Since

that time, humans have derived from the poppy plant various opioids including morphine,

laudanum, codeine, thebaine, hydrocodone, oxymorphone, and heroin.

        59.     The common denominator in most opioids is the highly addictive

morphine molecule, found in the poppy plant. The lone exceptions are synthetic opioids

like fentanyl. Otherwise, the opioids at issue in this case are all produced from the

morphine-containing opium poppy plant.

        60.     For over a century, pharmaceutical companies have attempted to change

the chemical composition of naturally occurring opioids to create a drug that targets pain

without creating addiction. These efforts, however, have consistently resulted in

unequivocal failure.

        61.     Heroin, for example, was invented in the nineteenth century and was

derived from opium to find a non-addictive form of morphine. Now widely known as a

highly addictive street drug, heroin was initially marketed as an addiction-proof pain

medication. Indeed, the word “heroin” is in fact a brand name invented by the

pharmaceutical company Bayer.




Complaint and Demand for Jury Trial                                          Page 19 of 157
    CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 20 of 157




          62.      The similarities between the marketing of heroin and the marketing of

prescription opioids are strikingly similar. Much like the opioids at issue in this

complaint, a perverse parade of salesman and traveling promoters once claimed that

heroin was non-addictive and safe in virtually every clinical context. Of course, those

claims turned out to be false. And the pharmaceutical industry, having profited greatly

from heroin, left a generation of addicts in its wake.

          63.      For much of the twentieth century (and partially because of the

catastrophic failure of purportedly “addiction-proof” heroin) long-term opioid use was

primarily reserved for palliative care for cancer patients in severe pain or for the

terminally ill. Doctors and medical professionals understood the serious risks associated

with any opioid use exceeding mere days. Those risks, including addiction, overdose, and

death, significantly outweighed the benefits of the drug’s pain-relieving effects.

          64.      Accordingly, prior to the 1990’s, doctors used opioid pain relievers

sparingly, and only in the short term, for cases of severe injury or illness, or during

surgery. 3 Doctors’ reluctance to use opioids for an extended period, despite their short-

term effectiveness for pain, sprang from the legitimate fear of causing addiction.

          65.      In addition, Congress enacted laws which strictly regulated the

marketplace for medical opioids. Pursuant to the Controlled Substances Act of 1970

(“CSA”), the DEA annually caps the aggregate number of opioids that could be produced

in the United States. 21 U.S.C. § 826(a); 28 C.F.R. § 0.100. Under the CSA, moreover,



3
    Meldrum ML, Progress in Pain Research and Management, Vol. 25 Seattle, WA: IASP Press; 2003.




Complaint and Demand for Jury Trial                                                    Page 20 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 21 of 157




opioids can be sold only through a controlled, highly regulated distribution network that

requires manufacturers and wholesale distributors to act as substance-abuse watchdogs,

and report any suspicious orders of opioids to the DEA. 21 C.F.R. § 1301.74(b).

        66.     But beginning in the late 20th century, and continuing through today, the

pharmaceutical industry acted to dramatically expand the marketplace for opioids. As set

forth below, pharmaceutical actors facilitated this expansion in two ways. First,

pharmaceutical manufacturers engaged in a misinformation campaign that altered public

perceptions of opioids, and deceived doctors, federal regulators, and the public about

their addictive qualities. Second, opioid manufacturers and wholesalers flouted their

federally imposed requirements to report suspicious opioid orders to the DEA. That, in

turn, facilitated an explosion in the illegitimate marketplace for prescription opioids.

A.      The Manufacturer Defendants’ Misinformation Campaign Regarding
        Opioids

        67.     The story of the present-day opioid crisis begins with opioid

manufacturers, specifically, with Manufacturer Defendants. Each of the Manufacturer

Defendants produces one or more prescription opioid products. The Manufacturer

Defendants, however, envisioned a bigger market for their product than mere short-term

treatment for the terminally ill or severely injured.

        68.     In furtherance of their quest for market expansion, the Manufacturer

Defendants undertook a concerted campaign to misrepresent the addictive qualities of

their product, and to push opioids as a safe, effective drug which could treat a variety of

non-cancer, non-terminal patients. In so doing, the Manufacturer Defendants successfully




Complaint and Demand for Jury Trial                                             Page 21 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 22 of 157




rebranded what is essentially morphine and convinced doctors to prescribe it for bad

backs, arthritis, and headaches, among other chronic conditions.

        69.     The Manufacturer Defendants were able to influence doctor prescribing

habits by supporting “academic” physicians, funding and/or creating professional medical

societies, and donating large sums to regulatory agencies. Individually, and as a group,

the Manufacturer Defendants manipulated and misrepresented medical science to sell as

many opioids as possible.

        70.     The Manufacturer Defendants, individually and as a group, encouraged

doctors to prescribe opioids more liberally and reassured them, based on false evidence,

that the risk of becoming addicted to prescription opioids was less than one percent. That

figure was tragically wrong. Recent studies reveal that as many as 56% of patients

receiving long term opioid painkillers progress to addictive opioid use, including patients

with no prior history of addiction.

        71.     Despite knowledge that their opioid products were as dangerous as heroin,

opium, or morphine, Manufacturer Defendants misrepresented these risks and fostered

addiction as a central component of their business models with a total disregard for

preventing addiction. The Manufacturer Defendants’ goal was never to create non-

addictive analgesics; if that were the case, the Manufacturer Defendants would not have

used one of the most addictive substances known to man, the morphine molecule, as the

primary active ingredient.

        72.     What the Manufacturer Defendants realized is that opioids are a perfect

inelastic manufactured good. Patients treated with opioids, once they become addicted,




Complaint and Demand for Jury Trial                                           Page 22 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 23 of 157




do not have the free will to choose not to purchase the product. Given enough time on

opioids, a patient will need higher and higher doses just to stave off the ever-looming and

life-threatening effects of opioid withdrawal for which the only short-term remedy is

more opioids.

        73.     During the 1980s and 1990s, the Manufacturer Defendants introduced new

opioid drugs and sought to maximize the market for them. They did so by taking

advantage of, and massively taking out of context, a single letter to the editor in the New

England Journal of Medicine. They then funded purportedly neutral foundations and

organizations to convince doctors and the public that, contrary to what doctors and the

public had previously been taught, opioids were safe and could be addiction-proof.

        74.     The Manufacturer Defendants’ campaign of deception regarding the

addictive nature of opioids was rooted in two pieces of purportedly “scientific” evidence.

The first piece of evidence was a letter to the editor published in 1980 in the New

England Journal of Medicine. The letter was drafted by Hershel Jick, a doctor at Boston

University Medical Center, with the help of a graduate student, Jane Porter. It noted,

anecdotally, that a review of “current files” did not indicate high levels of addiction

among hospitalized medical patients who received narcotic preparation treatment. In full,

the letter reads:

                Recently, we examined our current files to determine the incidence
        of narcotic addiction in 39,946 hospitalized medical patients who were
        monitored consecutively. Although there were 11,882 patients who
        received at least one narcotic preparation, there were only four cases of
        reasonably well-documented addiction in patients who had no history of
        addiction. The addiction was considered major in only one instance. The
        drugs implicated were meperidine in two patients, Percodan in one, and
        hydromorphone in one. We conclude that despite widespread use of



Complaint and Demand for Jury Trial                                           Page 23 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 24 of 157




         narcotic drugs in hospitals, the development of addiction is rare in medical
         patients with no history of addiction.

Addiction rate in patients treated with narcotics, 302(2) NEW ENG. J. MED. 123 (Jan. 10,

1980).

         75.    The second major piece of “evidence” used by the Manufacturer

Defendants was a 1986 study by Russell Portenoy, who was then 31 years old, in the

medical journal Pain. The study, which had a patient cohort of merely 38 patients,

claimed that opioids could be used for long periods of time to treat non-cancer related

chronic pain without any risk of addiction. The rationale behind the study was that

patients in pain would not become addicted to opioids because their pain drowned out the

euphoria associated with opioids. As such, the study concluded that opioids should be

freely administered to patients with fibromyalgia, headaches, finicky backs, and a host of

other issues. According to Portenoy and his co-author, Dr. Kathleen Foley, “opioid

maintenance therapy can be a safe, salutary and more humane alternative in those patients

with intractable non-malignant pain and no history of drug abuse.” Portenoy RK, Foley

KM, Chronic use of opioid analgesics in non-malignant pain: report of 38 cases, 25 PAIN

171 (1986). Portenoy’s study also cited Hershel Jick’s one-paragraph letter to the New

England Journal of Medicine.

         76.    Portenoy went on to serve as one of the pharmaceutical industry’s most

vocal advocates, regularly appearing at conferences and gatherings of medical

professionals to promote the use of opioids for chronic, long-term pain.




Complaint and Demand for Jury Trial                                            Page 24 of 157
    CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 25 of 157




        77.     In the years that have followed, both the New England Journal of

Medicine letter and Portenoy’s 1986 study have been expressly disavowed. Neither

demonstrates that opioids can be safely prescribed for long-term, chronic pain.

        78.     In a taped interview in 2011, Portenoy admitted:

        I gave so many lectures to primary care audiences in which the Porter and
        Jick article was just one piece of data that I would then cite. I would cite 6
        to 7 maybe 10 different avenues of thought or evidence, none of which
        represents real evidence. And yet what I was trying to do was to create a
        narrative so that the primary care audience would look at this information
        in toto and feel more comfortable about opioids in a way they hadn’t
        before . . . . [B]ecause the primary goal was to de-stigmatize, we often left
        evidence behind.

        ....

        It was clearly the wrong thing to do and to the extent that some of the
        adverse outcomes now are as bad as they have become in terms of
        endemic occurrences of addiction and unintentional overdose death, it’s
        quite scary to think about how the growth in that prescribing driven by
        people like me led, in part, to that occurring. 4

        79.     As to the New England Journal of Medicine letter, Dr. Jick, in an

interview with Sam Quinones decades after the letter was published, stated: “[t]hat

particular letter, for me, is very near the bottom of a long list of studies that I’ve done.

It’s useful as it stands because there’s nothing else like it on hospitalized patients. But if

you read it carefully, it does not speak to the level of addiction in outpatients who take

these drugs for chronic pain.” The New England Journal of Medicine itself has since

disavowed the letter, stating “[the letter] was heavily and uncritically cited as evidence

that addiction was rare with long-term opioid therapy.” 376 NEW ENG. J. MED. 2194,

4
  Live interview with Dr. Russell Portenoy, Physicians Responsible for Opioid Prescribing available at
https://www.youtube.com/watch?v=DgyuBWN9D4w (last accessed October 21, 2018) (emphases added).




Complaint and Demand for Jury Trial                                                    Page 25 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 26 of 157




2194–95 (2017). “We believe,” the journal continued, “that this citation pattern

contributed to the North American opioid crisis by helping to shape a narrative that

allayed prescribers’ concerns about the risk of addiction associated with long-term opioid

therapy.” Id.

        80.     Indeed, the letter—because it was just a letter—did not describe how the

data was gathered, the duration of the patients’ treatment, or the purpose behind their

treatment in the first place. But the New England Journal of Medicine is one of the

premier medical journals in the country. And, given the journal’s prestige, the five-

sentence letter, combined with Portenoy’s later study, was exactly what opioid

manufacturers needed to push their products.

        81.     In the years following the publication of the New England Journal of

Medicine letter, and the publication of Russell Portenoy’s 1986 study, the Manufacturer

Defendants introduced multiple new highly addictive opioid products into the market.

Those new drugs included: Purdue’s MS Contin (introduced in 1987) and OxyContin

(1995); Janssen’s Duragesic (1990), Nucynta (2008), and Nucynta ER (2011);

Cephalon’s Actiq (1998) and Fentora (2006); Endo’s Opana and Opana ER (2006); and

Insys’ Subsys (2012).

        82.     To expand the markets for those new products, the Manufacturer

Defendants engaged in a concerted push to convince doctors and the public that opioids

were safe and effective for long-term pain relief. In large part, the Manufacturer

Defendants turned to Russell Portenoy, the author of the 1986 Pain study. Because

Portenoy’s study dovetailed perfectly with the Manufacturer Defendants’ marketing




Complaint and Demand for Jury Trial                                          Page 26 of 157
    CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 27 of 157




strategy, within a decade, Portenoy was financed by “at least a dozen companies, most of

which produced prescription opioids.” 5

        83.     By enlisting concept peddlers like Russell Portenoy to promote opioid

analgesics, the Manufacturer Defendants successfully promoted the myth that opioids

could be liberally prescribed for non-cancer related chronic pain, without any risk of

addiction.

        84.     The Manufacturer Defendants funded these concept peddlers. In turn,

these concept peddlers would speak at academic conferences to primary care physicians

to de-stigmatize opioids and encouraged liberal prescription of narcotics for the treatment

of non-cancer related chronic pain. Invariably, the key piece of “data” cited in support of

the proposition that opioids could be safely used to treat chronic pain was the New

England Journal of Medicine article.

        85.     In addition to funding and supporting concept peddlers like Portenoy, the

Manufacturer Defendants funded multiple innocuously named front groups to convince

doctors and medical professionals that opioids could safely be used as a long-term

treatment for chronic pain. Those organizations included the American Pain Foundation

(which received nearly 90% of its funding from the drug and medical device industry,

including Manufacturer Defendants); the American Academy of Pain Management

(which received funding from Manufacturer Defendants Endo, Janssen, and Purdue); and

the American Pain Society.


5
  Meier B., Pain Killer: A Wonder Drug’s Trail of Addiction and Death, New York, NY: St. Martin’s
Press; 2003.




Complaint and Demand for Jury Trial                                                Page 27 of 157
    CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 28 of 157




         86.    These purportedly neutral, industry-funded organizations took aggressive

stances to convince doctors and medical professionals that America was suffering from

an epidemic of untreated pain and opioids were the solution. For example, the American

Pain Foundation, of which Dr. Portenoy was a director, urged tracking of what they

called an epidemic of untreated pain. The American Pain Society, of which he was

president, campaigned to make pain what it called the “fifth vital sign” that doctors

should monitor, alongside blood pressure, temperature, heartbeat, and breathing. 6

         87.    In 1996, the American Pain Society and the American Academy of Pain

Management both funded almost entirely by the Manufacturer Defendants, issued a

“landmark consensus,” written in part by Portenoy, saying that there is little risk of

addiction or overdose in pain patients. The consensus cited the “less than 1 percent”

addiction figure and the Jick letter. To the contrary, the risk of addiction is as high as

56%. 7

         88.    Concept peddlers including Portenoy, funded by the Manufacturer

Defendants, also claimed that opioid analgesics have no “ceiling dosage” in that

prescribing physicians should increase dosages for patients as high as necessary to treat

non-cancer related chronic pain. Through their concept peddlers and neutral front groups,

the Manufacturer Defendants also invented a term for drug seeking behavior:

“pseudoaddiction.” The term describes drug seeking behavior not as the result of


6
  On June 16, 2016, at its annual meeting in Chicago, the American Medical Association (“AMA”)—a
legitimate medical organization—urged physicians to eliminate pain as the fifth vital sign.
7
 Martell BA, O’Connor PG, Kerns RD, Al E., Systematic review: opioid treatment for chronic back pain:
prevalence, efficacy, and association with addiction, 146 ANN. INTERN. MED. 116 (2007).




Complaint and Demand for Jury Trial                                                   Page 28 of 157
    CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 29 of 157




addiction but as the result of under-prescribing. The solution for pseudoaddiction

according to the Manufacturer Defendants is, unsurprisingly, to increase the dosage.

          89.     The Manufacturer Defendants’ misinformation campaign worked as

intended. Across the country, demand for prescription opioids exploded. Doctors and

medical professionals, swayed by the Manufacturer Defendants’ sophisticated

propaganda machine, began prescribing prescription opioids for ailments ranging from

headaches to neck pain to fibromyalgia. Over-prescription unleashed a wave of addiction,

increasing the demand for opioids yet further. The Manufacturer Defendants’ profits

soared.

          90.     A key player in the Manufacturer Defendants’ misinformation campaign,

Russell Portenoy, has since admitted that the information the Manufacturer Defendants

were pushing was false. “I gave innumerable lectures in the late 1980s and ‘90s about

addiction that weren’t true,” Dr. Portenoy told a fellow doctor in 2010. “It was the wrong

thing to do.” 8

          91.     Yet, despite the fact that 80 percent of the global opioid supply is

consumed in the United States, concept peddlers, front groups, and the Manufacturer

Defendants continue to maintain that pain is undertreated.




8
  Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, THE WALL STREET
JOURNAL (Dec. 17, 2012).




Complaint and Demand for Jury Trial                                          Page 29 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 30 of 157




B.      The Manufacturer Defendants’ Misrepresentations Regarding Their Specific
        Products

        92.     In addition to funding massive propaganda campaigns as to the safety of

opioids, generally, each of the Manufacturer Defendants actively engaged in deceptive

conduct with respect to their opioids. This deception, importantly, included deceiving the

FDA about key qualities of their drugs.

        i.      Background on the FDA Approval Process

        93.     Pursuant to the Federal Food, Drug and Cosmetic Act (“FDCA”), new

pharmaceutical drugs may not be marketed in the United States until the FDA determines

that the drug is “safe for use” and effective for all “conditions prescribed, recommended,

or suggested” on a drug’s label. See 21 C.F.R. § 99.103; see also 21 C.F.R. § 201.5.

        94.     A company seeking to bring a new pharmaceutical drug to market in the

United States must first go through a three-step FDA approval process:

                (a)     First, the sponsoring company must conduct laboratory testing in
        animals to determine whether the drug will be relatively safe and, to some extent,
        effective. If animal testing indicates that the drug or compound is relatively safe,
        the company then submits an investigational new drug (“IND”) application to the
        FDA to gain approval to test the product with human subjects;

                 (b)      Second, the sponsoring company must conduct “clinical trials” on
        human subjects. Clinical trials are carried out sequentially in three phases—Phase
        I, II, and III studies. Each phase increases the number of subjects, and is designed
        to test for safety and efficacy of the drug for specific uses and patient populations;
        and

                (c)     Third, after the clinical trials are completed, the company compiles
        the data and analysis into a new drug application (“NDA”). FDA then reviews the
        NDA, focusing on three major potential concerns: (i) safety and effectiveness in
        the drug’s proposed use; (ii) appropriateness of the proposed labelling; and (iii)
        adequacy of manufacturing methods to assure the drug’s strength, quality, and
        identity. After evaluating the NDA, the FDA will make the decision whether to
        approve or reject the drug.




Complaint and Demand for Jury Trial                                             Page 30 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 31 of 157




          95.   When a drug is approved by the FDA, it means the drug manufacturer has

satisfied the regulatory requirements set forth in the FDCA. It does not mean that the

drug meets all state law requirements, or that it can be promoted for all uses in all

populations.

          96.   Though the FDA plays an important role in approving drugs for use, its

role is limited by the fact that it does not conduct its own clinical trials. The FDA must

therefore rely heavily on the representations and reports made by the sponsoring

company. For example, in the context of efficacy, the FDA can deny an application only

if it finds the application lacks “substantial evidence that the drug will have the effect it

purports or is represented to have [.]” 21 U.S.C. § 355(d)(5). The FDA’s role is similarly

circumscribed with respect to drug labelling. The FDA does not draft drug labels. Instead,

the drug manufacturer submits proposed labelling and, unless the FDA finds, under

FDCA standards, that the label is misleading, it must approve the label. 21 U.S.C. §

355(d).

          97.   Much of the FDA approval process, then, hinges on the good-faith, honest

representations of the sponsoring company. And the duties of a drug company to act in

good faith do not end with the approval process. To the contrary, even after the FDA

approves a drug, the company manufacturing the drug continues to bear the responsibility

of ensuring that the drug is manufactured, promoted, and labelled correctly.

          98.   Towards that end, sections 502(a) and 201(n) of the FDCA (21 U.S.C.

§§ 352(a), 321(n)) impose on drug manufacturers an ongoing duty to fully and accurately

disclose information in their possession relating to the efficacy of a drug—as well as




Complaint and Demand for Jury Trial                                            Page 31 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 32 of 157




information relating to adverse events associated with that drug’s use. These disclosures

must appear in the drug’s package insert, other labelling, and promotional materials.

        99.     Sections 502(a) and 201(n) of the FDCA (21 U.S.C. §§ 352(a) and 321(n))

further prohibit drug manufacturers from making misleading statements about the

efficacy of a drug, from minimizing the risks of adverse events associated with that

drug’s use, or from making misleading claims that a drug is safer or more effective than

other available medications.

        100.    The indications and dosages approved by the FDA are set forth in the

drug’s labelling, the content of which is also approved by the FDA.

        101.    The Food, Drug and Cosmetic Act defines “label” as “a display of written,

printed, or graphic matter upon the immediate container of any article ...” See 21 U.S.C.

§ 321(k).

        102.    Furthermore, 21 C.F.R. § 202.1(l)(2) states:

        Brochures, booklets, mailing pieces, detailing pieces, file cards, bulletins,
        calendars, price lists, catalogs, house organs, letters, motion picture films,
        film strips, lantern slides, sound recordings, exhibits, literature, and
        reprints and similar pieces of printed, audio, or visual matter descriptive of
        a drug and references published (for example, the ‘Physicians’ Desk
        Reference’) for use by medical practitioners, pharmacists, or nurses,
        containing drug information supplied by the manufacturer, packer, or
        distributor of the drug and which are disseminated by or on behalf of its
        manufacturer, packer, or distributor are hereby determined to be labeling
        as defined in section 201(m) of the act.

        103.    A manufacturer’s statement that a drug is “effective” or “works” or “has

been proven to . . . .” is understood to mean that well-controlled clinical studies support

the use. Such a statement without clinical trial proof is misleading and a violation of a

manufacturer’s obligation to disclose the necessary information. See 21 C.F.R. § 99.205.



Complaint and Demand for Jury Trial                                             Page 32 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 33 of 157




        104.    FDA also regulates the advertising and promotion of prescription drugs

under the FDCA. FDA carries out this responsibility by ensuring that prescription drug

advertising and promotion is truthful, balanced, and accurately communicated. FDA

regulations require that promotional labeling and advertisements be submitted to the FDA

at the time of initial dissemination (for labeling) and initial publication (for

advertisements). The FDCA defines labeling to include all labels and other written,

printed, or graphic matter accompanying an article. For example, promotional materials

commonly shown or given to physicians, such as sales aids and branded promotional

items, are regulated as promotional labeling.

        ii.     Each of the Manufacturer Defendants Flouted the FDA Approval
                Process for Their Respective Product(s)

        105.    Every Manufacturer Defendant flouted its duties under the FDCA for its

particular product(s). Once Manufacturer Defendants were found to be in violation of the

FDCA, the Manufacturer Defendants indirectly marketed through third parties to alter the

way doctors viewed and prescribed opioids. To avoid FDA oversight, they disseminated

through these third parties the unproven and deceptive messages that opioids were safe

for the treatment of non-cancer related chronic pain, that opioids were virtually non-

addictive, and that opioids were woefully under-prescribed to the detriment of patients

who were needlessly suffering.

        106.    The Manufacturer Defendants did so by sponsoring pro-opioid front

groups who published misleading prescription guidelines, articles, and Continuing

Medical Education sessions (“CMEs”), and paid physicians thousands of dollars every




Complaint and Demand for Jury Trial                                        Page 33 of 157
    CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 34 of 157




year to publicly opine on the safety, efficacy, and non-addictive nature of opioids for a

wide variety of uses.

                  a.     Purdue

        107.      Purdue manufactures, among other opioids, OxyContin. OxyContin is a

so-called “delayed release” pill, in which doses of opioids are released into the

bloodstream in specified amounts over a specified period.

        108.      Purdue claimed that OxyContin’s “delayed release” mechanism was a

game-changer, because (according to Purdue) one pill could provide the user with

complete pain relief for 12 hours. That claim was front-and-center in Purdue’s marketing

materials. When Purdue launched OxyContin in the mid-1990s, it did so with the express

claim that “[o]ne dose relieves pain for 12 hours, more than twice as long as generic

medications.” 9

        109.      Purdue also claimed, repeatedly, that OxyContin’s controlled release

mechanism rendered the pill both effective and non-addictive.

        110.      Those claims were wrong. When evaluating the efficacy of OxyContin in

Purdue’s 1995 NDA, the FDA’s medical review officer concluded that OxyContin had

not been shown to have a significant advantage over conventional, immediate-release

oxycodone taken 4 times daily other than a reduction in frequency of dosing.

        111.      Despite this, Purdue continued to claim that OxyContin’s delayed release

mechanism rendered it less addictive, less subject to abuse and to diversion into illegal


9
 Harriet Ryan, et al., “You Want A Description of Hell?” OxyContin’s 12-Hour Problem, THE LOS
ANGELES TIMES (May 5, 2016).




Complaint and Demand for Jury Trial                                            Page 34 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 35 of 157




channels, and less likely to build opioid tolerance and cause withdrawal symptoms than

predecessor drugs.

        112.    Initially, OxyContin was available in 10 mg, 20 mg, 40 mg, and 60 mg

tablets. 80 mg and 160 mg tablets were introduced in 1997 and 2001, respectively.

        113.    Any dose of OxyContin above 40mg can be deadly for a non-opioid

tolerant individual.

        114.    Purdue spread misinformation to doctors about physical addiction,

asserting that opioid seeking patients were not physically addicted, but suffered from

pseudoaddiction caused by the under-treatment of pain.

        115.    Upon information and belief, Purdue introduced different dosage levels

with the specific intent that patients would become addicted and subsequently graduate to

a higher dosage level, into perpetuity. One key promotional message for OxyContin was

that it was the drug “to start and to stay with.”

        116.    Purdue claimed that OxyContin’s delayed release formula would make it

less susceptible to abuse, because the delayed release formula foreclosed a rapid release

of oxycodone. At the same time, Purdue included directions, in the form of a safety

warning on OxyContin, on how crushing OxyContin would result in a rapid release of

oxycodone, thereby circumventing the delayed release formula.

        117.    Purdue intentionally, fraudulently, and maliciously misrepresented to

consumers and doctors alike that OxyContin was an opioid that provided 12 hours of pain

relief, despite explicit knowledge to the contrary.




Complaint and Demand for Jury Trial                                         Page 35 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 36 of 157




        118.    Upon information and belief, even before OxyContin was approved by the

FDA in 1996 for marketing and sales in the United States, Purdue had significant

information indicating that OxyContin does not treat a patient’s pain for 12 hours.

Information in Purdue’s possession included a clinical study at hospitals in Puerto Rico in

1989 during which more than a third of the study’s subjects began complaining about

pain in the first 8 hours, and about half required more medication before the 12-hour

mark.

        119.    Upon information and belief, Purdue was incentivized to cling to its 12-

hour claim of pain relief to protect its revenue stream because many available generic

competitors successfully treated pain for less than 12-hour intervals. Without the 12-

hours-of-pain-relief claim, OxyContin did not stand out from its competitors, which

obviated the need for doctors to continue prescribing OxyContin over available less-

expensive alternatives.

        120.    Upon information and belief, when Purdue began receiving reports from

physicians, sales representatives, and independent researchers that OxyContin did not last

12 hours, it nevertheless clung to its 12-hour of pain relief claim. Instead of reconsidering

its claims, Purdue instead recommended that doctors prescribe higher doses of

OxyContin rather than more frequent doses.

        121.    Upon information and belief, Purdue deployed a team of hundreds of sales

representatives to refocus physicians on 12-hour dosing, with company executives noting

in internal documents that any consideration of more frequent dosing “needs to be nipped

in the bud. NOW!”




Complaint and Demand for Jury Trial                                            Page 36 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 37 of 157




        122.    As a result, patients taking OxyContin experienced higher highs, but also

suffered much lower lows. Patients on whom OxyContin did not last the full 12 hours

experienced agonizing pangs of acute withdrawal symptoms, and eventually became

physically dependent on and addicted to opioids. That, in turn, increased patients’

propensity to use opioids other than as prescribed,

        123.    By claiming that OxyContin offered 12 hours of relief, Purdue was able to

include more oxycodone than any prescription opioids at that time. In fact, OxyContin is

twice as potent as morphine.

        124.    From 1996 to 2001, Purdue conducted more than 40 national pain-

management and speaker training conferences at lavish resorts in Florida, Arizona, and

California. More than 5,000 physicians, pharmacists, and nurses attended these all-

expenses-paid symposia, where they were recruited and trained for Purdue’s national

speaker bureau with the intent of influencing prescribing patterns towards prescribing

opioids more liberally for non-cancer related chronic pain.

        125.    During that time, Purdue funded more than 20,000 pain-related

educational programs through direct sponsorship or financial grants. In so doing, Purdue

exerted enormous influence on physicians’ prescribing practices throughout the country.

        126.    One of the cornerstones of Purdue’s marketing plan was the use of

sophisticated marketing data to influence physicians’ prescribing patterns towards

prescribing opioids more liberally for non-cancer related chronic pain.

        127.    Purdue (in an innovation that, on information and belief, was copied by

other Manufacturer Defendants) compiled prescriber profiles on individual physicians




Complaint and Demand for Jury Trial                                         Page 37 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 38 of 157




detailing their prescribing patterns, to influence doctors’ prescribing patterns towards

prescribing opioids more liberally for non-cancer related chronic pain.

        128.    Through these profiles, Purdue (and, on information and belief, other

Manufacturer Defendants) could, and can, identify the highest and lowest prescribers of

drugs in a single zip code, county, state, or the entire country.

        129.    One of the critical foundations of Purdue’s marketing plan for OxyContin

was to target the physicians who were the highest prescribers for opioids across the

country.

        130.    Purdue’s prescriber database also helped identify physicians with large

numbers of chronic-pain patients and helped identify which physicians were simply the

most frequent and, in some cases, the least discriminate prescribers.

        131.    A lucrative bonus system encouraged Purdue’s sales representatives to

increase sales of OxyContin in their territories, resulting in many visits by said sales

representatives to physicians with high rates of opioid prescriptions, as well as a

multifaceted “information” campaign aimed at high volume opioid prescribers. In 2001,

in addition to the average sales representative’s annual salary of $55,000, annual bonuses

averaged $71,500, with a range of $15,000 to nearly $240,000.

        132.    Purdue paid $40 million in sales incentive bonuses to its sales

representatives in 2001.

        133.    From 1996 to 2000, Purdue increased its internal sales force from 318

sales representatives to 671, and its total physician call list from approximately 33,400 to

44,500 to approximately 70,500 to 94,000 physicians. Through its sales representatives,




Complaint and Demand for Jury Trial                                            Page 38 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 39 of 157




Purdue used a patient starter coupon program for OxyContin, providing patients with a

free limited-time prescription for a 7-day to 30-day supply. When the program was

discontinued, approximately 34,000 coupons had been redeemed nationally.

        134.    Purdue also distributed to health care professionals branded promotional

items such as OxyContin fishing hats, stuffed plush toys, and music compact discs (‘‘Get

in the Swing With OxyContin’’). That “swag” strategy was, according to the DEA,

unprecedented for an opioid regulated under Schedule II of the CSA.

        135.    By getting more “non-pain” specialist physicians to prescribe opioids, and

by equating the prescription of opioids to compassion for those in pain, Purdue pulled off

a remarkably brilliant marketing campaign that was successful in removing the dangerous

stigma surrounding its opioid drugs.

        136.    In much of its promotional campaign—in literature and audiotapes for

physicians, brochures, and videotapes for patients, and its ‘‘Partners Against Pain’’

website—Purdue claimed that the risk of addiction from OxyContin was extremely small.

        137.    In addition, Purdue provided two promotional videos to physicians that,

according to the FDA, appear to have made unsubstantiated claims and minimized the

risks of OxyContin. The first video was available for about 3 years without being

submitted to FDA for review.

        138.    In 2003, the FDA issued a warning letter to Purdue for spreading

inaccurate information in OxyContin advertisements, and for failing to inform the public

of important safety information about the drug. The letter found Purdue was in violation

of the Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 331(a) and (b), and 352 (n).




Complaint and Demand for Jury Trial                                          Page 39 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 40 of 157




        139.    While Purdue did withdraw the offending promotional materials, rather

than distributing a “Dear Healthcare Professional” (“DHP”) letter correcting the

misinformation or altering the labeling for OxyContin, Purdue doubled down and

instructed their sales force to “refocus” physicians if and when they learned that

physicians believed their products were addictive.

        140.    The misinformation Purdue pushed out violated federal criminal law. On

May 9, 2007, Defendant Purdue pleaded guilty, in federal court, to violations of 21

U.S.C. 331(a) and 331 (a)(2) for marketing and promoting OxyContin as less addictive,

less subject to abuse and diversion, and less likely to cause tolerance and withdrawal than

other pain medications.

        141.    Purdue thus knowingly misbranded OxyContin, and knowingly introduced

misbranded OxyContin into interstate commerce, with the intent to defraud or mislead

the medical community and consumers into believing OxyContin was less addictive, less

subject to abuse and diversion, and less likely to cause tolerance and withdrawal than

other pain medications.

        142.    Following its guilty plea, Purdue pivoted its promotion of OxyContin. De-

emphasizing direct promotion, Purdue began to work primarily through patient advocacy

organizations—or “Front Groups”—posing as neutral and credible professional

organizations. In so doing, Purdue was able to deliberately mislead the medical

community and the general public while avoiding FDA violations that would have been

issued if it had conducted the same promotional campaigns directly.




Complaint and Demand for Jury Trial                                           Page 40 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 41 of 157




        143.    The American Pain Foundation (“APF”), upon information and belief,

received more than $10 million in funding from opioid manufacturers from 2007 through

2012. The primary opioid manufacturer contributors were Purdue and Endo. The APF,

founded in 1997, described itself as the nation’s largest advocacy group for pain patients.

        144.    APF published numerous guides and brochures for patients, doctors, and

policymakers that minimized the risks of addiction and exaggerated the benefits

associated with prescription opioids, including but not limited to the “Policymaker’s

Guide,” sponsored by Purdue, which sought to dispel the “myth” that opioid pain

medication leads to addiction.

        145.    At the heart of APF’s messaging was that the risk of opioid addiction was

overblown and opioids were underused as a treatment for pain. In December 2011, a

ProPublica investigation found that in 2010, nearly 90% of APF’s funding came from the

drug and medical device community, including Manufacturer Defendants. On May 8,

2012, the U.S. Senate Finance Committee sent a letter to APF inquiring about its ties to

drug manufacturers. That very same day, APF announced it was ceasing operations,

effective immediately.

        146.    Purdue also funded “Responsible Opioid Prescribing,” a guide sponsored

by the Federation of State Medical Boards (“FSMB”) and authored by Dr. Scott Fishman,

former chairman and president of the now defunct APF in 2007. The guide was

ultimately disseminated to 700,000 practicing doctors, with, upon information and belief,

thousands of doctors in Minnesota receiving copies. A June 8, 2012 letter submitted by




Complaint and Demand for Jury Trial                                           Page 41 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 42 of 157




FSMB to the Senate Finance Committee disclosed that Purdue paid $40,000 to fund the

production of the guide. Purdue also paid the FSMB at least $822,400 from 1997–2012.

        147.    The “Responsible Opioid Prescribing” guide promoted the use of opioid

pain relievers for both acute and chronic pain and severely minimized the risk of

addiction, even claiming that opioids could be used safely (just with additional care) in

patients assessed to have a risk of substance abuse. The guide promoted the widespread

use of opioids, stating that “[p]atients should not be denied opioid medications except in

light of clear evidence that such medications are harmful to the patient.”

        148.    Additionally, the guide presented symptoms of genuine addiction as

“pseudoaddiction” and taught doctors that the symptoms of addiction—such as

demanding or manipulative behavior and obtaining opioid prescriptions from more than

one physician—are actually pseudoaddiction, rather than addictive behavior that would

necessitate the withdrawal of opioid treatment.

        149.    Upon information and belief, Purdue contributed funding to The American

Academy of Pain Management (“AAPM”), a medical specialty society. AAPM issued a

statement in 1997 that endorsed opioids and claimed that the risk of opioid addiction in

people taking prescription opioids was low. The chairman of AAPM at that time was Dr.

David Haddox. Dr. Haddox was, at the time of the statement, a paid speaker for Purdue.

He later went on to become Purdue’s vice president for health policy.

        150.    In 2009, the American Pain Society (“APS”) and AAPM jointly issued

guidelines (“APS/AAPM Guidelines”) recommending the use of opioids to treat chronic

pain. The APS/AAPM Guidelines promoted the use of opioids for the treatment of




Complaint and Demand for Jury Trial                                          Page 42 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 43 of 157




chronic pain and concluded that the risk of opioid addiction was manageable in patients

regardless of previous histories of abuse. At least fourteen of the twenty-one panel

members who drafted the APS/AAPM Guidelines received funding from Manufacturer

Defendants, including Purdue.

        151.    The APS/AAPM Guidelines have been relied upon by doctors to inform

their treatment of pain. They were cited repeatedly in academic literature and were even

reprinted in the monthly medical journal, Pain. Upon information and belief,

pharmaceutical sales representatives employed by Purdue discussed the APS/AAPM

Guidelines with doctors during sales calls.

                b.      Cephalon, Inc.

        152.    In 2008, the FDA found that Cephalon had promoted its fentanyl-

containing lollipop, Actiq, for non-approved uses. Actiq had been “indicated” by the

FDA for a specific use: to treat breakthrough pain in opioid-tolerant cancer patients who

are already receiving around-the-clock opioid therapy. Cephalon, however, had been

marketing Actiq for migraine headaches and other non-cancer pain, such as sickle-cell

pain crises, and in anticipation of changing dressings or radiation therapy.

        153.    Cephalon also:

                (a)    had sales representatives call on doctors who would not normally
        prescribe such drugs in the course of their practice;

                (b)    trained sales representatives on techniques to prompt doctors into
        off-label conversations;

                (c)   structured its employees’ compensation and bonuses in a manner
        that encouraged off-label marketing;

               (d)     had sales representatives instruct doctors how to get their patients’
        insurance to cover off-label uses;



Complaint and Demand for Jury Trial                                            Page 43 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 44 of 157




                (e)     used grants for continuing medical education to promote off-label
        uses; and

              (f)     sent doctors to “consultant” meetings at lavish resorts to hear the
        company’s off-label message.

        154.    As a result, Cephalon entered a plea agreement with the United States in

which it admitted guilt to numerous violations of the FDCA and agreed to pay a record

$425 million in penalties as part of a collective settlement related to the off-label market

of multiple drugs, one including Actiq.

        155.    Cephalon was also required to: send letters to doctors about the settlement

agreement to enable doctors to report questionable sales representative conduct; and post

information about payments the manufacturer made to doctors on its website.

        156.    On March 26, 2009, Cephalon received a warning letter regarding its

sponsored links on internet search engines (e.g. Google.com) for the opioid pain reliever

Fentora, which made representations and/or suggestions about the efficacy of the said

drug but failed to communicate any risk information.

        157.    The FDA found that the sponsored links omitted the most serious and

frequently occurring risks associated with the Fentora, misleadingly suggesting Fentora is

safer than demonstrated. The FDA also found that the sponsored link for Fentora made

incomplete and misleading statements about what the drug is indicated for.

        158.    The FDA noted that the marketing material provided only a brief

statement about what Fentora is indicated for, which was incomplete and misleading.

Specifically, the marketing material suggested that Fentora is useful in a broader range of

conditions or patients than was supported by substantial evidence in clinical experience.

The advertisement implied that Fentora was indicated for breakthrough pain in any


Complaint and Demand for Jury Trial                                            Page 44 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 45 of 157




patient with cancer, rather than only those who are already receiving, and already tolerant

to, around-the-clock opioid therapy.

        159.    Additionally, the FDA found that the sponsored links did not present the

full established name of said drug being promoted. Accordingly, the FDA found that

Cephalon’s sponsored links misbranded Fentora in violation of the Federal Food, Drug,

and Cosmetic Act and FDA implementing regulations. See 21 U.S.C. §§ 352(a) & (n),

321(n); 21 CFR §§ 201.10(g)(1), 202.1(b)(1), (e)(3)(i), (ii) & (e)(6)(i).

        160.    On September 29, 2008, Cephalon pleaded guilty to violating 21 U.S.C.

§§ 331(a), 331 (a) (1), and 352(f) (1) for marketing and promoting the opioid Actiq for

medical indications that were not approved by the FDA.

        161.    Between January 1, 2001, and December 31, 2006, Cephalon thus

knowingly and willfully promoted the sale and use of Actiq for certain uses which the

FDA had not approved (i.e., “unapproved uses”).

        162.    The FDA approved Actiq, a fentanyl product manufactured as a lollipop,

for use only in opioid-tolerant cancer patients (meaning those patients for whom

morphine-based painkillers are no longer effective).

        163.    Actiq is a strong and highly addictive narcotic, with significant potential

for abuse. From 2001 through at least 2006, Cephalon was promoting the drug for non-

cancer patients to use for such maladies as migraines, sickle-cell pain crises, injuries, and

in anticipation of changing wound dressings or radiation therapy.

        164.    Cephalon promoted Actiq for use in patients who were not yet opioid-

tolerant, and for whom it could have life-threatening complications and results.




Complaint and Demand for Jury Trial                                            Page 45 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 46 of 157




        165.    Following its guilty plea, Cephalon pivoted to promoting Actiq through

patient advocacy organizations or “Front Groups” posing as neutral and credible

professional organizations in order to deliberately mislead the medical community and

the general public while avoiding FDA violations. One such Front Group is APF.

        166.    At least fourteen of the twenty-one panel members who drafted the APS

and AAPM Guidelines received funding from the Manufacturer Defendants, including

Cephalon. The guidelines recommended the use of opioids to treat chronic pain and

concluded that the risk of opioid addiction was manageable in patients regardless of

previous histories of abuse.

        167.    Cephalon provided considerable funding to FSMB, including $180,000

from 1997 through 2012. It also funded APF before withdrawing its support due to a

Senate investigation.

                c.      Janssen Pharmaceuticals, Inc.

        168.    On December 9, 1999, the FDA sent Janssen a letter indicating that it had

reviewed a number of “homemade” marketing pieces that had been used by Janssen sales

representatives for its fentanyl-based synthetic opioid, Duragesic. The FDA found those

marketing pieces to be false or misleading because they contained misrepresentations

regarding safety information, broadened Duragesic’s indication for use, contained

unsubstantiated claims, and lacked fair balance.

        169.    The FDA’s warning letter provided the following examples of statements

in the homemade marketing material that misrepresented safety information:

               (a)     “Significantly LESS constipation!”, which suggested Duragesic
        had been demonstrated to be associated with less constipation than other available
        opioids, thus, minimizing the risk of constipation; and


Complaint and Demand for Jury Trial                                          Page 46 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 47 of 157




                (b)      “Low abuse potential!”, which suggested that Duragesic had less
         potential for abuse than other available opioids and minimized and contradicted
         fentanyl’s status as a Schedule II controlled substance.

         170.   The FDA’s warning letter provided the following example of a statement

in the homemade marketing material that broadened Duragesic’s indication for use: “It’s

not just for end stage cancer anymore!” That suggested that Duragesic can be used for

any type of pain management and ignored the fact that Duragesic was indicated only for

the management of chronic pain in patients who require continuous opioid analgesia for

pain that cannot be managed by less powerful means. It also ignored the fact that use in

persons other than those for whom Duragesic was indicated by FDA poses a high risk of

death.

         171.   FDA’s warning letter provided the following examples of unsubstantiated

claims made in the homemade marketing material:

                (a)     “Preferred regimen: 2 x per week versus 2 x per day!”;

                (b)     “Easy for Patient compliance.”; and

                 (c) “And the #1 reason to convert your patients to the Duragesic patch:
         QUALITY OF LIFE,” and “without pain, patient’s [sic] sleep better, increase
         daily.”

         172.   Janssen received further warning by way of a September 2, 2004 warning

letter. That letter was in relation to Janssen’s Duragesic patch. FDA found that a file card

used by Janssen in connection with that patch contained false and misleading claims

about the abuse potential of Duragesic, as well as unsubstantiated claims of the

effectiveness of Duragesic. The FDA noted Janssen’s representations could encourage

the unsafe use of the drug, potentially resulting in serious or life-threatening

hypoventilation, or even death.



Complaint and Demand for Jury Trial                                              Page 47 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 48 of 157




        173.    The FDA requested a letter response (1) describing Janssen’s intent to

comply with FDA’s requests, and (2) listing all promotional materials for Duragesic that

were the same as or similar to the offending promotional materials. The FDA also

requested that Janssen submit a plan for discontinuing use of the promotional marketing

materials in question.

        174.    Janssen’s promotional materials in question included:

                (a)    “low reported rate of mentions in DAWN data” along with Drug
        Abuse Warning Network (DAWN) data comparing fentanyl/combination to other
        listed opioid products, which suggested that Duragesic is less abused than other
        opioid drugs;

               (b)    “minimizes the potential for local GI side effects by avoiding GI
        absorption,” which suggested that Duragesic is associated with less constipation,
        nausea, and vomiting than oral opioids;

                (c)    “demonstrated effectiveness in chronic back pain with additional
        patient benefits” which was based on an open-label, single arm trial with no
        control group which is clearly inadequate to support such a claim;

                (d)    “86% of patients experienced overall benefit in a clinical study
        based on: pain control, disability in ADLs, quality of sleep,” “all patients who
        experienced overall benefit from Duragesic would recommend it to others with
        chronic low back pain,” “significantly reduced nighttime awakenings,” and
        “significant improvement in disability scores as measured by the Oswestry
        Disability Questionnaire and Pain Disability Index,” which were again based on
        an open-label, single arm trial with no control group—a trial inadequate to
        support such claims;

                (e)    “Improved patient outcomes: Open-label, crossover comparison
        study,” “Significant improvement in physical functioning summary score,” and
        “Significant improvement in social functioning,” which are based on an open
        label study lacking sufficient support for the cited claims; and

                (f)     “1,360 loaves . . . and counting,” “Work, uninterrupted,” “Life,
        uninterrupted,” “Game, uninterrupted,” “Chronic pain relief that supports
        functionality,” “Helps patients think less about their pain,” and “Improvements in
        physical and social functioning,” which imply that patients will experience
        improved social or physical functioning, a claim for which Janssen lacks support.




Complaint and Demand for Jury Trial                                          Page 48 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 49 of 157




The FDA stated it was not aware of any substantial evidence or clinical experience to

support these comparative claims.

        175.    On September 2, 2004, the FDA determined that Duragesic was

misbranded and in violation of Section 502(a) of the Food, Drug, and Cosmetic Act, 21

U.S.C. § 352(a).

        176.    Janssen thus made misleading safety claims and unsubstantiated

effectiveness claims for Duragesic.

        177.    The FDA would not have approved Duragesic’s label had Janssen

disclosed misleading safety claims and unsubstantiated effectiveness claims for

Duragesic at the time of the FDA approval process.

        178.    On August 26, 2011, Janssen received a warning letter regarding its opioid

drug, Nucynta. The letter informed Janssen that the FDA had become aware of oral

statements made by a Janssen representative that promoted an unapproved use for its

opioid Nucynta, made unsubstantiated superiority claims about the drug, and minimized

the serious risks associated with Nucynta.

        179.    The statements were made on December 8, 2010, at the 2010 American

Society of Health-System Pharmacists (“ASHP”) Midyear Clinical Meeting and

Exhibition in Anaheim, CA.

        180.    The FDA requested a letter response that (1) described Janssen’s intent to

comply with the request, (2) listed all promotional materials for Nucynta that contained a

violation resulting from the actions within the warning letter or similar to the actions in

the warning letter, and (3) Janssen’s plan for discontinuing use of such materials.




Complaint and Demand for Jury Trial                                            Page 49 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 50 of 157




        181.    The Janssen representative promoted an unapproved use of Nucynta when

the representative indicated that Nucynta is useful in the treatment of Diabetic Peripheral

Neuropathic Pain (“DPNP”). Nucynta is not approved by the FDA for treatment of

DPNP.

        182.    Janssen also made the following unsubstantiated superiority claims and

statements that minimized the risk of Nucynta:

                (a)   “DPNP patients stay on Nucynta for longer, and Nucynta provides
        10 mg of opioid/oxycodone pain control, similar to Tramadol, but with less GI,
        constipation, nausea, and vomiting,” which is misleading and implied that
        Nucynta is clinically superior compared to oxycodone and Tramadol for DPNP
        patients; and

                (b)    When physicians prescribe Nucynta they “won’t have to put
        patients on docusate or senna, patients get out of the hospital a day earlier which
        saves thousands of dollars because they are going to be able to have a bowel
        movement,” which is misleading and implied that treatment with Nucynta has
        been shown to reduce the length of a hospital stay in comparison to oxycodone
        and Tramadol.

        183.    Following its FDA warnings, Janssen pivoted to promoting Duragesic and

Nucynta through patient advocacy organizations or “Front Groups” posing as neutral and

credible professional organizations in order to deliberately mislead the medical

community and the general public while avoiding FDA violations. Such Front Groups

included the APF, APS, and AAPM.

                d.      Endo International PLC

        184.    On June 8, 2017 the FDA requested that Endo voluntarily remove from

the market reformulated Opana ER, an opioid that was purportedly crush-resistant and

thus supposedly decreased the risk of addiction. The FDA informed Endo that the

benefits of Opana ER may no longer outweigh the risks.




Complaint and Demand for Jury Trial                                           Page 50 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 51 of 157




        185.    Contrary to Endo’s statements, reformulated Opana ER hardly reduced the

risk of abuse. Instead, abuse of reformulated Opana ER by injection resulted in a serious

disease outbreak of HIV and hepatitis C, as well as cases of thrombotic microangiopathy

(a serious blood disorder).

        186.    Endo claimed to have reformulated Opana ER to be resistant to abuse by

patients who crush and snort prescription opioid pills. Instead, abuse shifted from

insufflation (crushing and snorting) to intravenous injection.

        187.    The FDA released a statement confirming its decision was the first time

that the FDA had taken steps to remove a currently marketed opioid pain medication

from sale due to public health concerns of abuse. The request, while voluntary, also

stated that the FDA intended to take steps to formally require its removal by withdrawing

approval if Endo chose not to discontinue Opana ER.

        188.    Less than a month later, on July 6, 2017, Endo announced it would

voluntarily remove Opana ER from the market after careful consideration and

consultation with the FDA.

        189.    Endo was one of the primary contributors to the APF’s numerous

published guides and brochures for patients, doctors, and policymakers. The guides

minimized the risks of addiction and exaggerated the benefits associated with

prescription opioids, including but not limited “Exit Wounds: A Survival Guide to Pain

Management for Returning Veterans & Their Families,” sponsored by Endo, which

falsely claimed that it is unlikely that people who are not predisposed to addiction will

become addicted to opioid painkillers, and “Treatment Options: A Guide for People




Complaint and Demand for Jury Trial                                         Page 51 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 52 of 157




Living with Pain,” which promoted opioids as essential for treating even “moderate”

pain.

        190.    A June 8, 2012 letter submitted by FSMB to the Senate Finance

Committee disclosed that Endo paid $50,000 to fund the production of “Responsible

Opioid Prescribing,” a guide authored by Dr. Scott Fishman, former chairman and

president of the now defunct American Pain Foundation in 2007. The guide was

ultimately disseminated to 700,000 practicing doctors. Since that time, Endo has paid the

FSMB at least $371,620.

                e.      Actavis

        191.    On February 18, 2010, the FDA issued a warning letter to Actavis, the

manufacturer of the opioid Kadian and one of the predecessor companies to Allergan, for

distributing a false and misleading co-pay assistance brochure and comparison detailer.

        192.    The FDA’s findings were based on Actavis’s omissions and its

minimization of serious risks associated with Kadian in its brochure; Actavis’s failure to

present the limitations to Kadian’s approved indication for use and its suggestions that it

could be used for broader purposes than indicated; and its unsubstantiated claims of

superiority and effectiveness.

        193.    The brochure presented several effectiveness claims regarding Kadian, but

failed to present any contraindications and, additionally, omitted several warnings,

precautions, drug interactions, and adverse events.

        194.    The brochure failed to present risk information with a prominence and

readability that is reasonably comparable to the presentation of benefit information. The

brochure also minimized the serious and significant risks associated with the use of


Complaint and Demand for Jury Trial                                           Page 52 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 53 of 157




Kadian by describing the serious and potentially fatal risks in highly complex, medically

technical language not likely to be understood by consumers. The brochure simply

included the following language, “Please see accompanying complete Prescribing

Information” in an effort to mitigate the misleading omission and/or minimization of risk

information.

        195.    In direct marketing to consumers, Kadian’s brochure included the

following erroneous claims:

                (a)    “Allow for less breakthrough pain and more consistent pain relief
        for patients”;

                (b)     “Better pain control”;

                (c)     “Allow patients to live with less pain”;

               (d)      “Allow individualization and customization of a patient’s pain
        treatment”;

               (e)     “Prescribe KADIAN® - Less pain for your patients. More options
        for you.”; and

                (f)     “Less pain. More options.”

        196.    The FDA informed Actavis that its brochure and detailer were false and

misleading because they omitted and minimized the serious risks associated with Kadian,

broadened and failed to present the limitations to the approved indication of Kadian, and

presented unsubstantiated claims of superiority and effectiveness.

        197.    The FDA found Actavis’ brochure and detailer for Kadian failed to

include important and serious risk information, including contraindications, adverse

events, and warnings regarding potentially fatal abuse of opioids.




Complaint and Demand for Jury Trial                                         Page 53 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 54 of 157




          198.   The FDA also found Actavis’ brochure and detailer presented broad

claims about Kadian’s use in treating pain, therefore implying that Kadian was

appropriate for use in a broader range of patients than the patients for which FDA

approval was granted.

          199.   Finally, the FDA found Actavis’ detailer included efficacy claims and

presentations which were unsubstantiated and misleading and implied Kadian was

superior to other opioid therapies. The FDA found Actavis’ brochure and detailer

misbranded the drug in violation of the Food, Drug, and Cosmetic Act, 21 U.S.C. §§

352(a) & 321(n); cf. 21 CFR §§ 202.1(e)(3), (e)(5), (e)(6), and (e)(7) (implementing

regulations).

                 f.     Mallinckrodt

          200.   On March 30, 2009, Mallinckrodt received a letter from the FDA stating

that Mallinckrodt was found to have been marketing an unapproved new drug, morphine

sulfate concentrate oral solution 20 mg/ml, in violation of 21 U.S.C. §§ 331(d) and

355(a).

          201.   The letter also stated that its unapproved morphine formulation was

misbranded under 21 U.S.C. § 352(f)(1) because the conditions it was intended to treat

were not amenable to self-diagnosis and treatment. Adequate directions for such use,

therefore, could not be written. As a result, introduction or delivery for introduction into

interstate commerce of its unapproved morphine formulation violated 21 U.S.C. § 331(a)

and (d).

          202.   Mallinckrodt had been marketing its unapproved morphine formulation

since 2005.


Complaint and Demand for Jury Trial                                            Page 54 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 55 of 157




        203.    Mallinckrodt provided considerable funding to FSMB including at least

$100,000.

        204.    Separately and together, Manufacturer Defendants thus engaged in a

sustained misinformation campaign regarding both (1) the safety and efficacy of opioids

generally; and (2) their products in particular. That misinformation campaign, propagated

at times through industry-funded Front Groups, paid tremendous dividends. Across the

country, including in the City of Coon Rapids, doctors began prescribing powerful

opioids for a wide range of ailments. In turn, patients became addicted, setting into

motion the raging opioid epidemic plaguing America today.

C.      Defendants’ Failures to Maintain Effective Controls Against Diversion and
        Failures to Report Suspicious Orders

        205.    The opioid epidemic was further fuelled by all Defendants’ failure to

follow the specific mandates in the CSA requiring them to help ensure that highly

addictive drugs are not diverted to illegal use. The brunt of the opioid epidemic could

have been, and should have been, prevented had Defendants fulfilled their duties set by

statute and common law. Defendants, who operate at every level of the opioid supply

chain, had an obligation and duty to act. They did not—and the country, including the

City of Coon Rapids, paid the price.

        206.    The opioid supply chain begins with manufacturers (including

Manufacturer Defendants), who manufacture and package the pill. Manufacturer

Defendants then transfer the opioids to wholesale distributors (including Distributor

Defendants). Collectively, Distributor Defendants account for over 90% of all drugs




Complaint and Demand for Jury Trial                                         Page 55 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 56 of 157




distributed within the United States. Wholesale Distributors then dispense the opioids to

hospitals and pharmacies. Those entities then dispense drugs to patients.

        207.    Recognizing that highly addictive drugs like opioids can be easily abused

and diverted to the black market, Congress, in the Controlled Substances Act (“CSA”) set

forth two relevant controls on such drugs:

                (a)   First, the DEA sets limits on the quantity of schedule II-controlled
        substances—such as opioids—that may be produced in the United States in any
        given year. 21 U.S.C. § 826(a); 28 C.F.R. § 0.100. The DEA determines these
        quotas based on a variety of data including sales, production, inventories, and
        exports. The DEA can and does lower quotas as a means of addressing abuse and
        diversion.

               (b)     Second, Congress anticipated that highly addictive prescription
        drugs like opioids could be abused and diverted to the black market. The CSA
        thus sought to combat diversion of prescription narcotics by providing for a
        closed system of drug distribution in which every actor in the opioid supply
        chain, i.e., manufacturers and wholesale distributors, must register with the
        DEA. Every registrant, in turn, is charged with being vigilant in deciding
        whether a customer, be it a pharmacy, wholesaler, or end customer, can be
        trusted to deliver or use controlled prescription narcotics only for lawful
        purposes. 21 U.S.C. § 823(e). Specifically, every registrant, including
        manufacturers and wholesale distributors, is required to “maintain effective
        control against diversion of particular controlled substances into other than
        legitimate medical, scientific, and industrial channels.” 21 U.S.C. § 823(b)(1)

        208.    The CSA and its implementing regulations require all registrants to (1)

report suspicious orders of prescription opioids to the DEA, and (2) perform required

due diligence prior to filling any suspicious orders. See 21 U.S.C. § 823(b)(1); 21

C.F.R. § 1301.74(b). A “suspicious order” is defined as including “orders of unusual

size, orders deviating substantially from a normal pattern, and orders of unusual

frequency.” 21 C.F.R. § 1301.74(b).




Complaint and Demand for Jury Trial                                          Page 56 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 57 of 157




        209.    In addition, the Code of Federal Regulations requires all manufacturers

and wholesale distributors to “design and operate a system to disclose to the registrant

suspicious orders of controlled substances.” 21. C.F.R. § 1301.74(b).

        210.    So, in addition to reporting suspicious orders, a registrant, whether a

manufacturer or wholesaler, must exercise due diligence in confirming the legitimacy

of all orders prior to filling.

        211.    The requirements imposed on Defendants by the CSA-including the

requirements to report suspicious orders and create a system to disclose suspicious

orders-are crucial. As the United States Supreme Court has explained, the CSA was

Congress’s attempt “to conquer drug abuse and to control the legitimate and

illegitimate traffic in controlled substances.” Gonzales v. Raich, 545 U.S. 1, 12 (2005).

        212.    “Congress,” the Court has explained, “was particularly concerned with

the diversion of drugs from legitimate channels. It was aware that registrants, who

have the greatest access to controlled substances and therefore the greatest opportunity

for diversion, were responsible for a large part of the illegal drug traffic.” United

States v. Moore, 423 U.S. 122, 135 (1975). Manufacturers and distributors must

therefore be vigilant in deciding whether a prospective customer can be trusted to

deliver controlled substances only for lawful purposes. This responsibility is critical,

as Congress has expressly declared that the illegal distribution of controlled substances

has a substantial and detrimental effect on the health and general welfare of the

American people.




Complaint and Demand for Jury Trial                                         Page 57 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 58 of 157




        213.    Reflecting the importance of CSA compliance, the DEA has repeatedly

provided guidance to registrants emphasizing their obligations under the CSA. A DEA

letter dated September 27, 2006, sent to every commercial entity in the United States

registered with the DEA, outlined specific circumstances that might be indicative of

diversion:

               (a)   Ordering excessive quantities of a limited variety of controlled
        substances while ordering few if any other drugs.

               (b)    Ordering a limited variety of controlled substances in quantities
        disproportionate to the quantity of non-controlled medications ordered.

               (c)     Ordering excessive quantities of a limited variety of controlled
        substances in combination with excessive quantities of lifestyle drugs.

                (d)     Ordering      the   same   controlled   substance   from   multiple
        distributors.

        214.    Additionally, the letter implored Distributor Defendants to know their

pharmacy customers, and to follow-up with said pharmacy customers, regarding:

               (a)    What percentage of the pharmacy’s business does dispensing
        controlled substances constitute?

                 (b)    Is the pharmacy complying with the laws of every state in which
        it is dispensing controlled substances?

                (c)     Is the pharmacy soliciting buyers of controlled substances via the
        internet or is the pharmacy associated with an internet site that solicits orders
        for controlled substances?

                (d)     Does the pharmacy, or internet site affiliated with the pharmacy,
        offer to facilitate the acquisition of a prescription for a controlled substance
        from a practitioner with whom the buyer has no pre-existing relationship?

               (e)    Does the pharmacy fill prescriptions issued by practitioners
        based solely on an on-line questionnaire without a medical examination or
        bona-fide doctor-patient relationship?




Complaint and Demand for Jury Trial                                           Page 58 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 59 of 157




                (f)     Are the prescribing practitioners licensed to practice medicine in
        the jurisdictions to which the controlled substances are being shipped, if such a
        license is required by state law?

               (g)     Are one or more practitioners writing a disproportionate share of
        the prescriptions for controlled substances being filled by the pharmacy?

               (h)    Does the pharmacy offer to sell controlled substances without a
        prescription?

               (i)      Does the pharmacy charge reasonable prices for controlled
        substances?

               (j)    Does the pharmacy accept insurance payment for purchases of
        controlled substances made via the internet?

        215.    In 2007, the DEA sent letters to every registered manufacturer or

distributor of controlled substances, including Defendants. As stated in the letter, “the

purpose of [the] letter [wa]s to reiterate the responsibilities of controlled substance

manufacturers and distributors to inform the DEA of suspicious orders in accordance

with 21 C.F.R. § 1301.74(b).”

        216.    In the letter, the DEA expressly warned that the regulation “requires that

the registrant inform the local DEA Division Office of suspicious orders when

discovered by the registrant.” The DEA also warned that “[r]egistrants are reminded

that their responsibility does not end merely with the filing of a suspicious order

report. Registrants must conduct an independent analysis of suspicious orders prior to

completing a sale to determine whether the controlled substances are likely to be

diverted from legitimate channels. Reporting an order as suspicious will not absolve

the registrant of responsibility if the registrant knew, or should have known, that the

controlled substances were being diverted.”




Complaint and Demand for Jury Trial                                          Page 59 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 60 of 157




        217.    In addition, the DEA warned that the “regulation specifically states that

suspicious orders include orders of an unusual size, orders deviating substantially from

a normal pattern, and orders of an unusual frequency. These criteria are disjunctive

and are not all inclusive. For example, if an order deviates substantially from a normal

pattern, the size of the order does not matter and the order should be reported as

suspicious. Likewise, a registrant need not wait for a ‘normal pattern’ to develop over

time before determining whether an order is suspicious. The size of an order alone,

whether or not it deviates from a normal pattern, is enough to trigger the registrant’s

responsibility to report the order as suspicious. The determination of whether an order

is suspicious depends not only on the order patterns of the particular customer, but also

on the patterns of the registrant’s customer base and the patterns throughout the

relevant segment of the regulated industry.”

        218.    Federal law imposes a duty upon Defendants to maintain effective

controls against diversion of prescription opiates into other than legitimate medical,

scientific, and industrial channels. 21 U.S.C.A. § 823(b)(1).

        219.    Federal law imposes a duty upon Defendants to comply with applicable

State and local law. See 21 U.S.C.A. § 823(b)(2).

        220.    On information and belief, Defendants knowingly, recklessly, and/or

negligently supplied suspicious quantities of prescription opioids to obviously

suspicious physicians and pharmacies in and around Coon Rapids, Minnesota, without

disclosing suspicious orders as required by regulations and otherwise circumventing

their statutory obligations under Federal and Minnesota law.




Complaint and Demand for Jury Trial                                         Page 60 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 61 of 157




        221.     Defendants’ refusal to report and investigate suspicious orders had far-

reaching effects. As mentioned above, the DEA is required to annually set production

quotas for regulated drugs. In the context of opioids, however, DEA has cited the

difficulty of determining an appropriate production level to ensure that adequate

quantities are available for legitimate medical use. That is because there are no direct

measures available to establish legitimate medical need. DEA’s difficulty in setting

production quotas was compounded by the fact that the Manufacturer and Distributor

Defendants failed to report suspicious orders of opioids and failed to maintain

effective controls against diversion. Defendants’ deliberate failures thus prevented the

DEA from realizing the full extent of opioid diversion for years.

        222.     Defendants could have (and should have) reported and stopped the flow

of prescription opioids into the black market. But Defendants intentionally, recklessly,

and/or negligently failed to investigate, report, and halt suspicious orders.

Accordingly, as a direct result of Defendants’ misconduct, substantial and dangerous

quantities of prescription opioids were illegally diverted to and overprescribed in Coon

Rapids, Minnesota.

        i.       Failure of the Manufacturer Defendants

        223.     Manufacturers are the source of the prescription drugs in the

pharmaceutical supply chain. The pharmaceutical manufacturing industry is composed of

two distinct business models: manufacturers of brand-name drugs and manufacturers of

generic drugs.

        224.     Manufacturers manage the actual distribution of drugs from manufacturing

facilities to drug wholesalers, and in some cases, directly to retail pharmacy chains, mail-


Complaint and Demand for Jury Trial                                            Page 61 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 62 of 157




order and specialty pharmacies, hospital chains, and some health plans. Manufacturers

may also distribute products directly to government purchasers, such as the Veterans

Administration.

        225.    Upon information and belief, the Manufacturer Defendants collected,

tracked, and monitored extensive data concerning suspicious physicians and pharmacies

through third-party organizations and through Distributor Defendants and pharmacies in

exchange for rebates or other consideration to better drive sales.

        226.    For example, IMS Health furnished Purdue and other Manufacturer

Defendants with fine grained information about the prescribing habits of individual

doctors and the ordering habits of individual pharmacies.

        227.    The Manufacturer Defendants could have used these data to identify

diversion as required under federal law to satisfy their duty of maintaining “effective

control against diversion of particular controlled substances into other than legitimate

medical, scientific, and industrial channels.” 21 U.S.C. § 823(b)(1).

        228.    Instead, the Manufacturer Defendants utilized the data to understand

which regions, and which doctors, to target through their sales force.

        229.    With the knowledge that retailers and prescribing doctors were facilitating

diversion, the Manufacturer Defendants failed to report each instance of diversion to the

DEA while rolling out marketing campaigns to churn prescription opioid sales.

        230.    Indeed, upon information and belief, the Manufacturer Defendants

withheld from the DEA information about suspicious orders and induced the Distributor

Defendants to obfuscate the extent of the opioid epidemic. Upon information and belief,




Complaint and Demand for Jury Trial                                           Page 62 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 63 of 157




the Manufacturing Defendants knew that if they or the other Defendants disclosed

suspicious orders, the DEA would become aware that many opioids were being diverted

to illegal channels and would refuse to increase the production quotas for opioids.

        231.    Upon information and belief, at least Purdue referred to overprescribing

doctors or doctors engaged in diversion as “whales.”

        ii.     Failure of the Distributor Defendants

        232.    The Distributor Defendants purchase prescription opioids from the

Manufacturer Defendants to distribute to a variety of customers, hospitals, long-term

care, and other medical facilities (e.g., community clinics, physician offices, and

diagnostic laboratories).

        233.    The top three wholesale distributors, McKesson, Cardinal Health, and

AmerisourceBergen, account for almost 90 percent of the entire wholesale drug market.

This consolidation has forced the industry to change its revenue model, evolving its core

distribution business into a low-margin enterprise that makes money by maximizing

economies of scale.

        234.    The Distributor Defendants utilize “just-in-time” delivery methods. In

order to keep inventory and liability of pharmaceutical drugs as low as possible, most

pharmacies receive drug deliveries from distributors every day of the week. This allows

the pharmacy to hold as little inventory of pharmaceutical drugs on site as possible. In

making just-in-time deliveries, sometimes multiple times a day to a single pharmacy,

distributors know precisely how many opioid prescriptions and individual pills they are

delivering to a specific pharmacy.




Complaint and Demand for Jury Trial                                           Page 63 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 64 of 157




        235.    On information and belief, the Distributor Defendants supplied the

Manufacturer Defendants with distribution data in exchange for rebates or other

consideration so Manufacturer Defendants could better drive sales.

        236.    The Distributor Defendants report the sale of all prescription opioids to the

Automation of Reports and Consolidated Orders System (“ARCOS”) database. The

ARCOS database's purpose is to monitor the flow of DEA-controlled substances from

their point of manufacture through commercial distribution channels but does not include

prescription or doctor data.

        237.    The ARCOS database does not alert the DEA to the suspicious nature of a

particular order. The DEA investigators regard the database as unwieldy because it

encompasses dozens of drugs sold by more than a thousand companies and is frequently

six months out of date.

        238.    Distributors are a crucial link in the closed system envisioned by Congress

in enacting the CSA. Industry compliance guidelines established by the Healthcare

Distribution Management Association, the trade association of pharmaceutical

distributors, explain that distributors, including Distributor Defendants, are “[a]t the

center of a sophisticated supply chain” and, therefore, “are uniquely situated to perform

due diligence in order to help support the security of the controlled substances they

deliver to their customers.”

        239.    The Distributor Defendants have the power to determine that an order is

being diverted before filling suspicious orders - thereby preventing diversion before it can

even occur.




Complaint and Demand for Jury Trial                                            Page 64 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 65 of 157




        240.    Reporting an order as suspicious will not absolve a distributor, including

Distributor Defendants, of responsibility if the registrant and distributor knew, or should

have known, that the prescription opioids were being diverted. Indeed, reporting a

suspicious order, then filling said order with knowledge it may be suspicious, constitutes

a failure to maintain effective controls against diversion under 21 U.S.C. §§ 823 and 824.

        241.    Once the DEA started to suspend distributors’ registrations, the

Manufacturer and Distributor Defendants spent million to undermine the DEA’s ability to

continue doing so.

        242.    On February 19, 2014, acting at the behest of industry lobbyists,

Representative Tom Marino introduced the “Ensuring Patient Access and Effective Drug

Enforcement Act” as a supposed effort to define “imminent danger” in the 1970 act. A

DEA memo noted that this bill would essentially destroy the agency’s power to file an

immediate suspension order of any suspicious drug shipments.

        243.    This bill required that the DEA show the company’s actions had shown

“substantial likelihood of an immediate threat,” whether in death, serious bodily harm, or

drug abuse before a suspension order can be sought. It also gave drug companies the

ability to submit “corrective action” plans before any penalties could be issued. The law

essentially makes it impossible for the DEA to halt any suspicious narcotic shipments

before opioids are diverted to the illegal black market.

                a.      The Distributor Defendants Failed to Track and Report Suspicious
                        Sales as Required by Federal Law

        244.    Upon information and belief, the Distributor Defendants had a policy of

not reporting suspicious orders until the DEA was already aware of wrongdoing. In this



Complaint and Demand for Jury Trial                                           Page 65 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 66 of 157




way the Distributor Defendants believed they could protect themselves from liability,

while obfuscating the true extent of opioid diversion to keep DEA quota on opioids high.

        245.    The following fines reflect only a small portion of the hundreds of billions

of dollars in revenue the Distributor Defendants receive each year.

                        (i)      McKesson

        246.    McKesson is a significant distributor of opioids in the United States.

        247.    In or about 2007, the DEA accused McKesson of failing to report

suspicious orders and launched an investigation. In 2008, McKesson entered into a

settlement agreement with the United States Department of Justice (“DOJ”) and a

memorandum of agreement, agreeing to pay a $13.25 million fine for failure to report

suspicious orders of pharmaceutical drugs and promising to set up a monitoring system.

        248.    As a result, McKesson developed a Controlled Substance Monitoring

Program (“CSMP”) but nevertheless failed to design and implement an effective system

to detect and report “suspicious orders” for controlled substances distributed to its

independent and small chain pharmacy customers, e.g., orders that are unusual in their

frequency, size, or other patterns. McKesson continued to fail to detect and disclose

suspicious orders of controlled substances. It failed to conduct adequate due diligence of

its customers, failed to keep complete and accurate records in the CSMP files maintained

for many of its customers and bypassed suspicious order reporting procedures set forth in

the CSMP.

        249.    Despite the CSMP, a DEA investigation revealed that between 2008 and

2013, McKesson continued to fail to inform the DEA about a plethora of suspicious




Complaint and Demand for Jury Trial                                            Page 66 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 67 of 157




orders of prescription opioids. In that time period, a single warehouse in Aurora,

Colorado, filled 1.6 million prescription orders and reported only 16 as suspicious.

        250.    As recently as December 17, 2017, facts continue to emerge regarding

McKesson’s misdeeds. According to both the Washington Post and “60 Minutes,”

McKesson’s failures from 2008 to 2013 were so egregious that members of the DEA

believed that it warranted a criminal case against the drug distribution company.

Apparently, members of the DEA thought prison sentences for McKesson executives

would be warranted.

        251.    The DEA’s Denver field division, in conjunction with a local law

enforcement investigation into Platte Valley Pharmacy in Brighton, Colo., ascertained

that the vast majority of pills prescribed at the Platte Valley Pharmacy originated at

McKesson’s warehouse in Aurora, CO. According to local law enforcement, a single

pharmacist, Jeffrey Clawson, was selling as many as 2,000 opioids a day.

        252.    None of the 16 suspicious orders that McKesson actually reported from

2008 to 2013 were related to the Platte Valley Pharmacy, or to Jeffrey Clawson.

        253.    This was in spite of the fact that, from 2008–2011, the percentage increase

for oxycodone 30 mg orders supplied by McKesson to Platte Valley Pharmacy was

approximately 1,469%. Jeffrey Clawson was eventually indicted and convicted of drug

trafficking charges and was given a 15-year prison sentence.

        254.    McKesson eventually did report Jeffrey Clawson’s suspicious orders, but

only after he had already been convicted and the Platte Valley Pharmacy closed and was

no longer a source of revenue.




Complaint and Demand for Jury Trial                                           Page 67 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 68 of 157




        255.    Subsequently, nine field divisions of the DEA working with 12 U.S.

attorney’s offices across 11 states began to collect information on McKesson’s activity.

        256.    The investigation discovered that McKesson was acutely aware of the

situation at Platte Valley Pharmacy. Worse, McKesson warehouses were supplying

pharmacies that sold to criminal drug rings. In all, 12 McKesson distribution centers

failed to report suspicious orders involving millions of opioids across the country.

        257.    The DEA investigative findings revealed that McKesson systematically:

                (a)     Supplied controlled substances in support of criminal diversion
        activities;

                (b)     Ignored blatant diversion;

              (c)     Would arbitrarily increase the threshold amount of opioids
        pharmacies could purchase;

                (d)     Failed to review orders for suspicious activity; and

                (e)     Ignored its own procedures designed to prevent diversion.

        258.    David Schiller of the DEA’s Denver field division, which first recognized

McKesson’s bad acts, asserted that “[t]his is the best case we’ve ever had against a major

distributor in the history of the Drug Enforcement Administration.” Individuals at the

DEA believed that a fine of more than $1 billion would be appropriate, and one unnamed

source asserted that “[the DEA] could have fined them out of existence, or indicted the

company and put [McKesson] out of business.” McKesson is the third-largest corporation

in the United States, with revenues in 2016 exceeding $190 billion.

        259.    On January 17, 2017, McKesson agreed to pay a record $150 million in

fines and suspend sales of controlled substances from distribution centers in four states to

settle allegations that the company violated federal law. As part of the agreement,



Complaint and Demand for Jury Trial                                            Page 68 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 69 of 157




McKesson acknowledged that: “at various times during the Covered Time Period, it did

not identify or report to DEA certain orders placed by certain pharmacies, which should

have been detected by McKesson as suspicious, in a manner fully consistent with the

requirements set forth in the 2008 MOA.” The company promised to institute significant

changes to its program designed to flag suspicious orders, the same promise it made and

broke in 2008. McKesson was fined the equivalent of less than two year’s salary of its

board chairman and chief executive, John Hammergren.

        260.    The DEA agents who were involved in the investigation believed that

McKesson escaped criminal liability because McKesson had “intimidated” the lawyers of

the chief counsel’s office in the Division of Diversion Control.

                        (ii)     Cardinal Health

        261.    Cardinal Health is a significant distributor of opioids in the United States.

        262.    Cardinal acknowledged that from January 1, 2009, to May 14, 2012, it did

fail to comply with regulations that required reports of any suspicious orders from

pharmacies. Cardinal Health’s chief legal and compliance officer, Craig Morford, also

noted that, going forward, it would work “with all participants in addressing the epidemic

of prescription drug abuse.”

        263.    On December 23, 2016, Cardinal Health agreed to pay the United States

$44 million to resolve allegations that it violated the Controlled Substances Act in

Maryland, Florida, and New York by failing to report suspicious orders of controlled

substances, including oxycodone, to the DEA.




Complaint and Demand for Jury Trial                                              Page 69 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 70 of 157




        264.     In the settlement agreement, Cardinal Health admitted, accepted, and

acknowledged that it had violated the CSA between January 1, 2009 and May 14, 2012

by failing to:

               (a)   “timely identify suspicious orders of controlled substances and
        inform the DEA of those orders, as required by 21 C.F.R. §1301.74(b)”;

                (b)    “maintain effective controls against diversion of particular
        controlled substances into other than legitimate medical, scientific, and industrial
        channels, as required by 21 C.F.R. § 1301.74, including the failure to make
        records and reports required by the CSA or DEA’s regulations for which a penalty
        may be imposed under 21 U.S.C. § 842(a)(5)”; and

                (c)     “execute, fill, cancel, correct, file with the DEA, and otherwise
        handle DEA ‘Form 222’ order forms and their electronic equivalent for Schedule
        II controlled substances, as required by 21 U.S.C. § 828 and 21 C.F.R. Part 1305.”

        265.     In the press release announcing the settlement agreement, DEA’s

Washington Division Special Agent-in-Charge, Karl Colder, clarified that the settlement

specifically concerned oxycodone:

        [The] DEA is responsible for ensuring that all controlled substance
        transactions take place within DEA’s regulatory closed system. All
        legitimate handlers of controlled substances must maintain strict
        accounting for all distributions and Cardinal failed to adhere to this policy
        . . . . Oxycodone is a very addictive drug and failure to report suspicious
        orders of oxycodone is a serious matter. The civil penalty levied against
        Cardinal should send a strong message that all handlers of controlled
        substances must perform due diligence to ensure the public safety . . . .

                        (iii)    AmerisourceBergen

        266.     AmerisourceBergen is a wholesale distributor of pharmaceuticals,

including controlled substances and non-controlled prescription medications. It handles

the distribution of approximately 20% of all pharmaceuticals sold and distributed in the

U.S. through a network of 26 pharmaceutical distribution centers.




Complaint and Demand for Jury Trial                                            Page 70 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 71 of 157




          267.   AmerisourceBergen is a significant distributor of opioids in the United

States.

          268.   In 2012, West Virginia sued AmerisourceBergen and Cardinal Health, as

well as several smaller wholesalers, for numerous causes of action, including violations

of the CSA, consumer credit and protection, and antitrust laws, and the creation of a

public     nuisance.   Unsealed       court   records   from   that   case   demonstrate   that

AmerisourceBergen, along with McKesson and Cardinal Health, together shipped 423

million pain pills to West Virginia between 2007 and 2012. AmerisourceBergen itself

shipped 80.3 million hydrocodone pills and 38.4 million oxycodone pills during that

time. Moreover, public documents also demonstrate that the average dose of each tablet

distributed grew substantially during that time period. The Distributor Defendants,

including AmerisourceBergen, shipped large quantities of oxycodone and hydrocodone

tablets to the state. In 2016, AmerisourceBergen agreed to settle the West Virginia

lawsuit by paying $16 million to the state, with the funds set aside to fund drug treatment

programs in order to respond to the opioid addiction crisis.

                        (iv)     Mallinckrodt PLC

          269.   On July 11, 2017, Manufacturer Defendant Mallinckrodt PLC agreed to

pay $35 million to the DOJ to settle charges stemming from violations of certain

provisions of the Controlled Substances Act, such as (1) 21 C.F.R. § 1301.74(b) for

failing to design and operate a system to disclose to the registrant suspicious orders of

controlled substances and to inform the DEA Field Division office of such suspicious

orders when discovered, and (2) 21 C.F.R. § 1301.71(a) for failing to provide effective

controls and procedures to guard against theft and diversion of controlled substance.


Complaint and Demand for Jury Trial                                               Page 71 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 72 of 157




        270.    The July 2017 agreement by Mallinckrodt PLC also settled charges by the

DOJ stemming from Mallinckrodt PLC’s failure to utilize chargeback data, which

Mallinckrodt required distributors to provide to obtain chargeback discounts, to identify

suspicious orders of customers further down in the supply chain.

        271.    Finally, the agreement settled charges stemming from allegations by the

DOJ that Mallinckrodt PLC was guilty of record-keeping violations at its manufacturing

facility in upstate New York, which created discrepancies between the actual number of

oxycodone tablets manufactured in a batch and the number of tablets Mallinckrodt PLC

reported on its records.

                        (v)      OmniCare

        272.    As a result of a multi-jurisdictional investigation by the DOJ, CVS’

subsidiary OmniCare, Inc., the nation’s leading provider of pharmaceutical care for

seniors, was fined $50 million for violations of the Controlled Substances Act.

        273.    According to the investigation, from 2007 to 2012, OmniCare Inc. filled

prescriptions without requiring signed prescriptions by a prescribing doctor. Rather,

OmniCare Inc. would dispense prescription narcotics upon oral orders from long term

care facility staff. In other words, OmniCare Inc. regularly dispensed opioids without a

prescription without knowing to whom they were dispensing opioids.

                        (vi)     Masters Pharmaceutical, Inc.

        274.    Masters Pharmaceutical, Inc. (“Masters”) has a long history of

noncompliance with DEA standards. The DEA has, on two separate occasions, issued

orders to show cause why Masters’ DEA certificate of registration should not be revoked.

On October 17, 2008, the DEA issued an order alleging that throughout 2007–2008,


Complaint and Demand for Jury Trial                                          Page 72 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 73 of 157




Masters “failed to maintain effective controls against diversion” of hydrocodone. Masters

agreed to settle charges brought by the DEA on April 1, 2009.

        275.    Masters paid $500,000 and agreed to take steps to bring the company into

compliance with DEA regulations for detecting suspicious orders and preventing

diversion of controlled substances. However, on August 9, 2013, the DEA again issued

an order to show cause why Masters’ certificate of registration should not be revoked.

        276.    The 2013 order alleged that Masters ignored and/or failed to implement its

controlled substance policies and failed to report suspicious orders.

        277.    Evidence raised during trial showed that Masters did not report orders held

as potentially suspicious, even going so far as to, on numerous occasions, delete orders so

they would no longer trigger the hold. Even when customers provided information which

confirmed that an order was indeed suspicious, Masters still failed to report the orders to

the DEA.

        278.    On September 8, 2015 Chuck Rosenberg, Acting Administrator of the

DEA, ordered Masters’ DEA certificate of registration be revoked. On June 30, 2017 the

United States Court of Appeals for the District of Columbia Circuit denied Masters’

petition for review.

D.      The Opioid Epidemic’s Devastating Effects

        279.    As a result of: (1) Manufacturer Defendants’ misinformation campaigns,

and (2) Defendants’ failure to abide by their obligations under the CSA, opioid addiction

in the United States has skyrocketed. Defendants’ actions created an opioid ecosystem in

which prescriptions for highly addictive drugs could be easily obtained and easily filled.




Complaint and Demand for Jury Trial                                           Page 73 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 74 of 157




Overprescribing, in turn, drove opioid-related addiction, overdose, and infections, and it

sustained nonmedical use of prescription opioids. 10

        280.     All Defendants were aware of bad-faith prescribing practices. Yet, far

from doing anything to stop the practice of overprescribing, Defendants acted to fuel it.

Defendants are thus responsible for the opioid epidemic that, as set forth below, has

devastated America and imposed severe burdens on the City of Coon Rapids.

        i.       Overuse and Overprescription

        281.     Weighted National Survey on Drug Use and Health (“NSDUH”) estimates

suggested that, in 2016, 91.8 million people—more than one-third the population of

civilian, noninstitutionalized U.S. adults—used prescription opioids. For too many of

those people, opioid use will prove fatal.

        282.     Nationwide, from 1997 to 2002, there was a 73%, 226%, and 402% per

capita increase in morphine, fentanyl, and oxycodone prescribing, respectively (in grams

per 100,000 populations).

        283.     During that same period, hospital emergency department admissions for

morphine, fentanyl, and oxycodone increased 113%, 641%, and 346%, respectively.

        ii.      Opioid Related Fatalities

        284.     To date, prescription opioids have accounted for more American deaths

than World War I, the Korean War, and the Vietnam War combined.



10
  L. Manchikanti et al., Opioid Epidemic in the United States, 15 PAIN PHYSICIAN ES9–38 (supplemental
material) (2012) available at http://www.painphysicianjournal.com/ (last accessed October 22, 2018); AM
Arria & WM Compton, Complexities In Understanding and Addressing the Serious Public Health Issues
Related to the Nonmedical Use of Prescription Drugs, 65 ADDICT. BEHAVIORS 215–17 (2017).




Complaint and Demand for Jury Trial                                                     Page 74 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 75 of 157




        285.    Mortality rates from opioid overdose have climbed dramatically. In 2002,

unintentional overdose deaths from prescription opioids surpassed those from heroin and

cocaine nationwide. The CDC reports that every single U.S. state has experienced an

increase in per capita opioid overdose fatalities between 2010 and 2016, and fatalities are

increasing at a nonlinear pace. For example, synthetic opioids killed twice as many

people per capita in 2016 than in 2015.11 In 2016, the number of all opioid overdose

fatalities exceeded 42,000; in 2017, the number rose to over 49,000. In other words, in

2017, 134 Americans died from opioid overdoses every day. 12

        286.    In total, since 1999, over two hundred thousand Americans have died

because of overdoses from OxyContin and other prescription opioids.

        287.    Over the next decade, the number of prescription opioid-related deaths is

expected to exceed 650,000, outpacing the estimated numbers of deaths caused by breast

and prostate cancers combined during the same period. To put this figure in context, that

figure exceeds the approximately 620,000 Americans who lost their lives in the line of

duty during the entire American Civil War. Viewed another way, opioids could kill

nearly as many Americans in a decade as HIV/AIDS has killed since that epidemic began

in the early 1980s.




11
  CTR. FOR DISEASE CONTROL & PREVENTION, Drug Overdose Deaths in the United States, 1999–2016,
available at https://www.cdc.gov/nchs/products/databriefs/db294.htm (last accessed October 22, 2018).
12
   NAT’L INSTITUTE ON DRUG ABUSE, Overdose Death Rates, https://www.drugabuse.gov/related-
topics/trends-statistics/overdose-death-rates (last accessed October 22, 2018).




Complaint and Demand for Jury Trial                                                   Page 75 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 76 of 157




        iii.    Social, Economic, and Health Consequences of Prescription Opioid
                Abuse

        288.    The victims of the opioid epidemic, however, are not just those who die

from overdoses. Prescription opioid abuse also imposes severe harm on those who live

with addiction, their families, and their communities.

        289.    People suffering from opioid addiction often suffer from a variety of

interlocking psychological ailments, including depression, lack of motivation, anxiety,

and drug-seeking behavior. Addiction can thus wreak havoc on an individual’s ability to

complete daily tasks, hold down a job, and care for a family.

        290.    A recent Brookings Institution study examining the implications of the

opioid crisis on the labor force suggests that the increase in opioid prescriptions could

account for a significant part of the decline in the labor force participation of “prime age

men” (ages 25–54). 13

        291.    On any given day, 31% of prime age men not in the labor force report

taking prescription pain medication, most likely opioid based. In fact, the true percentage

is likely far higher than this self-reported number, due to the stigma and legal risk

associated with narcotics.

        292.    Opioid abuse also devastates families. When a family member is addicted

to opioids, each family member is affected differently. The most vulnerable, however, are

children.


13
   Alan B. Krueger, Where Have All the Workers Gone? An Inquiry into the Decline of the U.S. Labor
Force Participation Rate, BROOKINGS PAPERS ON ECON. ACTIVITY, at 35 (2017), available at
https://www.brookings.edu/wp-content/uploads/2017/09/1_krueger.pdf (last accessed October 22, 2018).




Complaint and Demand for Jury Trial                                                  Page 76 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 77 of 157




        293.     Indeed, a child’s vulnerability to opioids begins even before a child is

born. Developing fetuses are vulnerable to substance use by the pregnant mother, as

drugs such as opioids can easily cross the placenta and enter fetal blood circulation.

        294.     The number of children experiencing neonatal abstinence syndrome

(“NAS”), a group of problems that occur in newborns exposed to opioids in utero,

increased 383% during the period 2000-2012 (1.2 cases per 1000 hospital births in 2000

to 5.8 cases per hospital births in 2012). 14

        295.     In addition, children whose parents have an opioid addiction may be

neglected or require removal to foster care.

        296.     The adverse effects of the opioid epidemic are not confined to addicted

individuals or their families. To the contrary, the costs of the opioid epidemic radiate

outward, and are borne by society at large.

        297.     The monetary costs of prescription opioid overdose, abuse, and

dependence are staggering. The White House Council of Economic Advisers reported

that, in 2015, “the economic cost of the opioid crisis was $504.0 billion, or 2.8 percent of

the GDP that year.” 15




14
  JY Ko, et al., Incidence of Neonatal Abstinence Syndrome—28 States, 1999-2013, 65 MMWR MORB.
MORTAL WEEKLY REP. 799, 800 (2016), available at
https://www.cdc.gov/mmwr/volumes/65/wr/mm6531a2.htm (last accessed October 22, 2018).
15
   COUNCIL OF ECON. ADVISORS, The Underestimated Cost of the Opioid Crisis, at 1 (Nov. 2017), available
at
https://www.whitehouse.gov/sites/whitehouse.gov/files/images/The%20Underestimated%20Cost%20of%2
0the%20Opioid%20Crisis.pdf (last accessed October 22, 2018).




Complaint and Demand for Jury Trial                                                     Page 77 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 78 of 157




           298.   The total cost of the opioid crisis is so high, the White House Council of

Economic Advisers emphasized, because of the multifaceted harms caused by

prescription opioids. Among other things, the opioid epidemic has imposed significant

costs on the healthcare system, and on the criminal justice system. It has also

significantly reduced worker productivity, both as a result of addiction and

incarceration. 16

           299.   As staggering as a $504 billion annual cost might be, however, the actual

current economic cost of the opioid epidemic is probably even higher. As one

commentator noted, the White House’s 2015 “estimate is probably low for 2016, given

that drug and opioid overdose deaths spiked last year compared to 2015.” 17

           iv.    The Growing Heroin Epidemic

           300.   In addition to the costs directly imposed by prescription opioid abuse, the

prevalence of prescription opioids in the United States has led to an unprecedented

increase in heroin use. According to the Center for Behavioral Health Statistics and

Quality, 914,000 people in 2014 reported prior heroin use, a 145% increase from 2007.

As a direct result of increased heroin use, heroin-related overdoses are spiking. In 2002,

the rate of heroin-related overdose deaths in the United States was 0.7 per 100,000

people. By 2013, that rate had climbed to 2.7 per 100,000 people—a 286% increase.




16
     Id.
17
  German Lopez, White House: One Year of the Opioid Epidemic Cost the US Economy More Than $500
Billion, VOX.COM (Nov. 20, 2017), https://www.vox.com/science-and-health/2017/11/20/16679688/white-
house-opioid- epidemic-cost (last accessed October 22, 2018).




Complaint and Demand for Jury Trial                                                  Page 78 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 79 of 157




        301.    Heroin use in the United States increased dramatically during the period in

which the country witnessed a rise in prescription opioid misuse. Data from the 2001–

2002 and 2012–2013 National Epidemiologic Survey on Alcohol and Related Conditions

I and III (“NESARC”) showed prevalence of heroin use increased five-fold in the United

States during the period between the two surveys. 18

        302.    The parallel explosion in rates of prescription opioid abuse and rates of

heroin abuse is no coincidence. The pathway from prescription opioids to heroin is well-

documented, and well understood. People who are prescribed a prescription opioid, either

by a well-meaning physician or through a pill mill, can find that their tolerance and

dependence on opioids increases over time. At that point, the allure of heroin, which is

substantially chemically similar to prescription opioids, and often cheaper and more

readily available, can prompt an individual to begin heroin use.

        303.    Scientific studies indicate that the prescription opioid epidemic is, far and

away, the key driver of new heroin users. People who report previous nonmedical

prescription pain-reliever use are 19 times more likely to begin using heroin than the

general population. 19 What is more, prescription opioid abuse, not heroin, is now the

main pathway into opioid addiction. Fifty years ago, 80% of people who abused opioids



18
   Silvia S. Martins, Aaron Sarvet, & Julian Santaella-Tenorio, Changes In Lifetime Heroin Use And
Heroin Use Disorder: Prevalence From The 2001–2002 to 2012-2013 National Epidemiologic Survey on
Alcohol and Related Conditions. 74 JAMA PSYCHIATRY 445, 445 (2017), available at
https://jamanetwork.com/journals/jamapsychiatry/fullarticle/2612444 (last accessed October 22, 2018).
19
   Pradip K. Muhuri, Joseph C. Gfoerer, M. Christine Davies, Associations of Nonmedical Pain Reliever
Use and Initiation of Heroin Use in the United States, CBHSQ DATA REVIEW (Aug. 2013), available at
https://www.samhsa.gov/data/sites/default/files/DR006/DR006/nonmedical-pain-reliever-use-2013.htm
(last accessed October 22, 2018).




Complaint and Demand for Jury Trial                                                   Page 79 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 80 of 157




initiated that abuse through heroin. By the 2000s, however, that statistic was inverted:

75% of people who began abusing opioids in the 2000s started through prescription

opioids. 20

        304.    The heroin epidemic in Minnesota is, like the national heroin epidemic,

driven by the prescription opioid epidemic.

                               V. SPECIFIC FACTUAL ALLEGATIONS

        305.      From 1999 to 2017, deaths from opioids increased by 681% across the

State of Minnesota. In 2016, 395 Minnesotans died from opioid overdoses. Prescription

opioids account for the greatest number of overdose deaths in Minnesota. From 1999 to

2014, more people died in Minnesota from prescription painkillers than any other opioid.

                      VI. TOLLING THE STATUTES OF LIMITATIONS

A.      Tolling of Statute of Limitation for State-Law Actions

        306.    Minnesota Statute § 541.05 sets a six-year statute of limitations for cases

involving liability created by statute, personal injury, and fraud. However, delayed

discovery regarding or fraudulent concealment of the facts constituting a cause of action

will toll the statute of limitations.

        307.    In evaluating the allegations below, the economics of Defendants’ fraud is

an exacerbating factor. During the relevant time period, each Defendant derived record

profits as a result of their sale and distribution of prescription opioids. The Defendants

had the ability to and did spend enormous amounts of money in furtherance of their


20
   Theodore J. Cicero, et al., The Changing Face of Heroin Use in the United States: A Retrospective
Analysis of the Past 50 Years, 71 JAMA PSYCHIATRY 821, 823 (2014), available at
https://jamanetwork.com/journals/jamapsychiatry/fullarticle/1874575 (last accessed October 22, 2018).




Complaint and Demand for Jury Trial                                                   Page 80 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 81 of 157




purpose to market and promote profitable drugs, notwithstanding the known or

reasonably known risks. Aside from the City of Coon Rapids having neither knowledge

nor reason to suspect that Defendants were engaged in the wrongdoing alleged herein, the

City was without the financial means and requisite expertise to discover Defendants’

wrongdoing or independently identify the nature and extent of the devastating health,

economic, and other effects of the opioid crisis. As a result of Defendants’ concerted

effort to conceal their misrepresentations and fraud, Plaintiff relied on Defendants’

misrepresentations to its detriment, as demonstrated by the damages suffered described

herein.

B.        Tolling of Statute of Limitations Against the Manufacturer Defendants

          308.   The running of any statute of limitation has been tolled because the

Manufacturer Defendants fraudulently concealed from Plaintiff the existence of

Plaintiff’s claims by manipulating and distorting public information, knowledge, and

facts; negligently and recklessly failing to make public or otherwise produce nonpublic

information, over which the Manufacturer Defendants had exclusive possession,

dominion, and control, that would have revealed the truth; and by deliberately and

fraudulently concealing the truth.

          309.   Specifically, the Manufacturer Defendants concealed from Plaintiff the

existence of Plaintiff’s claims by manipulating and distorting public information,

knowledge, and facts when the Manufacturer Defendants engaged in a public

disinformation campaign which knowingly and maliciously misrepresented that opioids,

when used correctly, as directed, and for approved indications, were, inter alia, non-




Complaint and Demand for Jury Trial                                        Page 81 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 82 of 157




addictive, abuse proof or deterrent, safe, and effective for daily and/or long-term

treatment of pain.

        310.    The Manufacturer Defendants concealed from Plaintiff the existence of

Plaintiff’s claims by recklessly and negligently failing to make public or otherwise

produce information that would have revealed the truth over which the Manufacturer

Defendants had exclusive possession, dominion, and control, such as reports that those

treated with opioids in clinical trials exhibited behaviors indicating that the Manufacturer

Defendants’ opioids were addictive; data suggesting or proving that large amounts of

opioids were being diverted from legitimate, legal channels and used for medical

treatment; and information that specific doctors and pharmacies were engaged in an

illegal pattern of conduct that was designed to provide, in exchange for compensation,

opioids to persons who did not suffer from FDA approved indications.

        311.    Specifically, the Manufacturer Defendants concealed from Plaintiff the

existence of Plaintiff’s claims when, for example, certain Manufacturer Defendants did

not report information about conduct they knew to be illegal by other members of the

opioid supply chain; when one Manufacturer Defendant deployed a team of

representatives to push prescribers to recommend dosing no more frequently than every

12 hours, despite affirmative knowledge that such prescribing practices were ineffective

and increased patients’ propensity to become addicted; and when the Manufacturer

Defendants sponsored or were otherwise directly involved with organizations that falsely

represented themselves as pain patient advocates while simultaneously disseminating the

Manufacturer Defendants’ desired opioid narrative.




Complaint and Demand for Jury Trial                                            Page 82 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 83 of 157




        312.    Furthermore, each Manufacturer Defendant is equitably estopped from

relying on a statute of limitations as a defense to any of Plaintiff’s claims because each

such Defendant took affirmative action to prevent Plaintiff from discovering the

existence of or filing its claims any earlier. Each Manufacturer Defendant was under a

duty to disclose the true character, quality, and nature of their opioids, which was

nonpublic information over which the Manufacturer Defendants had and continue to have

exclusive possession, dominion, and control, but the Manufacturer Defendants breached

that duty by failing to disclose such information and by intentionally and fraudulently

concealing these facts.

        313.    The Manufacturer Defendants made material misrepresentations about

opioids, such as that they are non-addictive; the Manufacturer Defendants were aware

that they were false because they had possession, dominion, and control over information

indicating that opioids were far more addictive that the Manufacturer Defendants misled

the public to believe; the Manufacturer Defendants intended that consumers would act

upon those misrepresentations as demonstrated by the existence of extensive marketing

campaigns that asserted these misrepresentations; and Plaintiff reasonably or justifiably

relied on those misrepresentations to its detriment because Plaintiff’s reliance on the

Manufacturer Defendants was reasonable considering that the Manufacturer Defendants

possessed and controlled more information about their opioids than any other party and

such reliance was harmful to Plaintiff as set forth in the damages section of this

Complaint.




Complaint and Demand for Jury Trial                                          Page 83 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 84 of 157




C.      Tolling of Statute of Limitations Against the Distributor Defendants

        314.    The Distributor Defendants fraudulently concealed from Plaintiff the

existence of Plaintiff’s claims by misrepresenting their compliance with their legal duties

under state and federal law and by wrongfully and repeatedly disavowing those duties in

an effort to mislead regulators and the public regarding the Distributor Defendants’

compliance with their legal duties.

        315.    Specifically, the Distributor Defendants fraudulently concealed the

existence of Plaintiff’s claims by affirmatively seeking to convince the public that their

legal duties had been satisfied through public assurances that they were working to curb

the opioid epidemic.

        316.    For example, Cardinal Health, through an executive, claimed that it used

“advanced analytics” to monitor the supply chain and falsely represented that it was

being “as effective and efficient as possible in constantly monitoring, identifying, and

eliminating any outside criminal activity.”

        317.    McKesson stated that it has a “best-in-class controlled substance

monitoring program to help identify suspicious orders” and claimed that it is “deeply

passionate about curbing the opioid epidemic in our country.” However, McKesson

minimized and misrepresented the extent of its misdeeds, some of which were disclosed

in a 60 Minutes episode that aired on December 17, 2017. David Schiller, the Assistant

Special Agent in Charge of the Denver Field Division of the Drug Enforcement Agency,

spoke in the 60 Minutes episode regarding McKesson’s distribution practices to

pharmacies that were recklessly distributing opioids, stating:




Complaint and Demand for Jury Trial                                           Page 84 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 85 of 157




        The issue with McKesson was, they were providing millions and millions
        and millions of pills to countless pharmacies throughout the United States,
        and they did not maintain any sort of due diligence. This wasn’t just
        happening in Denver, Colorado. . . . It was a national problem, and nobody
        wanted to deal with it.

        318.    Given each Distributor Defendant’s sales volumes and history of

violations, these false statements were made intentionally and fraudulently or recklessly

without regard to the truth and as a positive assertion.

        319.    Specifically, the Distributor Defendants fraudulently concealed the

existence of Plaintiff’s claims through wrongful and repeated disavowal of their duties

under state and federal law by individually and collectively through trade groups in the

industry pressuring the U.S. Department of Justice to “halt” prosecutions and by lobbying

Congress to strip the DEA of its ability to immediately suspend distributor registrations.

As a result of their efforts, the Distributor Defendants caused a sharp drop in enforcement

actions and secured the passage of legislation raising the legal hurdle the DEA must clear

before revoking a registrant’s license, an act which was, perhaps not ironically, entitled

“Ensuring Patient Access and Effective Drug Enforcement Act.”

        320.    Additionally, the Distributor Defendants are estopped from relying on a

statute of limitations as a defense to any of Plaintiff’s claims because each such

Defendant took affirmative action to prevent Plaintiff from discovering the existence of

and filing its claims any earlier.

        321.    The Distributor Defendants made material misrepresentations about the

existence of, and their compliance with, their duties with respect to distributing controlled

substances under state and federal law; these statements were false, and the Distributor

Defendants were aware of their falsity, because Distributor Defendants were aware of


Complaint and Demand for Jury Trial                                            Page 85 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 86 of 157




their own history of conduct which included repeated breaches of such duties; Plaintiff

did not know such statements were false; the Distributor Defendants intended that

members of the public, including Plaintiff, would rely upon such representations, and

Plaintiff did rely on such representations to its detriment, as demonstrated by the damages

suffered by Plaintiff as set forth herein.

          322.     Plaintiff had no knowledge that the Manufacturer Defendants or the

Distributor Defendants were engaged in any of the wrongdoing alleged herein. Because

of the fraudulent acts of concealment of wrongdoing by the Manufacturer and Distributor

Defendants, Plaintiff could not have reasonably discovered the wrongdoing at any time

prior.

                                      VII. COUNT I
                  VIOLATIONS OF RICO ACT, 18 U.S.C. § 1961, ET SEQ.
                 Against Manufacturer Defendants and Distributor Defendants

          323.     The City of Coon Rapids incorporates by reference, as if fully set forth
herein,

each and every preceding paragraph.

          324.     The City of Coon Rapids brings this count on behalf of itself against the

following Defendants, as defined above: the Manufacturer Defendants and the Distributor

Defendants (collectively, for purposes of this Count, the “RICO Defendants”).

A.        Standing

          325.     Pursuant to 18 U.S.C. § 1961(2) of the RICO Act, the term “person”

includes “any individual or entity capable of holding a legal or beneficiary interest in

property.”




Complaint and Demand for Jury Trial                                            Page 86 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 87 of 157




        326.    Plaintiff, the City of Coon Rapids, is a person under the RICO Act

because it is a legal entity capable of holding a legal or beneficial interest in property.

Plaintiff is a municipal corporation. Pursuant to its City Charter, Section 1-901, the City

of Coon Rapids “may acquire by purchase, gift, devise, or condemnation, any property,

tangible or intangible, either within or without its corporate boundaries, which may be

needed by the City for any public use or purpose.”

        327.    The RICO Defendants’ violations of law and their pattern of racketeering

activity directly and proximately caused the City of Coon Rapids’s injury. Because of the

opioid epidemic resulting from the RICO Defendants’ violations of the law, the City of

Coon Rapids suffered losses and incurred expenses which include, but are not limited to,

the losses and expenditures set forth in the paragraphs that follow:

               (a)     Expenditures to provide health services, mental-health services,
        and social services to victims of the opioid epidemic and their families, including
        expenses incurred by Coon Rapids in connection with the provision of services
        well beyond those anticipated or necessary during the period predating the opioid
        epidemic;

                (b)      Expenditures relating to law-enforcement attempts to stem the flow
        of opioids and heroin into local communities, to arrest and prosecute street-level
        dealers, to otherwise prevent the current opioid epidemic from spreading and
        worsening, and to deal with increased levels of other crimes, such as minor and
        major violence, burglary, robbery, etc., which has directly resulted from an uptick
        in the size of the homeless and drug-addicted population;

                (c)    Expenditures associated with training first responders on how to
        treat drug overdoses;

              (d)    Losses caused by decreased productivity of City employees at
        work who face issues caused by opioid use and abuse;

               (e)     Losses caused by diminished property values in neighborhoods
        where the opioid epidemic, and the heroin trade, have taken root, including lost
        property taxes and assessments;




Complaint and Demand for Jury Trial                                           Page 87 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 88 of 157




               (f)     Expenditures associated with treating infant children who are born
        addicted to opioids due to drug use by mothers during pregnancy;

               (g)   Loss of funding for important public services for which the
        funding was diverted to other public services designed to address the opioid
        epidemic;

               (h)     Expenditures associated with providing police officers, firefighters,
        and emergency responders with Naloxone, an opioid antagonist used to block the
        deadly effects of opioids in the context of overdose;

                (i)    Costs incurred by the Coon Rapids Fire Department and its
        emergency medical services department in connection with emergency responses
        to opioid overdoses;

                 (j)    expenses incurred in connection with the City’s human resources,
        litigation, and criminal enforcement divisions; and

              (k)     Expenses incurred by the City of Coon Rapids to address
        homelessness, blight, and transiency caused by the opioid epidemic.

        328.    The RICO Defendants’ racketeering activities were the factual cause of

the City of Coon Rapids’s damages because, but for the RICO Defendants’ racketeering

activities and operation of their enterprise, the City of Coon Rapids would not have

incurred the expenditures and losses associated with the opioid epidemic. Nor would the

City have incurred any of the other costs associated with the plague of addiction caused

by the RICO Defendants’ drugs.

        329.    The City’s injuries were directly and proximately caused by the RICO

Defendants’ violations of law and their pattern of racketeering activity.

        330.    The City therefore has standing in this civil RICO action.

B.      Unlawful Enterprises

        331.    The City seeks all legal and equitable relief available under the law, in the

maximum amount and to the furthest extent permitted by law.




Complaint and Demand for Jury Trial                                            Page 88 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 89 of 157




        332.    The RICO Defendants did and do conduct their business using both

legitimate and illegitimate means. Each RICO Defendant belongs to a subgroup of

defendants, of which each subgroup forms an association-in-fact enterprise or a legal

enterprise (each, a “Dealing Enterprise”).

        333.    At all relevant times, the RICO Defendants were “persons” under 18

U.S.C. § 1961(3) because they are entities capable of holding, and do hold, “a legal or

beneficial interest in property.”

        334.    Section 1962(c) of RICO makes it unlawful “for any person employed by

or associated with any enterprise engaged in, or the activities of which affect, interstate or

foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity or collection of unlawful

debt.” 18 U.S.C. § 1962(c); United States v. Turkette, 452 U.S. 576, 580 (1981).

        335.    The term “enterprise” is defined as including “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals

associated in fact although not a legal entity.” 18 U.S.C. § 1961(4); Turkette, 452 U.S. at

580; Boyle v. United States, 556 U.S. 938, 944 (2009). In other words, an enterprise is

any company (regardless of form or legal organization), person, or group of persons

(regardless of how the members are associated, regardless of whether any member is

aware of his or her membership, regardless of whether they intend to comprise a union or

group, and regardless of whether they wish or do not wish to be part of such group or

union, provided that, in fact, they are somehow associated).




Complaint and Demand for Jury Trial                                             Page 89 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 90 of 157




        336.    The definition of “enterprise” in Section 1961(4) includes legitimate and

illegitimate enterprises within its scope. Specifically, the section “describes two separate

categories of associations that come within the purview of an ‘enterprise’—the first

encompassing organizations such as corporations, partnerships, and other ‘legal entities,’

and the second covering ‘any union or group of individuals associated in fact although

not a legal entity.’” Turkette, 452 U.S. at 577. The second category is not a more

generalized description of the first. Id.

        i.      Diversion Enterprise

        337.    The Manufacturer Defendants and the Distributor Defendants engaged in a

conspiracy to expand the market for opioid drugs—thus inflating their own profits-

without regard to legal requirements that Defendants act to prevent the diversion of drugs

to illegal channels.

        338.    These legal associations and/or associations in fact include, at a minimum,

a Manufacturer Defendant and a Distributor Defendant. These legal associations and/or

associations in fact are, for purposes of the RICO Act, an enterprise (hereinafter, for

purpose of this count, an “Enterprise,” a “Diversion Enterprise,” or collectively, the

“Enterprises”).

        339.    Under the present facts, each co-conspirator either (a) agreed to operate or

manage the enterprise that did and does feloniously deal in controlled substances, an

offense punishable under the laws of the United States, or (b) if a co-conspirator did not

agree to operate or manage the enterprise, each co-conspirator knowingly agreed to

facilitate others who did and do operate or manage the enterprise of felonious dealing in

controlled substances, an offense punishable under the laws of the United States.


Complaint and Demand for Jury Trial                                            Page 90 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 91 of 157




        340.    The following example embodies the Enterprises. A Manufacturer

Defendant manufactures opioids. The Manufacturer Defendant then sells the same

opioids to a Distributor Defendant. The Distributor Defendant then distributes, or sells,

the same opioids to a retailer. Finally, the retailer sells the same opioids to its customers

who have been provided a prescription for the opioids.

        341.    To the Manufacturer Defendants and Distributor Defendants, it is

irrelevant what the customer does with the opioids once the final sale has been made.

They may ingest the opioids for legitimate medical purposes, such as to treat severe acute

or chronic pain; they may abuse the opioids personally by ingesting them for recreational

purposes or to support a drug habit; or they may give or sell them to a third-party abuser

who ingests them recreationally or out of habit to support an addiction.

        342.    Each Diversion Enterprise (which may later include yet unnamed persons

implicated by facts uncovered in the future, including doctors who write illegal

prescriptions in exchange for cash payments from patients or increase their prescribing

practices in exchange for kick-backs from Manufacturer Defendants), and each vertical

supply chain therefore constitutes an individual Dealing Enterprise. And any given actor

in the Enterprise, whether a Manufacturer Defendant or Distributor Defendant, may

belong to one or more Diversion Enterprises.

        343.    The purpose of the Diversion Enterprises, which are schemes organized to

maximize the members' profits at all cost, is to manufacture, encourage excessive

prescriptions, distribute, and sell as many highly addictive—and often deadly—pills as

legally possible. The Enterprises accomplish this by transferring pills down through the




Complaint and Demand for Jury Trial                                            Page 91 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 92 of 157




supply chain, entity by entity, from the manufacturer to the end user (who can be anyone

with a prescription that at least appears to be legitimate). And they do so without regard

for federal law requiring them to take affirmative steps to prevent the diversion of drugs

onto the illegal marketplace.

        344.    For over a decade, the RICO Defendants aggressively sought to bolster

their revenue, increase profit, and grow their share of the prescription painkiller market

by unlawfully and surreptitiously increasing the volume of opioids they produced and

sold. The RICO Defendants, however, are not permitted to engage in a limitless

expansion through unlawful sales of regulated painkillers. As “registrants,” the RICO

Defendants operated and continue to operate within the “closed system” created under the

Controlled Substances Act, 21 U.S.C. § 821, et seq. (the “CSA”). The CSA restricts the

RICO Defendants’ ability to manufacture or distribute Schedule II substances like

opioids by requiring them to:

                (a)     Register to manufacture or distribute opioids;

               (b)     Maintain effective controls against “diversion” of the controlled
        substances that they manufacturer or distribute (i.e., the transfer of the drug away
        from the person for whom it was intended);

                (c)    Design and operate a system to identify suspicious orders of
        controlled substances, halt such unlawful sales, and report them to the DEA; and

               (d)     Make sales within a limited quota set by the DEA for the overall
        production of Schedule II substances like opioids.

        345.    The closed system created by the CSA, including the establishment of

quotas, was specifically intended to reduce or eliminate the diversion of Schedule II

substances like opioids from “legitimate channels of trade” to the illicit market.




Complaint and Demand for Jury Trial                                            Page 92 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 93 of 157




        346.    In addition, the CSA imposes strict checks on the size of the market for

Schedule II substances such as opioids. The CSA requires the Attorney General to

annually establish a “production quota” for Schedule II controlled substances by setting

the total quantity of “each basic class of controlled substance” that is legally permitted to

be produced in the United States. 21 U.S.C. § 826(a). In turn, each manufacturer of

Schedule II drugs must apply for an “individual production quota” allowing that specific

manufacturer to produce a certain quantity of drugs. Id. § 826(b). When setting the

aggregate quota for the United States, the Attorney General must consider, among other

things, the estimated legitimate demand for such drugs during the coming year. Id. §

826(a). When setting the “individual production quota” for manufacturers, the Attorney

General must consider, among other things, the manufacturer’s current rate of drug

disposal and the “trend of the national disposal rate during the preceding calendar year.”

Id. § 826(c).

        347.    The Attorney General has delegated the responsibility of setting

production quotas to the DEA. 28 C.F.R. § 0.100.

        348.    Members of the Enterprises systematically violated their statutory duty to

maintain effective controls against diversion of their drugs, to design and operate a

system to identify suspicious orders of their drugs, to halt unlawful sales of suspicious

orders, and to notify the DEA of suspicious orders. Consequently, the RICO Defendants

allowed hundreds of millions of pills to enter the illicit market, which allowed the RICO

Defendants to derive and be unjustly enriched by obscene profits.




Complaint and Demand for Jury Trial                                            Page 93 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 94 of 157




        349.    Defendants’ illegal scheme was hatched by an association-in-fact

enterprise between the Manufacturer Defendants and the Distributor Defendants. Each of

the RICO Defendants were associated with, and conducted or participated in, the affairs

of the RICO enterprise, whose purpose was to engage in the unlawful sales of opioids and

deceive the public and federal and state regulators into believing that the RICO

Defendants were faithfully fulfilling their statutory obligations.

        350.    The RICO Defendants’ scheme allowed them to make billions in unlawful

sales of opioids and, in turn, increase and/or maintain high production quotas with the

purpose of ensuring unlawfully increasing revenues and market share.

        351.    The RICO Defendants conducted and participated in the conduct of the

Diversion Enterprise through a pattern of racketeering activity as defined in 18 U.S.C.

§ 1961(A) by the felonious dealing in a controlled substance or listed chemical (as

defined in § 102 of the Controlled Substance Act), chargeable under state law. The

Enterprises are engaged in or affect interstate commerce. The Enterprises are engaged in

interstate commerce, or their activities affect interstate commerce, because many of the

Enterprise’s transactions that occur before opioids arrive in the retail purchaser’s

possession involve (a) sales between and/or among residents of different states, and/or (b)

physical transportation of opioids across state lines.

        352.    CSA § 102 defines “controlled substance” as a drug or other substance or

immediate precursor included in schedule I, II, III, IV, or I of part B of Title II of the

Controlled Substances Act.




Complaint and Demand for Jury Trial                                           Page 94 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 95 of 157




        353.    Schedule II controlled substances have a high potential for abuse and have

a high potential to lead to physical and/or psychological dependence, despite that such

drugs have currently accepted medical uses.

        354.    Each of the opioids manufactured or sold by the Manufacturer Defendants

and Distributor Defendants is a semi-synthetic opiate or a synthetic opiate, including the

branded versions of the Manufacturer Defendants’ drugs that include morphine, codeine,

oxycodone, hydrocodone, oxymorphone, hydromorphone, methadone, buprenorphine,

fentanyl, and other similar drugs that are Schedule II controlled substances or listed

chemicals as defined in section 102 of part B of Title II of the CSA.

        355.    The regulations promulgated under the CSA include a requirement that a

person licensed to manufacture, distribute, prescribe, or dispense controlled substances

design and operate a system to detect and report “suspicious orders” for controlled

substances, as that term is defined in the regulation. 21 C.F.R. § 1301.74(b).

        356.    Each of the RICO Defendants qualifies as registrants under the CSA.

Their status as registrants under the CSA requires that they maintain effective controls

against diversion of controlled substances in schedule I or II, design and operate a system

to disclose to the registrant suspicious orders of controlled substances, and inform the

DEA of suspicious orders when discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R.

§ 1301.74(b). Failure to abide by those requirements is a felony.

        357.    The multiple acts of racketeering activity that the RICO Defendants

committed, or aided and abetted in the commission of, were related to each other, had a

similar purpose, involved the same or similar participants and methods of commission,




Complaint and Demand for Jury Trial                                              Page 95 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 96 of 157




and have similar results affecting similar victims, including the City of Coon Rapids.

These acts pose a threat of continued racketeering activity and constitute a “pattern of

racketeering activity” within the meaning of 18 U.S.C. § 1961(5).

        358.    Members of each Enterprise participated in the Enterprise’s affairs:

                (a)     without regard to their obligations under the CSA, such as the
        obligation to report suspicious orders;

               (b)     without regard to what effect the Enterprise’s operations may have
        on individuals or the larger community, such as mass overdoses, crime, addiction,
        and death;

               (c)     without regard to whether the prescriptions presented by
        purchasers are for legitimate purposes;

               (d)     without regard to whether the size of individual doses or collective
        volume of doses in individual prescriptions is appropriate, or extremely
        inappropriate, given the conditions for the opioids prescription;

               (e)     without regard to whether the purchasers did in the past or
        continue to exhibit drug seeking behavior;

               (f)      without regard to whether the purchasers have a known history of
        criminal activity inside the retail store, or on or near their property;

                (g)    without regard to whether an individual customer presents multiple
        prescriptions from different doctors, who are unaware of each other, during a
        single month; and

              (h)     without regard to whether prescriptions were written by doctors
        who have a known history of, or presently continue, engaging in suspicious or
        downright fraudulent over-prescribing.

        359.    The Predicate Offenses of the Enterprise are related because they:

              (a)    have the same purpose, results, participants, victims, and/or
        methods of commission; and/or

                 (b)  are otherwise interrelated by distinguishing characteristics, which
        include, without limitation, commission in the same manner using the same
        means, such as: (I) intentionally failing to comply with CSA obligations to flag
        and report orders of controlled substances as suspicious when they meet certain
        criteria; (II) using aggressive marketing campaigns that encourage


Complaint and Demand for Jury Trial                                           Page 96 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 97 of 157




        overprescribing medications for unapproved uses; (III) claiming that the drugs
        were far safer, less addictive, and more effective than alternatives, each of which
        claim is false and misleading; and (IV) providing such strong incentives for
        prescribing that such practices would be better described as bribery or coercion,
        (and which, in fact, in some cases, resulted in criminal convictions for violations
        of federal anti-kickback laws); and/or

               (c)    were conducted pursuant to an understanding and agreement,
        whether explicit or implicit, that each member would participate to facilitate and
        further the Enterprise’s purpose, which was to maximize profits by
        manufacturing, distributing, and selling as many opioid pills as possible.

        360.    From at least as early as 1995 and continuing until the time of filing of this

Complaint, in Coon Rapids and elsewhere, Defendants and others did knowingly and

intentionally devise and intend to devise an illegal scheme and artifice to increase and

maintain profits from unlawful sales of opioids.

        361.    It was further part of said scheme and artifice that, in order to conceal the

inundation of opioids in the stream of commerce, Defendants and their co-conspirators:

               (a)    would and did make representations and statements in national
        publications;

               (b)     would and did represent that Defendants would comply with their
        duty to (I) design and operate a system to disclose to the registrant suspicious
        orders of controlled substances, and (II) disclose the results of such a program to
        resolve concerns about over prescription and diversion of opioids; and

               (c)    would and did suppress and destroy records of suspicious orders to
        hide evidence of over prescription and diversion.

        362.    It was further part of said scheme and artifice that Defendants and their

co-conspirators would seek to impair, impede, and defeat government authorities’ ability

to regulate diversion and to impair, impede, and defeat governmental efforts to regulate

and control the manufacture and distribution of opioids, and would and did attempt to




Complaint and Demand for Jury Trial                                             Page 97 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 98 of 157




prevent the public, Congress, courts, and government officials from uncovering those

activities.

        363.    It was further part of said scheme and artifice that Defendants’

communications directed toward government officials and courts would be and were

designed to preserve and increase the market for prescription opioids while concealing

Defendants’ role in supporting an illegal market for opioids.

        364.    Throughout the existence of the Enterprise, the RICO Defendants

purposefully failed to comply with all state and federal regulations regarding the

identification and reporting of suspicious orders of prescription opioids-all the while

espousing to the general public, to Congress, and to federal and state agencies, their

commitment to preventing diversion of prescription opioids.

        365.    The felonious dealings described herein were made in furtherance of

RICO Defendants’ unified scheme to increase and maintain profits from unlawful sales of

opioids while thwarting the ability of federal and state regulators to prevent diversion.

This unified scheme was furthered by (1) habitual noncompliance with federal and state

law; (2) intensive lobbying of federal and state officials to evade further regulation; and

(3) increasing and/or maintaining high production quotas for their prescription opioids

from which Defendants could profit for as long as possible.

        366.    RICO Defendants unlawfully, knowingly, and intentionally combined,

conspired, confederated, and agreed together with each other, and with others whose

names are both known and unknown, to conduct and participate, directly and indirectly,




Complaint and Demand for Jury Trial                                           Page 98 of 157
 CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 99 of 157




in the overall objective of their unified scheme, and participated in the common course of

conduct to fail to prevent the overprescribing and diversion of prescription opioids.

        367.    Upon information and belief, each of the Defendants had to agree to

implement similar tactics regarding marketing prescription opioids and refusing to report

suspicious orders. If any RICO Defendant had disclosed and/or withheld suspicious

orders, the conspiracy would be endangered.

        368.    RICO Defendants engaged in a pattern of related and continuous predicate

acts for years. The predicate acts constituted a variety of unlawful activities, each

conducted with the common purpose of obtaining significant monies and revenues while

benefitting from, encouraging, indirectly creating, contributing to, and maintaining an

illegal secondary market for highly addictive and dangerous drugs. The predicate acts

involved the same or similar purposes, participants, victims, including criminal acts with

the same or similar purposes, results, participants, victims, methods of commission, and

are not isolated events.

        369.    Many of the precise dates of the RICO Defendants’ criminal actions are

not known and cannot be alleged without access to Defendants’ books and records.

Indeed, an essential part of the successful operation of the unified scheme alleged herein

depended upon secrecy-and, towards that end, RICO Defendants took deliberate steps to

conceal their wrongdoing. However, given the massive scope of the illegal scheme,

RICO Defendants likely committed thousands, if not millions, of predicate acts of

racketeering activity.




Complaint and Demand for Jury Trial                                            Page 99 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 100 of 157




        370.    By intentionally refusing to report and halt suspicious orders of their

prescription opioids, Defendants engaged in a unified scheme and unlawful course of

conduct constituting a pattern of racketeering activity.

        371.    It was foreseeable to Defendants that refusing to report and halt suspicious

orders, as required by the CSA and the Code of Federal Regulations, would harm the City

of Coon Rapids by allowing the flow of prescription opioids from appropriate medical

channels into the illicit drug market.

        372.    The following DEA communications reflect the RICO Defendants’ pattern

and practice of wilfully and intentionally omitting information from their mandatory

reports to the DEA as required by 21 C.F.R. § 1301.74:

               (a)    On April 24, 2007, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against AmerisourceBergen’s distribution center in
        Orlando, Florida (“Orlando Facility”), alleging failure to maintain effective
        controls against diversion of controlled substances. On June 22, 2007,
        AmerisourceBergen entered into a settlement that resulted in the suspension of its
        DEA registration.

               (b)     On November 28, 2007, the DEA issued an Order to Show Cause
        and Immediate Suspension Order against Cardinal Health’s distribution center in
        Auburn, Washington (“Auburn Facility”), for failure to maintain effective
        controls against diversion of hydrocodone.

                (c)    On December 5, 2007, the DEA issued an Order to Show Cause
        and Immediate Suspension Order against Cardinal Health’s distribution center in
        Lakeland, Florida (“Lakeland Facility”), for failure to maintain effective controls
        against diversion of hydrocodone.

                (d)    On December 7, 2007, the DEA issued an Order to Show Cause
        and Immediate Suspension Order against Cardinal Health’s distribution center in
        Swedesboro, New Jersey (“Swedesboro Facility”), for failure to maintain
        effective controls against diversion of hydrocodone.

              (e)    On January 30, 2008, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against the Cardinal Health’s distribution center in




Complaint and Demand for Jury Trial                                           Page 100 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 101 of 157




        Stafford, Texas (“Stafford Facility”), for failure to maintain effective controls
        against diversion of hydrocodone.

                (f)    On May 2, 2008, McKesson Corporation entered into an
        Administrative Memorandum of Agreement (“2008 MOA”) with the DEA which
        provided that McKesson would “maintain a compliance program designed to
        detect and prevent the diversion of controlled substances, inform DEA of
        suspicious orders required by 21 C.F.R. § 1301.74(b), and follow the procedures
        established by its Controlled Substance Monitoring Program.”

               (g)     On September 30, 2008, Cardinal Health entered into a Settlement
        and Release Agreement and Administrative Memorandum of Agreement with the
        DEA related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and
        Stafford Facility. The document also referenced allegations by the DEA that
        Cardinal failed to maintain effective controls against the diversion of controlled
        substances at its distribution facilities located in McDonough, Georgia
        (“McDonough Facility”), Valencia, California (“Valencia Facility”) and Denver,
        Colorado (“Denver Facility”).

                 (h)   On February 2, 2012, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against the Cardinal Health’s Lakeland Facility for
        failure to maintain effective controls against diversion of oxycodone.

                (i)    On December 23, 2016, Cardinal Health agreed to pay a $44
        million fine to the DEA to resolve the civil penalty portion of the administrative
        action taken against its Lakeland Facility.

                 (j)    On January 5, 2017, McKesson Corporation entered into an
        Administrative Memorandum Agreement with the DEA wherein it agreed to pay
        a $150,000,000 civil penalty for violation of the 2008 MOA as well as failure to
        identify and report suspicious orders at its facilities in Aurora, Colorado; Aurora,
        Illinois; Delran, New Jersey; LaCrosse, Wisconsin; Lakeland, Florida; Landover,
        Maryland; La Vista, Nebraska; Livonia, Michigan; Methuen, Massachusetts;
        Santa Fe Springs, California; Washington Courthouse, Ohio; and West
        Sacramento, California.

        373.    These actions against the Distributor Defendants confirm that the

Distributors knew they had a duty to maintain effective controls against diversion, design

and operate a system to disclose suspicious orders, and report suspicious orders to the

DEA. These actions also demonstrate, on information and belief, that the Manufacturer

Defendants were aware of the enforcement against their Distributors and the diversion of



Complaint and Demand for Jury Trial                                           Page 101 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 102 of 157




the prescription opioids. Manufacturer Defendants had a corresponding duty to report

these suspicious orders.

        374.    Given the continuous nature of these offenses – as demonstrated by the

number of co-conspirators convicted, the number of predicate offenses committed by the

co-conspirators, and the length of time over which they were committed –the pattern of

conduct by the co-conspirators presents a significant risk of continued criminal activity

and serious, resulting harm.

        ii.     Marketing Enterprise

        375.    In addition to their participation in the Diversion Enterprises,

Manufacturer Defendants and their co-conspirators engaged in a coordinated conspiracy

to deceive the American public and the medical profession about the efficacy and safety

of opioids, including by minimizing perceptions of the addictive qualities of opioids. That

conspiracy is referred to as the “Marketing Enterprise,” or, for purposes of this

subsection, the “Enterprise.”

        376.    The formation, existence, and actions of the Marketing Enterprise were

essential to the success of Manufacturer Defendants’ campaign to increase and maintain

profits from unlawful sales of opioids. The constituent members of the Marketing

Enterprise were aware that, unless they agreed to act and acted as an enterprise, their

sales of prescription opioids would substantially decrease, and accordingly, the profits of

the Manufacturer Defendants would substantially diminish.

        377.    At all relevant times, the Marketing Enterprise has existed separate and

apart from Defendants’ racketeering acts and their conspiracy to commit such acts. The

Marketing Enterprise has an ascertainable structure and purpose beyond the scope and


Complaint and Demand for Jury Trial                                          Page 102 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 103 of 157




commission of Defendants’ predicate acts. It has a consensual decision-making structure

that is used to coordinate strategy, manipulate scientific data, suppress the truth about the

addictive qualities of opioids, and otherwise further the Manufacturer Defendants’

fraudulent unified scheme.

        378.    The Manufacturer Defendants’ conduct, and that of their co-conspirators,

has been directed in a uniform manner using the same misleading and deceptive drug

labels and promotional practices.

        379.    The Manufacturer Defendants’ deceptive and misleading marketing

scheme increased the number of prescriptions of opioids written and filled over the last

two decades. Because Defendants withheld material information about the true safety and

efficacy of opioids, prescribing physicians did not have the knowledge necessary to make

informed decisions regarding opioid prescriptions. Physicians thus wrote prescriptions

they would not have otherwise, and the City of Coon Rapids, unaware of Manufacturer

Defendants’ scheme, was left to pay for the resulting opioid epidemic affecting the City.

        380.    Effective, safe, and less expensive alternatives to opioids are available.

Yet the Manufacturer Defendants were able to dominate the market for pain-relief by

funding and carrying out an aggressive misinformation campaign about opioid safety and

effectiveness. Because of that campaign, which sparked the opioid epidemic and its

widespread devastation, the Manufacturer Defendants raked in billions of dollars in

profits. Those are ill-gotten gains to which the Manufacturer Defendants are not entitled.

        381.    Patients relied on the Manufacturer Defendants’ misrepresentations

regarding opioid safety and efficacy when making purchases of the drugs. Physicians




Complaint and Demand for Jury Trial                                           Page 103 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 104 of 157




relied on the Manufacturer Defendants’ misrepresentations regarding opioid safety and

efficacy when prescribing the drugs for their patients. From both groups, the

Manufacturer Defendants withheld material information about the drugs’ safety and

efficacy that was not otherwise available and undercut the entire rationale for their use.

        382.    The Marketing Enterprise functioned as an ongoing organization and

continuing unit.

        383.    The Marketing Enterprise was created and/or used as a tool to effectuate a

pattern of racketeering activity. Each of the Marketing Enterprise participants, including

Defendants, is a “person” distinct from the Marketing Enterprise.

        384.    Each of the Defendants, in concert with the other Enterprise participants,

created and maintained systematic links for a common purpose, e.g., to aid in marketing

opioids as effective and safe for use by patients in moderate pain, while suppressing

evidence to the contrary. Each of the participants in the Marketing Enterprise received

revenue, directly or indirectly, and/or otherwise benefitted from the scheme to promote

opioids as safe and non-addictive. Such revenue was exponentially greater than it would

have been had opioids been marketed appropriately and the true efficacy and safety risks

of prescription opioids disclosed. All participants of the Marketing Enterprise were aware

of Defendants’ control over the activities of the Enterprise in promoting opioids for use in

every situation in which a patient is in pain. Furthermore, each portion of the Enterprise

benefited from the existence of the other parts.




Complaint and Demand for Jury Trial                                           Page 104 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 105 of 157




        385.    Defendants established the Marketing Enterprise to accomplish goals that

were instrumental to its scheme designed to market and sell opioids in every situation in

which a patient is in pain.

        386.    To further the conspiracy, and as part of an Enterprise that was engaged in

a pattern of racketeering activity, Defendants formed multiple front groups or infiltrated

existing third-party organizations to avoid regulation from the FDA and other

governmental agencies and to spread disinformation to prescribers and the public.

                (a)     The American Pain Foundation (“APF”), founded in 1997,
        described itself as the nation’s largest advocacy group for pain patients. At the
        heart of its messaging was that the risk of opioid addiction was overblown, and
        opioids were underused as a treatment for pain. In December 2011, a ProPublica
        investigation found that in 2010, nearly 90% of APF’s funding came from the
        drug and medical device community, including Manufacturer Defendants. On
        May 8, 2012, the U.S. Senate Finance Committee sent a letter to APF inquiring
        about its ties to drug manufactures. That very same day, APF announced it was
        ceasing operations, effective immediately. APF, upon information and belief,
        received more than $10 million in funding from opioid manufacturers from 2007
        through 2012. The primary opioid manufacturer contributors were Purdue and
        Endo. Manufacturer Defendants Purdue, Endo, Janssen, and Cephalon all
        contributed to funding APF;

                (b)    The American Academy of Pain Management (“AAPM”) is a
        medical specialty society which has received funding from Manufacturer
        Defendants for years. Upon information and belief, Endo, Janssen, and Purdue
        have contributed funding to AAPM. AAPM issued a statement in 1997 that
        endorsed opioids and claimed that the risk of opioid addiction in people taking
        prescription opioids was low. The chairman of AAPM at that time was Dr. David
        Haddox. Dr. Haddox was, at the time of the statement, a paid speaker for Purdue.
        He later went on to become Purdue’s vice president for health policy and is most
        known for inventing the pseudoscience of pseudoaddiction (the idea that opioid-
        seeking patients are not actually addicted to opioids but are "undertreated,”
        requiring higher doses of opioids.);

                 (c)    In 2009, the American Pain Society (“APS”) and AAPM jointly
        issued guidelines (“APS/AAPM Guidelines”) recommending the use of opioids
        to treat chronic pain. The APS/AAPM guidelines promoted the use of opioids for
        the treatment of chronic pain and concluded that the risk of opioid addiction was
        manageable in patients regardless of previous histories of abuse. At least fourteen


Complaint and Demand for Jury Trial                                          Page 105 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 106 of 157




        of the twenty-one panel members who drafted the APS/AAPM Guidelines
        received funding from manufacturer defendants Purdue, Endo, Cephalon, or
        Janssen;

               (d)    FSMB printed and distributed “Responsible Opioid Prescribing,”
         a guide authored by Dr. Scott Fishman in 2007 on behalf of the Manufacturer
        Defendants. FSMB received funding from organizations that manufacture opioid-
        based drugs from 1997 through 2012. Included in the list of payments are
        Manufacturer Defendants Purdue, Endo, Cephalon, and Mallinckrodt. Total
        disclosed payments include $822,400.06 from Purdue, $371,620.00 from Endo,
        $180,000.00 from Cephalon, and $100,000.00 from Mallinckrodt;

                (e)    The Pain Care Forum (“PCF”) is a coalition comprised of
        Manufacturer Defendants, trade groups, and various front groups supported by the
        pharmaceutical industry. Purdue, Endo, Cephalon, and Janssen are each
        represented in PCF. Upon information and belief, Distributor Defendants
        participated directly in PCF as well. PCF projects included making sure that a
        FDA mandated education project on opioids did not require mandatory
        participation by prescribers, since Manufacturer Defendants determined this
        would reduce opioid prescribing habits; and

              (f)     Healthcare Distribution Alliance (“HDA") is an association of
        pharmaceutical manufacturers and distributors. Upon information and belief,
        members of the HDA included Manufacturer Defendants Purdue, Endo, Johnson
        & Johnson (Janssen’s parent company), Actavis, and Teva (Cephalon’s parent
        company), and Distributor Defendants McKesson, Cardinal Health, and
        AmerisourceBergen.

        387.    The Marketing Enterprise used three principal stratagems to facilitate their

goal of misleading doctors and the public about the dangers of opioids.

        388.    First, using the shadow groups discussed above, the Marketing Enterprise

created a marketing structure that appeared independent from the Manufacturer

Defendants. In so doing, the Manufacturer Defendants sought to avoid federal regulations

concerning off-label promotion.

        389.    Second, the Manufacturer Defendants generated and published favorable

articles that appeared to emanate from independent physicians.




Complaint and Demand for Jury Trial                                           Page 106 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 107 of 157




        390.    Third, to widely disseminate the message that opioids were practically

non-addictive, Defendants’ marketing enterprise developed misleading labelling. That

labelling was widely disseminated across the country to physicians and prescribers.

        391.    These three stratagems were complementary and mutually reinforcing.

The production of favorable publications and the peer-to-peer marketing and promotion

allowed aggressive sales pitches to continue with the appearance of legitimacy.

        392.    There was a common strategy employed by these Enterprise participants

whereby the Enterprise participants would recruit and use physicians, both for marketing

and publication, to promise the ubiquitous use of opioids. That created the perception that

independent physicians were achieving favorable results with opioids with little to no

incidence of addiction.

        393.    The various participants of the Enterprise performed work that the

Manufacturer Defendants could not lawfully do, including funnelling payments to

physicians, misleading the public into believing the message was coming from a neutral

source, covering up Manufacturer Defendants’ control over the Enterprises, and actively

concealing any negative information.

        394.    These systematic linkages between physicians, marketing participants,

physician participants, Manufacturer Defendants, and all the Enterprise participants were

established for a common purpose: to aid in marketing and selling opioids for ubiquitous

use to treat all levels of pain. Many of the Enterprise participants received substantial

revenue from the scheme to promote opioids. Such revenue was exponentially greater

than it would have been if opioids been marketed appropriately.




Complaint and Demand for Jury Trial                                          Page 107 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 108 of 157




        395.    All participants of the Enterprise were fully aware of the Manufacturer

Defendants’ control over the Enterprise. Furthermore, each portion of the Enterprise

benefited from the existence of other parts. For example, medical “experts” and “thought

leaders” on the Enterprise’s payroll produced literature promoting opioids-which, in turn,

provided medical legitimacy to the Enterprise’s direct-to-prescriber promotional

materials.

        396.    The Marketing Enterprise are engaged in interstate commerce, or their

activities affect interstate commerce, because many of the Enterprise’s activities involved

(a) promotion of opioid sales between and/or among residents of different states, and/or

(b) physical transportation of promotional materials across state lines.

        397.    The named Manufacturer Defendants exerted control over the Enterprise,

and Defendants have participated in the operation or management of the affairs of the

Enterprise.

        398.    The Manufacturer Defendants’ predicate acts of racketeering, 18 U.S.C.

§ 1961(1) include, but are not limited to:

               (a)     Mail Fraud: The Manufacturer Defendants violated 18 U.S.C.
        § 1341 by sending and receiving, and by causing to be sent and/or received,
        materials via U.S. Mail or commercial interstate carriers to execute the unlawful
        scheme to deceptively market and sell the opioids by means of false pretenses,
        misrepresentations, promises, and omissions; and

               (b)    Wire Fraud: The Manufacturer Defendants violated 18 U.S.C.
        § 1343 by transmitting and/or receiving, and by causing to be transmitted and/or
        received, materials by wire, to execute the unlawful scheme to defraud and obtain
        money on false pretenses, misrepresentations, promises, and omissions.

        399.    The Manufacturer Defendants’ use of the mails and wires include, but are

not limited to, the transmission, delivery, and shipment of deceptive marketing materials



Complaint and Demand for Jury Trial                                          Page 108 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 109 of 157




by the Manufacturer Defendants and other members of the opioid marketing fraud

enterprise. These materials would not have been delivered but for the Manufacturer

Defendants’ illegal scheme, including, but not limited to:

                (a)     False or misleading communications to the public and regulators;

               (b)    Sales and marketing materials, including slide decks, presentation
        materials, purported guidelines, advertising, web sites, product packaging,
        brochures, labelling and other writings which misrepresented, falsely promoted,
        and concealed the true nature of opioids;

                (c)    Numerous guides and brochures for patients, doctors, and
        policymakers produced by the American Pain Foundation that minimized the risks
        of addiction and exaggerated the benefits associated with prescription opioids,
        including but not limited to: the “Policymaker’s Guide,” sponsored by Purdue,
        which sought to dispel the “myth” that opioid pain medication leads to addiction;
        “Exit Wounds: A Survival Guide to Pain Management for Returning Veterans &
        Their Families,” sponsored by Endo, which falsely claimed that it is unlikely that
        people who are not predisposed to addiction will become addicted to opioid
        painkillers; and “Treatment Options: A Guide for People Living with Pain,”
        which promoted opioids as essential for treating even “moderate” pain;

                (d)    Statements by the American Academy of Pain Management that
        endorsed opioids and claimed that the risk of opioid addiction in people taking
        prescription opioids was low;

                (e)     Guidelines issued in 2009 by the American Pain Society (“APS”)
        and American Academy of Pain Management (“AAPM”) recommending the use
        of opioids to treat chronic pain. The APS/AAPM guidelines promoted the use of
        opioids for the treatment of chronic pain and concluded that the risk of opioid
        addiction was manageable in patients regardless of previous histories of abuse;
        and

                (f)    Distribution of “Responsible Opioid Prescribing,” a guide authored
        by Dr. Scott Fishman in 2007. The guide was ultimately disseminated to 700,000
        practicing doctors, with doctors in Minnesota receiving copies. The “Responsible
        Opioid Prescribing” guide promoted the use of opioid pain relievers for both acute
        and chronic pain and severely minimized the risk of addiction—even claiming
        that opioids could be used safely in patients assessed to have a risk of substance
        abuse. The guide promoted the widespread use of opioids, stating that “[p]atients
        should not be denied opioid medications except in light of clear evidence that
        such medications are harmful to the patient.”




Complaint and Demand for Jury Trial                                         Page 109 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 110 of 157




        400.    The conduct of the Enterprise described above constitutes “racketeering

activity” within the meaning of 18 U.S.C. § 1961(1). The Manufacturer Defendants’

decision for the Enterprise to routinely conduct its transactions in such a manner

constitutes a “pattern of racketeering activity” within the meaning of 18 U.S.C. §

1961(5).

        401.    The above described racketeering activities amounted to a common course

of conduct intended to deceive and harm the public and the City of Coon Rapids. The

Manufacturer Defendants’ racketeering activity was related, had similar purposes,

involved similar or the same participants, and methods of commission, and had similar

results affecting the same or similar victims, including the City of Coon Rapids.

Defendants’ racketeering activities were part of their ongoing business and constituted a

continuing threat to the property of the City of Coon Rapids.

        402.    The Manufacturer Defendants’ motive in creating and operating the

fraudulent scheme and the Enterprises was to obtain additional revenues from the

marketing and sale of opioids for treating every conceivable level of patient pain.

        403.    The City of Coon Rapids has been injured in its property by reason of

these violations in that the City has paid and will pay millions of dollars to abate the

public nuisance that is the opioid epidemic in Coon Rapids, Minnesota.

        404.    Defendants’ racketeering activity was a substantial factor in bringing

about injuries to the City of Coon Rapids. In the absence of the Manufacturer

Defendants’ unlawful conduct, the American public and the American medical

community would not have been misled as to the addictive qualities of opioids.




Complaint and Demand for Jury Trial                                          Page 110 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 111 of 157




        405.      The Enterprise, and the members thereof, acted and participated to further

the purpose of the Enterprise wilfully and/or with actual knowledge of the illegal acts of

the Enterprise, as evidenced by their aggressive marketing campaigns and even recent

activities abroad, which includes companies owned and controlled by Purdue running

training seminars where doctors are urged to overcome “opiophobia” and prescribe

painkillers. 21

        406.      The RICO Defendants did not undertake the practices described herein in

isolation, but as part of a common scheme. These actions violate 18 U.S.C. § 1962(c).

Various other persons, firms, and corporations, including third-party entities and

individuals not named as defendants in this Complaint, may have contributed to and/or

participated in the scheme with the RICO Defendants and have performed acts in

furtherance of the scheme to increase revenues, increase market share, and/or minimize

the losses for the RICO Defendants.

        407.      The RICO Defendants, with knowledge and intent, agreed to the overall

objective of their fraudulent scheme, and participated in the common course of conduct to

commit acts of fraud and indecency in manufacturing and distributing prescription

opioids.




21
  Harriet Ryan, Lisa Girion & Scott Glober, OxyContin goes Global—"We’re only just getting started”,
L.A. TIMES (Dec. 18, 2016), available at http://www.latimes.com/projects/la-me-oxycontin-part3/ (last
accessed Oct. 27, 2018).




Complaint and Demand for Jury Trial                                                  Page 111 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 112 of 157




          408.   Indeed, for the Defendants’ fraudulent scheme to work, each of the

Defendants had to agree to implement similar tactics regarding marketing prescription

opioids and refusing to report suspicious orders.

          409.   As described herein, the RICO Defendants engaged in a pattern of related

and continuous predicate acts for years. The predicate acts constituted a variety of

unlawful activities, each conducted with the common purpose of obtaining significant

monies and revenues from the sale of highly addictive and dangerous drugs. The

predicate acts also had the same or similar results, participants, victims, and methods of

commission. The predicate acts were related and not isolated events.

          410.   The predicate acts all had the purpose of generating significant revenue

and profits for the RICO Defendants. At the same time, the City of Coon Rapids was

forced to shoulder costs related to the damage that the prescription opioid epidemic

caused.

          411.   The pattern of racketeering activity alleged herein, and the Enterprises

alleged herein (including both the Diversion Enterprise and the Marketing Enterprise) are

separate and distinct from each other. Likewise, Defendants are distinct from the

Enterprises.

          412.   All the RICO Defendants conducted and participated in the conduct of the

affairs of the Marketing Enterprise or the Diversion Enterprise through a pattern of

racketeering activity as defined in 18 U.S.C. § 1961(1)(D) by the felonious manufacture,

importation, receiving, concealment, buying, selling, or otherwise dealing in a controlled




Complaint and Demand for Jury Trial                                         Page 112 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 113 of 157




substance or listed chemical (as defined in § 102 of the Controlled Substance Act),

punishable under any law of the United States.

        413.    Furthermore, in so doing the acts alleged herein, the members of the

Enterprises (the “Co-Conspirators”) conspired to violate § 1962(c) of the RICO Act,

and they thereby violated § 1962(d) of the RICO Act.

        414.    The Co-Conspirators so conspired because there was a meeting of the

minds evidencing the alleged conspiracy of which the intent was to violate § 1962(c).

        415.    The Diversion Enterprise and Marketing Enterprise did encourage, and

indirectly create, contribute to, and maintain an illegal secondary market for opioids.

        416.    The pattern of racketeering activity alleged herein is continuing as of the

date of this Complaint and, upon information and belief, will continue into the future

unless enjoined by this Court.

        417.    But for the conduct of the Enterprises’ affairs, the City of Coon Rapids

would not have sustained damages.

        418.    The City of Coon Rapids’s damages are neither remote nor are they

derivative of harm visited upon third party persons or entities not named in this action.

        419.    By the foregoing violations of the RICO Act, including 18 U.S.C. §

1962(c), Manufacturer Defendants are liable to the City of Coon Rapids for three times

the damages sustained, plus the costs of this suit, including reasonable attorney fees.

                                        VIII. COUNT II
                                        NEGLIGENCE
                                      Against all Defendants

        420.    The City of Coon Rapids incorporates by reference, as if fully set forth

herein, each and every preceding paragraph.


Complaint and Demand for Jury Trial                                           Page 113 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 114 of 157




          421.   Separate and apart from the Defendants’ statutory duties, each of the

Defendants owed the City of Coon Rapids common-law duties, including the duty to

investigate and report plainly suspicious orders of highly addictive opioids. Each of the

Defendants breached these duties by failing to report such suspicious orders to the

appropriate regulators, failing to adequately to investigate suspicious orders before filling

them, and/or failing to design and operate a system that would disclose the existence of

suspicious orders of controlled substances. In so doing, Defendants acted unreasonably,

reckless, and with actual malice.

          422.   Separate and apart from the Manufacturer Defendants’ statutory duties,

each of the Manufacturer Defendants owed the City of Coon Rapids common-law duties,

including the duty to be forthright and honest with the FDA and federal authorities

regarding their products; the duty to promote and market opioids truthfully and pursuant

to their federally approved indications for use; and the duty to disclose the true risk of

addiction associated with the use of opioids. Each of the Manufacturer Defendants

breached those duties by, among other things, promoting and marketing opioids for uses

not federally approved, circulating false and misleading information concerning their

safety and efficacy, and downplaying or failing to disclose the risk of addiction arising

from their use. In so doing, Defendants acted unreasonably, reckless, and with actual

malice.

          423.   The City of Coon Rapids suffered both injuries and pecuniary losses

proximately caused by Defendants’ breaches of their duties set forth in this Count.

Among other things, the City’s residents are suffering through an unprecedented




Complaint and Demand for Jury Trial                                           Page 114 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 115 of 157




epidemic of opioid addiction and overdose. This epidemic has forced the City of Coon

Rapids to shoulder tremendous costs relating, among other things, to health services,

emergency services, social services, and law enforcement. The City has also suffered a

loss of productivity in its municipal workforce, as well as lost tax revenue stemming from

the cascading effects of the opioid epidemic.

          424.   Defendants’ breaches of the common-law duties they owed to the City are

the proximate cause of this crisis and its resulting harm to the City of Coon Rapids.

          425.   WHEREFORE, Plaintiff demands judgment against the Defendants for

actual and compensatory damages; for restitution; for costs incurred herein; the cost of

abating the public nuisance, and such other and further relief as this Court deems just and

proper.

          426.   Further, pursuant to Minn. Stat. § 549.191, Plaintiff reserves the right to

seek an amendment to this Complaint to assert a claim for punitive damages under Count

II.

                                          IX. COUNT III
                                      NEGLIGENCE PER SE
                                       Against all Defendants

          427.   The City of Coon Rapids incorporates by reference, as if fully set forth

herein, each and every preceding paragraph.

          428.   Each of the Defendants owed the City of Coon Rapids statutory duties,

including the duty to report suspicious orders of opioids (and the appurtenant duty to

investigate any such orders before filling them), the duty to abide by any government

agreements entered regarding the same, and the duty to comply with the federal CSA, 21




Complaint and Demand for Jury Trial                                           Page 115 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 116 of 157




C.F.R. § 1301.74(b), which required the design and operation of a system to detect and

disclose suspicious orders of controlled substances.

        429.     Each of the Defendants breached these duties by failing to report such

suspicious orders to the appropriate regulators as required by state and federal law, by

failing to adequately investigate suspicious orders before filling them, and/or by failing to

design and operate a system that would disclose the existence of suspicious orders of

controlled substances. In so doing, Defendants acted unreasonably, reckless, and with

actual malice.

        430.     Each of the Manufacturer Defendants owed the City of Coon Rapids

statutory duties, including the duty to be forthright and honest with the FDA and federal

authorities regarding their products; the duty to promote and market opioids truthfully

and pursuant to their federally approved indications for use; and the duty to disclose the

true risk of addiction associated with the use of opioids.

        431.     Each of the Manufacturer Defendants breached those duties by, among

other things, promoting and marketing opioids for uses not federally approved,

circulating false and misleading information concerning their safety and efficacy, and

downplaying or failing to disclose the risk of addiction arising from their use. In so

doing, Defendants acted unreasonably, reckless, and with actual malice.

        432.     The City of Coon Rapids suffered both injuries and pecuniary losses

proximately caused by Defendants’ breaches of their duties set forth in this Count.

Among other things, the City’s residents are suffering through an unprecedented

epidemic of opioid addiction and overdose. This epidemic has forced the City of Coon




Complaint and Demand for Jury Trial                                           Page 116 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 117 of 157




Rapids to shoulder tremendous costs relating, among other things, to health services,

emergency services, social services, and law enforcement. The City has also suffered a

loss of productivity in its municipal workforce, as well as lost tax revenue stemming from

the cascading effects of the opioid epidemic.

        433.    Defendants’ breaches of the statutory duties they owed to the City are the

proximate cause of this crisis and its resulting harm to the City.

        434.    Plaintiff demands judgment against the Defendants for actual and

compensatory damages; for restitution; for costs incurred herein; the cost of abating the

public nuisance, and such other and further relief as this Court deems just and proper.

        435.    Pursuant to Minn. Stat. § 549.191, Plaintiff reserves the right to seek an

amendment to this Complaint to assert a claim for punitive damages under Count III.

                                         X. COUNT IV
                                       GROSS NEGLIGENCE
                                      Against All Defendants

        436.    The City of Coon Rapids incorporates the allegations within all prior

paragraphs within this Complaint as if they were fully set forth herein.

        437.    To establish gross negligence, the City of Coon Rapids must show that

Defendants acted with the absence of even slight diligence or scant care, or that they

acted with indifference, or were negligent in a very high degree. The City of Coon

Rapids has met its burden here.

        438.    Defendants have a duty to exercise reasonable care in manufacturing,

marketing, and selling highly dangerous drug opioids in Coon Rapids.

        439.    Defendants have a duty to exercise reasonable care under the

circumstances, in light of the risks. This includes a duty not to cause foreseeable harm


Complaint and Demand for Jury Trial                                          Page 117 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 118 of 157




to others. In addition, these Defendants, having engaged in conduct that created an

unreasonable risk of harm to others, had, and still have, a duty to exercise reasonable

care to prevent the threatened harm.

        440.    Defendants also misleadingly portrayed themselves as cooperating with

law enforcement and actively working to combat the opioid epidemic when, in reality,

Defendants failed to satisfy even their minimum, legally-required obligations to report

suspicious prescribers. Defendants voluntarily undertook duties, through their

statements to the media, regulators, and the public at large, to take all reasonable

precautions to prevent drug diversion.

        441.    Upon information and belief, each Defendant repeatedly and intentionally

breached its duties. These breaches included:

                    a. Selling prescription opioids in the supply chain when they knew,
                       or should have known, that there was a substantial likelihood
                       the sale was for non-medical purposes and that opioids are an
                       inherently dangerous product when used for non­ medical
                       purposes;

                    b. Using unsafe distribution practices;

                    c. Inviting criminal activity into the City of Coon Rapids by
                       disregarding precautionary measures built into Minnesota's
                       statutory and regulatory requirements related to controlled
                       substances, to which they agreed to adhere in obtaining licenses
                       or registrations from the Minnesota Board of Pharmacy and the
                       DEA;

                    d. Failing to comply with the public safety laws described above;

                    e. Failing to acquire or utilize special knowledge or skills that relate
                       to the dangerous activity of selling opioids in order to prevent or
                       ameliorate such significant dangers;

                    f. Failing to review prescription orders for red flags;



Complaint and Demand for Jury Trial                                           Page 118 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 119 of 157




                    g. Failing to report suspicious orders or refusing to fill them; and

                    h. Failing to provide effective controls and procedures to guard
                       against theft and diversion of controlled substances.

        442.    Each Defendant breached its duty to exercise the degree of care,

prudence, watchfulness, and vigilance commensurate with the dangers involved in

selling dangerous controlled substances.

        443.    Defendants acted with actual malice in breaching their duties, i.e., they

have acted with a conscious disregard for the rights and safety of other persons and

said actions have a great probability of causing substantial harm.

        444.    In breaching these duties, each Defendant showed the absence of even

slight diligence or scant care, or that they acted with indifference, or were negligent in a

very high degree.

        445.    As is described throughout this Complaint, Defendants acted without even

slight diligence or scant care, and with indifference, and were negligent in a very high

degree, disregarding the rights and safety of other persons, and said actions have a great

probability of causing substantial harm.

        446.    The foreseeable harm from a breach of these duties is the sale, use,

abuse, and diversion of prescription opioids..

        447.    The foreseeable harm from a breach of these duties also includes abuse,

addiction, morbidity, and mortality in the City of Coon Rapids's communities, and

among its employees and their dependents.

        448.    Reasonably prudent manufacturers of prescription opioids would have

anticipated that the scourge of opioid addiction would wreak havoc on communities



Complaint and Demand for Jury Trial                                          Page 119 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 120 of 157




and the significant costs which would be imposed upon the governmental entities

serving those communities.

        449.    Reasonably prudent manufacturers of pharmaceutical products would

know that aggressively pushing highly addictive opioids for chronic pain would result

in the severe harm of addiction, foreseeably causing patients to seek increasing levels

of opioids and to turn to the illegal drug market as a result of a drug addiction that was

foreseeable to the Defendants. Reasonably prudent manufacturers would know that

failing to report suspicious prescribing, particularly while assuring the public of their

commitment to fighting the opioid epidemic, would exacerbate problems of diversion

and non-medical use of prescription opioids.

        450.    The City of Coon Rapids seeks economic losses (direct, incidental, or

consequential pecuniary losses) resulting from the gross negligence of Defendants.

The City of Coon Rapids does not seek damages which may have been suffered by

individual residents of the City of Coon Rapids for wrongful death, physical personal

injury, serious emotional distress, or any physical damage to property caused by the

actions of Defendants.

        451.    Defendants’ conduct, as described in this Complaint, constitutes an

intentional failure to perform a manifest duty in reckless disregard of the

consequences as affecting the life or property of another, including the City of Coon

Rapids, and also implies an indifferent and thoughtless disregard of the consequences

without the exertion of any effort to avoid them. Defendants have acted wantonly and

wilfully by inflicting injury intentionally or, alternatively, they have been utterly




Complaint and Demand for Jury Trial                                         Page 120 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 121 of 157




indifferent to the rights of others, including the City of Coon Rapids, in that they

acted as if such rights did not exist.

        452.    The City of Coon Rapids is not asserting a cause of action under the

CSA or other controlled substance laws cited above. Rather, it seeks to remedy

harms caused to it by the breach of duty created by federal and state statutes and

under common law.

        453.    Defendants’ conduct as described in this Count demonstrates wanton

and wilful disregard and indifference for others, including the City of Coon Rapids.

        454.    Defendants' breaches of the duties described in this Count directly and

proximately resulted in the injuries and damages alleged by the City.

        455.    The misconduct alleged in this case is ongoing and persistent.

        456.    The misconduct alleged in this case does not concern a discrete event

or discrete emergency of the sort a political subdivision would reasonably expect to

occur, and is not part of the normal and expected costs of a local government's

existence. The City of Coon Rapids alleges wrongful acts which are neither discrete

nor of the sort a local government can reasonably expect.

        457.    The City of Coon Rapids has incurred expenditures for special programs

over and above its ordinary municipal services.

        458.    WHEREFORE, The City of Coon Rapids seeks all legal and equitable

relief as allowed by law, except as expressly disavowed herein, including inter alia

injunctive relief, compensatory damages, and all damages allowed by law to be paid by




Complaint and Demand for Jury Trial                                       Page 121 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 122 of 157




Defendants, attorney fees and costs, and pre and post judgment interest, and such other

relief as this Court deems just and equitable.

        459.    Pursuant to Minn. Stat. § 549.191, Plaintiff reserves the right to seek an

amendment to this Complaint to assert a claim for punitive damages under Count IV.

                                       XI. COUNT V.
                                MINNESOTA FALSE CLAIMS ACT
                                    (Minn. Stat. § 15C.02)
                               Against Manufacturer Defendants

        460.    The City of Coon Rapids incorporates the allegations within all prior

paragraphs within this Complaint as if they were fully set forth herein.

        461.    Minnesota Stat. § 15C.02 states that a person may not:

           a. Knowingly present, or cause to be presented, a false or fraudulent claim
              for payment or approval;

           b. Knowingly make or use, or cause to be made or used, a false record or
              statement material to a false or fraudulent claim;

           c. Knowingly conspire to commit a violation of clause (1), (2), (4), (5), (6),
              or (7).

        462.    Pursuant to Section 15C.04, a "prosecuting attorney may investigate

violations of section 15C.0 [and] may bring a civil action under this chapter... to

enjoin an act in violation of section 15C.02 and to recover damages and penalties."

The definition of "prosecuting attorney" includes "the county attorney, city attorney,

or other attorney representing a political subdivision, if the false or fraudulent claim

involves money, property, or services provided by the political subdivision.”

        463.    The undersigned attorneys representing Coon Rapids are “prosecuting

attorneys” as that term is used in Section 15C.04.




Complaint and Demand for Jury Trial                                         Page 122 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 123 of 157




        464.    Manufacturer Defendants, as described in this Complaint, violated the

Minnesota False Claims Act. These Defendants, through their deceptive marketing of

opioids for chronic pain knowingly made, or caused to be made, false or fraudulent

claims to the City of Coon Rapids and/or its agents; knowingly made or caused to be

made or used false statements material to such claims; and conspired to cause such

false or fraudulent claims and statements to be made to the City of Coon Rapids

and/or its agents.

        465.    Specifically, Manufacturer Defendants' misrepresentations and false

statements material to such false or fraudulent claims include but are not limited

to:

            a. Defendants’ claims that the risks of long-term opioid use, especially the
               risk of addiction were overblown;

            b. Defendants’ claims that signs of addiction were "pseudoaddiction"
               reflecting undertreated pain, and should be responded to with more
               opioids;

            c. Defendants’ claims that opioid doses can be increased until pain
               relief is achieved and there is no ceiling dose;

            d. Defendants’ overstatement of the risks of NSAIDs, when compared
               to opioids;

            e. Defendants’ claims that evidence supports the long-term use of
               opioids for chronic pain;

            f. Defendants’       claims   that   screening   tools   effectively   prevent
               addiction;

            g. Defendants’ claims that chronic opioid therapy would improve
               patients' function and quality of life;

            h. Purdue and Endo's claims that abuse-deterrent opioids prevent tampering
               and abuse;



Complaint and Demand for Jury Trial                                          Page 123 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 124 of 157




            i. Purdue’s claims OxyContin provides a full 12 hours of pain relief;

            j. Purdue’s claims that it cooperates with and supports efforts to
               prevent opioid abuse and diversion;

            k. Cephalon’s unsubstantiated claims that Actiq and Fentora were
               appropriate for treatment of non-cancer pain and its failure to
               disclose that Actiq and Fentora were not approved for such use;

            l. Defendants’ use of front groups to suggest that the deceptive
               statements from the sources described in this Complaint came from
               objective, independent sources; and

            m. Manufacturer Defendants’ unsubstantiated claims that certain opioids
               were appropriate for treatment of non-cancer pain and their failure
               to disclose that those opioid was not approved for such use.

        466.    By engaging in the acts and practices alleged herein, Defendants

omitted material facts, with the intent that others would rely on their omissions or

suppression of information, that they had a duty to disclose by virtue of these

Defendants' other representations, including, but not limited to, the following:

            a. opioids are highly addictive and may result in overdose or death;

            b. no credible scientific evidence supports the use of screening tools as a
               strategy for reducing abuse or diversion;

            c. high dose opioids subject the user to greater risks of addiction, other
               injury, or death;

            d. the risks of hyperalgesia, hormonal dysfunction, decline in immune
               function, mental clouding, confusion, and dizziness, increased falls and
               fractures in the elderly, neonatal abstinence syndrome, and potentially
               fatal interactions with alcohol or benzodiazepines, particularly while
               exaggerating the risks of competing products, such as NSAIDs;

            e. claims regarding the benefits of chronic opioid therapy lacked scientific
               support or were contrary to the scientific evidence;




Complaint and Demand for Jury Trial                                       Page 124 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 125 of 157




            f. Purdue’s 12-hour OxyContin fails to last a full twelve hours in many
               patients;

            g. Purdue and Endo's abuse-deterrent formulations are not designed to
               address, and have no effect on, the most common route of abuse (oral
               abuse), can be defeated with relative ease, and may increase overall
               abuse;

            h. Manufacturer Defendants’ failure to report suspicious prescribers;

            i. Manufacturer Defendants’ use of kickback and insurance fraud schemes;
               and

            j. Defendants’ fai1ure to disclose their financial ties to and role in
               connection with Front Groups.

        467.    Upon information and belief, Manufacturer Defendants knew,

deliberately ignored, or recklessly disregarded, at the time of making or disseminating

these statements, or causing these statements to be made or disseminated, that such

statements were untrue, false, or misleading or contained material omissions and

were made for the purpose of inducing the City of Coon Rapids to pay for opioids for

long-term treatment of chronic pain. In addition, Manufacturer Defendants knew,

deliberately ignored, or recklessly disregarded, that their marketing and promotional

efforts created an untrue, false, and misleading impression about the risks, benefits,

and superiority of opioids for chronic pain.

        468.    Manufacturer Defendants knew that the doctors and other health care

providers and/or agents of the City of Coon Rapids to whom they deceptively marketed

prescription opioids had treated and would continue to treat patients whose prescription

costs were paid or reimbursed by the City of Coon Rapids’s health plan and City workers'

compensation plan.




Complaint and Demand for Jury Trial                                       Page 125 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 126 of 157




        469.    These Defendants' scheme caused doctors to write prescriptions for

opioids to treat chronic pain that were submitted to the City of Coon Rapids in an

attempt to obtain payment from public funds.

        470.    Defendants knew, deliberately ignored, or recklessly disregarded that as

a natural consequence of their actions, governments such as the City of Coon Rapids

would necessarily be paying for long-term prescriptions of opioids to treat chronic

pain, which were dispensed as a consequence of Defendants' fraud.

        471.    These Defendants' misrepresentations and omissions were material

because if the City of Coon Rapids had known of the false statements and/or false

claims, the City of Coon Rapids would have undertaken efforts to avoid its payment

of false claims or to otherwise mitigate its damages.

        472.    Alternatively, the misrepresentations were material because they would

have a natural tendency to influence or be capable of influencing whether the costs of

long-term prescriptions of opioids to treat chronic pain were paid by the City of Coon

Rapids.

        473.    Because Defendants' unbranded marketing caused doctors to prescribe

and the City of Coon Rapids to pay for long-term opioid treatment using opioids

manufactured or distributed by other drug makers, Defendants caused and are

responsible for those costs and claims as well.

        474.    By reason of Defendants' unlawful acts, the City of Coon Rapids has

been damaged, and continues to be damaged in a substantial amount to be determined

at trial.




Complaint and Demand for Jury Trial                                       Page 126 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 127 of 157




        475.    WHEREFORE, The City of Coon Rapids demands judgment in its

favor against the Manufacturer Defendants for civil penalties and treble damages

pursuant to Minn. Stat. § l5C.02 together with all the costs of this action, including

pre and post judgment interest, costs and expenses, attorney fees, and such other

relief as this Court deems just and equitable.

                                      XII. COUNT VI
                             FALSE STATEMENT IN ADVERTISING
                                  (Minn. Stat. § 325F.67)
                              Against Manufacturer Defendants

        476.    The City of Coon Rapids incorporates by reference all other paragraphs of

this Complaint as if fully set forth herein.

        477.    Minn. Stat. § 325F.67 reads in pertinent part.

                Any person, firm, corporation, or association who, with intent to sell ... or
                with intent to increase the consumption thereof, ... makes, publishes,
                disseminates, circulates, or places before the public, or causes, directly or
                indirectly, to be made, published, disseminated, circulated, or placed
                before the public ... in a newspaper or other publication ... or in any other
                way, an advertisement of any sort regarding merchandise ... or anything so
                offered to the public, for use, consumption, purchase, or sale, which
                advertisement contains any material assertion, representation, or statement
                of fact which is untrue, deceptive, or misleading, shall, whether or not
                pecuniary or other specific damage to any person occurs as a direct result
                thereof, be guilty of a misdemeanor, and any such act is declared to be a
                public nuisance and may be enjoined as such.

        478.    As alleged herein, the Manufacturer Defendants engaged in a

systematic campaign designed to promote the belief that opioid drugs could safely be

used for chronic pain conditions in a non-addictive manner.

        479.    Specifically, these Defendants' misrepresentations include, but are not

limited to:




Complaint and Demand for Jury Trial                                           Page 127 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 128 of 157




                a. Defendants’ claims that the risks of long-term opioid use, especially
                   the risk of addiction were overblown;

                b. Defendants’ claims that signs of addiction were "pseudoaddiction"
                   reflecting undertreated pain, and should be responded to with more
                   opioids;

                c. Defendants’ claims that opioid doses can be increased until pain
                   relief is achieved and there is no ceiling dose;

                d. Defendants’ overstatement of the risks of NSAIDs when compared
                   to opioids;

                e. Defendants’ claims that evidence supports the long-term use of
                   opioids for chronic pain

                f. Defendants’ claims that screening tools effectively prevent
                   addiction;

                g. Defendants’ claims that chronic opioid therapy would improve
                   patients' function and quality of life;

                h. Purdue’s and Endo's claims that abuse-deterrent opioids prevent
                   tampering and abuse;

                i. Purdue’s claims OxyContin provides a full 12 hours of pain relief;

                j. Purdue’s claims that it cooperates with and support efforts to prevent
                   opioid abuse and diversion;

                k. Cephalon’s unsubstantiated claims that Actiq and Fentora were
                   appropriate for treatment of non-cancer pain and its failure to
                   disclose that Actiq and Fentora were not approved for such use;

                l. Defendants’ use of Front Groups, to suggest that the deceptive
                   statements from the sources described in this Complaint came from
                   objective, independent sources;

                m. Manufacturer Defendants’ unsubstantiated claims that certain
                   opioids were appropriate for treatment of non-cancer pain and their
                   failure to disclose that those opioids was not approved for such use;
                   and




Complaint and Demand for Jury Trial                                        Page 128 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 129 of 157




        480.    Manufacturer Defendants' false and deceptive advertising practices

resulted in increased opioids being prescribed to Coon Rapids residents, and Coon

Rapids employees and their dependents, increasing the incidence of opioid addiction

and overdose in Coon Rapids.

        481.    Because of these Defendants' false and deceptive advertising practices

to Coon Rapids, its residents, and its medical professionals, Coon Rapids has

experienced a dramatic increase in opioid addiction and death and has incurred

significant costs in order to address opioid related law enforcement, social services,

and public health. In addition, Coon Rapids has been damaged and continues to be

damaged by paying for the costs of opioid prescriptions for chronic pain dispensed

due to the Defendants' fraud, opioid addiction treatment, and other opioid related

costs through its employee health plans and workers' compensation program.

        482.    The misconduct alleged in this Complaint does not concern a discrete

event or discrete emergency of the sort a political subdivision would reasonably

expect to occur, and is not part of the normal and expected costs of a local

government's existence. The City of Coon Rapids alleges wrongful acts which are

neither discrete nor of the sort a local government can reasonably expect.

        483.    The City of Coon Rapids has incurred expenditures for special programs

over and above its ordinary municipal services.

        484.    Coon Rapids seeks injunctive relief and actual damages under Minn.

Stat. § 325F.67 as well as under Minn. Stat. § 8.31, which creates a private right of

action when the action would benefit the public. The present action benefits the




Complaint and Demand for Jury Trial                                      Page 129 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 130 of 157




public, both Coon Rapids, as well as all of Minnesota, by reducing the amount of

opioid drugs in the State and City, and providing Coon Rapids the necessary

resources, both monetary and non-monetary, to redress the opioid epidemic and treat

its victims. Slowing the flow of opioids and providing funds to address the epidemic

will help to alleviate this problem, save lives, prevent injuries, and make Coon Rapids

a safer place to live.

        485.    WHEREFORE, The City of Coon Rapids demands judgment in its

favor against the Manufacturer Defendants for damages and equitable relief pursuant

to Minn. Stat. § 325F.67 and Minn. Stat. § 8.31 together with all the costs of this

action, including pre and post judgment interest, costs and expenses, attorney fees,

and such other relief as this Court deems just and equitable.

                                   XIII. COUNT VII
                      Minnesota Prevention of Consumer Fraud Act
                            (Minn. Stat. §§ 325F.68 et seq.)
                           Against Manufacturer Defendants

        486.    The City of Coon Rapids incorporates the allegations within all prior

paragraphs within this Complaint as if they were fully set forth herein.

        487.    Minnesota Statute §§ 325D.13, 325D.44, and 325F.69 prohibit

misrepresenting the quality of goods as well as sales sounding in fraud,

misrepresentation, or deceptive practices, providing in pertinent part.

                325F.69 UNLAWFUL PRACTICES
                Subdivision 1. Fraud, misrepresentation, deceptive practices. The act,
                use, or employment by any person of any fraud, false pretense, false
                promise, misrepresentation, misleading statement or deceptive
                practice, with the intent that others rely thereon in connection with the
                sale of any merchandise, whether or not any person has in fact been
                misled, deceived, or damaged thereby, is enjoinable as provided in
                section 325F.70


Complaint and Demand for Jury Trial                                        Page 130 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 131 of 157




        488.    Manufacturer Defendants committed repeated and wilfully unfair or

deceptive acts or practices, in connection with the sale of their opioids.

        489.    Defendants’           fraudulent,   deceptive,   and     unconscionable

misrepresentations, concealments, and omissions were reasonably calculated to

deceive the State, the public, and the City of Coon Rapids.

        490.    As described more specifically above, Defendants' misrepresentations,

concealments, and omissions constitute a wilful course of conduct which continues to

this day.

        491.    As    alleged herein, each Manufacturing Defendant wrongfully

represented that the opioid prescription medications they manufactured, marketed,

and sold had characteristics, uses, or benefits that they do not have. These

misrepresentations were made with the intent that others rely on them in furtherance

of the Defendants' marketing of their opioids for sale to medical providers, patients,

and consumers.

        492.    Specifically, Defendants' misrepresentations include, but are not limited

to:

            a. Defendants’ claims that the risks of long-term opioid use, especially the
               risk of addiction were overblown;

            b. Defendants’ claims that signs of addiction were "pseudoaddiction"
               reflecting undertreated pain, and should be responded to with more
               opioids;

            c. Defendants’ claims that opioid doses can be increased until pain relief
               is achieved and there is no ceiling dose;




Complaint and Demand for Jury Trial                                          Page 131 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 132 of 157




            d. Defendant’s overstatement of the risks of NSAIDs when compared to
               opioids;

            e. Defendants’ claims that evidence supports the long-term use of opioids
               for chronic pain;

            f. Defendants’ claims that screening tools effectively prevent addiction;

            g. Defendants’ claims that chronic opioid therapy would improve patients'
               function and quality of life;

            h. Purdue’s and Endo's claims that abuse-deterrent opioids prevent
               tampering and abuse;

            i. Purdue’s claims OxyContin provides a full 12 hours of pain relief;

            j. Purdue’s claims that it cooperates with and supports efforts to
               prevent opioid abuse and diversion;

            k. Cephalon’s unsubstantiated claims that Actiq and Fentora were
               appropriate for treatment of non-cancer pain and its failure to
               disclose that Actiq and Fentora were not approved for such use;

            l. Defendants’ use of Front Groups to suggest that the deceptive
               statements from the sources described in this Complaint came from
               objective, independent sources; and

            m. Manufacturer Defendants’ unsubstantiated claims that certain opioids
               were appropriate for treatment of non-cancer pain and their failure
               to disclose that those opioids were not approved for such use.

        493.    By engaging in the acts and practices alleged herein, Defendants

omitted material facts, with the intent that others would rely on their omissions or

suppression of information, that they had a duty to disclose by virtue of these

Defendants' other representations, including, but not limited to, the following:

                a. opioids are highly addictive and may result in overdose or death;

                b. no credible scientific evidence supports the use of screening
                   tools as a strategy for reducing abuse or diversion;




Complaint and Demand for Jury Trial                                       Page 132 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 133 of 157




                c. high dose opioids subject the user to greater risks of addiction,
                   other injury, or death;

                d. the risks of hyperalgesia, hormonal dysfunction, decline in
                   immune function, mental clouding, confusion, and dizziness,
                   increased falls and fractures in the elderly, neonatal abstinence
                   syndrome, and potentially fatal interactions with alcohol or
                   benzodiazepines, particularly while exaggerating the risks of
                   competing products, such as NSAIDs;

                e. claims regarding the benefits of chronic opioid therapy lacked
                   scientific support or were contrary to the scientific evidence;

                f. Purdue’s 12-hour OxyContin fails to last a full twelve hours in
                   many patients;

                g. Purdue’ and Endo's abuse-deterrent formulations are not designed
                   to address, and have no effect on, the most common route of abuse
                   (oral abuse), can be defeated with relative ease, and may increase
                   overall abuse;

                h. Defendants’ failure to report suspicious prescribers;

                i. Defendants’ use of kickback and insurance fraud schemes; and

                j. Defendants’ failure to disclose their financial ties to and role in
                   connection with front groups.

        494.    The damages which Coon Rapids seeks to recover were sustained as a

direct and proximate cause of the Manufacturer Defendants' intentional and/or

unlawful actions, misrepresentations, and omissions. Because of these Defendants'

omissions and deceptive misrepresentations to medical professionals, the public, and

consumers, Coon Rapids has experienced a dramatic increase in opioid addiction and

death and has incurred significant costs in order to address opioid-related law

enforcement, social services, and public health issues. In addition, Coon Rapids has

been damaged and continues to be damaged by paying for the costs of opioid




Complaint and Demand for Jury Trial                                        Page 133 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 134 of 157




prescriptions for chronic pain dispensed due to the Defendants' fraud, opioid

addiction treatment, and other opioid related costs through its employee health plans

and workers' compensation program.

        495.    The misconduct alleged in this Complaint does not concern a discrete

event or discrete emergency of the sort a political subdivision would reasonably

expect to occur, and is not part of the normal and expected costs of a local

government's existence. The City of Coon Rapids alleges wrongful acts which are

neither discrete nor of the sort a local government can reasonably expect.

        496.    The City of Coon Rapids has incurred expenditures for special programs

over and above its ordinary municipal services.

        497.    Coon Rapids seeks injunctive relief and actual damages under Minn. Stat.

§§ 325F.68 et seq. as well as under Minn. Stat. § 8.31, which creates a private right of

action when the action would benefit the public. The present action benefits the public,

both in the City of Coon Rapids, as well as all of Minnesota, by reducing the amount of

opioid drugs in the City of Coon Rapids, and providing Coon Rapids the necessary

resources, both monetary and non-monetary, to redress the opioid epidemic and treat its

victims. Slowing the flow of opioids and providing funds to address the epidemic will

help to alleviate this problem, save lives, prevent injuries, and make Coon Rapids a safer

place to live

        498.    WHEREFORE, the City of Coon Rapids demands judgment in its favor

against the Manufacturer Defendants for damages and equitable relief pursuant to

Minn. Stat. §§ 325F.68 et seq. and Minn. Stat. § 8.31, and together with all the costs




Complaint and Demand for Jury Trial                                         Page 134 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 135 of 157




of this action, including pre and post judgment interest, costs and expenses, attorney

fees, and such other relief as this Court deems just and equitable.

                                      XIV. Count VIII
                                Unlawful Trade Practices Act
                               (Minn. Stat. §§ 325D.09 et seq.)
                              Against Manufacturer Defendants

        499.    The City of Coon Rapids incorporates by reference all other paragraphs

of this Complaint as if they were fully set forth herein.

        500.    Minnesota Statute §§ 325D.09, et seq., states, in pertinent part:

                325D.13 QUALITY, MISREPRESENTED
                No person shall, in connection with the sale of merchandise,
                knowingly misrepresent, directly or indirectly, the true quality,
                ingredients or origin of such merchandise

        501.    Manufacturer Defendants are persons for purposes of this statute.

        502.    As alleged herein, Defendants have misrepresented the addictive

quality of opioids and the appropriateness of opioids for long term treatment of chronic

pain conditions. Defendants engaged in an aggressive marketing campaign, which in

part sought to downplay the dangerousness of these drugs, while promoting them for

chronic pain for which they knew the drugs were not safe or suitable.

        503.    Because of the dangerously addictive nature of these drugs, the

Defendants' manufacturing, marketing, and sales practices unlawfully caused an opioid

and heroin epidemic in the City of Coon Rapids.

        504.    As alleged herein, each of the Manufacturer Defendants wrongfully

represented that the opioid prescription medications they manufactured, marketed, and

sold had qualities that they do not have.

        505.    These Defendants misrepresentations include, but are not limited to:


Complaint and Demand for Jury Trial                                         Page 135 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 136 of 157




                a. Defendants’ claims that the risks of long-term opioid use, especially
                   the risk of addiction were overblown;

                b. Defendants’ claims that signs of addiction were "pseudoaddiction"
                   reflecting undertreated pain, and should be responded to with more
                   opioids;

                c. Defendants’ claims that opioid doses can be increased until pain
                   relief is achieved and there is no ceiling dose;

                d. Defendants’ overstatement of the risks of NSAIDs when compared
                   to opioids;

                e. Defendants’ claims that evidence supports the long-term use of
                   opioids for chronic pain;

                f. Defendants’ claims that screening tools effectively prevent
                   addiction;

                g. Defendants’ claims that chronic opioid therapy would improve
                   patients' function and quality of life;

                h. Purdue’s and Endo's claims that abuse-deterrent opioids prevent
                   tampering and abuse;

                i. Purdue’s claims OxyContin provides a full 12 hours of pain relief;

                j. Purdue’s claims that it cooperates with and support efforts to prevent
                   opioid abuse and diversion;

                k. Cephalon’s unsubstantiated claims that Actiq and Fentora were
                   appropriate for treatment of non-cancer pain and its failure to
                   disclose that Actiq and Fentora were not approved for such use;

                l. Defendants’ use of Front Groups, to suggest that the deceptive
                   statements from the sources described in this Complaint came from
                   objective, independent sources; and

                m. Defendants’ unsubstantiated claims that certain opioids were
                   appropriate for treatment of non-cancer pain and their failure to
                   disclose that Subsys was not approved for such use.




Complaint and Demand for Jury Trial                                         Page 136 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 137 of 157




        506.    By engaging in the acts and practices alleged herein, Manufacturer

Defendants omitted material facts, with the intent that others rely on their omissions

or suppression of information, that they had a duty to disclose by virtue of these

Defendants' other representations, including, but not limited to, the following:

                a. opioids are highly addictive and may result in overdose or death;

                b. no credible scientific evidence supports the use of screening tools
                   as a strategy for reducing abuse or diversion;

                c. high dose opioids subject the user to greater risks of addiction,
                   other injury, or death;

                d. the risks of hyperalgesia, hormonal dysfunction, decline in immune
                   function, mental clouding, confusion, and dizziness, increased falls
                   and fractures in the elderly, neonatal abstinence syndrome, and
                   potentially fatal interactions with alcohol or benzodiazepines,
                   particularly while exaggerating the risks of competing products,
                   such as NSAIDs;

                e. claims regarding the benefits of chronic opioid therapy lacked
                   scientific support or were contrary to the scientific evidence;

                f. Purdue’s 12-hour OxyContin fails to last a full twelve hours in
                   many patients;

                g. Purdue’s and Endo's abuse-deterrent formulations are not designed
                   to address, and have no effect on, the most common route of abuse
                   (oral abuse), can be defeated with relative ease, and may increase
                   overall abuse;

                h. Defendants failure to report suspicious prescribers;

                i. Defendants’ use of kickback and insurance fraud schemes; and

                j. Defendants’ failure to disclose their financial ties to and role m
                   connection with front groups.

        507.    These Defendants' false and deceptive advertising practices and

unlawful trade practices resulted in increased opioids being prescribed to Coon



Complaint and Demand for Jury Trial                                       Page 137 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 138 of 157




Rapids residents, and to Coon Rapids employees and their dependents, increasing the

incidence of opioid addiction and overdose in the City of Coon Rapids.

        508.    Because of these Defendants' false and misleading advertising

practices, Coon Rapids has experienced a dramatic increase in opioid addiction and

death and has incurred significant costs in order to address opioid-related law

enforcement, social services, and public health. In addition, Coon Rapids has been

damaged and continues to be damaged by paying for the costs of opioid prescriptions

for chronic pain dispensed due to the Defendants' fraud, opioid addiction treatment,

and other opioid related costs through its employee health plans and workers'

compensation program.

        509.    The misconduct alleged in this case does not concern a discrete event

or discrete emergency of the sort a political subdivision would reasonably expect to

occur, and is not part of the normal and expected costs of a local government's

existence. The City of Coon Rapids alleges wrongful acts which are neither discrete

nor of the sort a local government can reasonably expect.

        510.    The City of Coon Rapids has incurred expenditures for special programs

over and above its ordinary municipal services.

        511.    Coon Rapids seeks injunctive relief and actual damages under Minn.

Stat. § 325D.15 as well as under Minn. Stat. § 8.31, which creates a private right of

action when the action would benefit the public. The present action benefits the

public, both in Coon Rapids, as well as all of Minnesota, by reducing the amount of

opioid drugs in the State and City, and providing Coon Rapids the necessary




Complaint and Demand for Jury Trial                                      Page 138 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 139 of 157




resources, both monetary and non-monetary, to redress the opioid epidemic and treat

its victims. Slowing the flow of opioids and providing funds to address the epidemic

will help to alleviate this problem, save lives, prevent injuries, and make Coon Rapids

a safer place to live.

        512.    WHEREFORE, The City of Coon Rapids demands judgment in its favor

against the Manufacturer Defendants for damages and equitable relief pursuant to Minn.

Stat. § 325D.15 and Minn. Stat. § 8.31 together with all the costs of this action, including

pre and post judgment interest, costs and expenses, attorney fees, and such other relief as

this Court deems just and equitable.

                                      XV. COUNT IX
                               Deceptive Trade Practices Act
                               (Minn. Stat. §§ 325D.43 et seq.)
                              Against Manufacturer Defendants

        513.    The City of Coon Rapids incorporates by reference all other paragraphs

of this Complaint as if fully set forth herein.

        514.    Minnesota Statute §§ 325D.43, et seq., states, in pertinent part:

                325D.44 DECEPTIVE TRADE PRACTICES
                A person engages in a deceptive trade practice when, in the course of
                business, vocation, or occupation, the person:

                (5) represents that goods or services have sponsorship, approval,
                characteristics, ingredients, uses, benefits, or quantities that they do not
                have or that a person has a sponsorship, approval, status, affiliation, or
                connection that the person does not have;

                (7) represents that goods or services are of a particular standard, quality,
                or grade, or those goods are of a particular style or model, if they are of
                another;

                (13) engages in any other conduct which similarly creates likelihood of
                confusion or of misunderstanding.



Complaint and Demand for Jury Trial                                            Page 139 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 140 of 157




        515.    Manufacturer Defendants' unfair, deceptive, and unconscionable

representations, concealments, and omissions were reasonably calculated to create

confusion and misunderstanding as to the nature and efficacy of opioid drugs, and in

doing so deceive medical professionals, Coon Rapids, its residents, and its employees

and their dependents.

        516.    As alleged herein, these Defendants have misrepresented the addictive

quality of opioids and the appropriateness of opioids for long term treatment of chronic

pain conditions. The Defendants engaged in an aggressive marketing campaign,

which in part sought to downplay the dangerousness of these drugs, while promoting

them for chronic pain for which they knew the drug were not safe or suitable.

        517.    Because of the dangerously addictive nature of these drugs, the

Defendants' manufacturing, marketing, sales, and/or distribution practices unlawfully

caused an opioid epidemic in the City of Coon Rapids.

        518.    As alleged herein, each Manufacturer Defendant wrongfully represented

that the opioid prescription medications they manufactured, marketed, and sold had

characteristics, uses, or benefits that they do not have.

        519.    These Defendants' misrepresentations include, but are not limited to:

                a. Defendants’ claims that the risks of long-term opioid use, especially
                   the risk of addiction were overblown;

                b. Defendants’ claims that signs of addiction were "pseudoaddiction"
                   reflecting undertreated pain, and should be responded to with more
                   opioids;

                c. Defendants’ claims that opioid doses can be increased until pain
                   relief is achieved and there is no ceiling dose;




Complaint and Demand for Jury Trial                                       Page 140 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 141 of 157




                d. Defendants’ overstatement of the risks of NSAIDs when compared
                   to opioids;

                e. Defendants’ claims that evidence supports the long-term use of
                   opioids for chronic pain;

                f. Defendants’ claims that screening tools effectively prevent
                   addiction;

                g. Defendants’ claims that chronic opioid therapy would improve
                   patients' function and quality of life;

                h. Purdue’s and Endo's claims that abuse-deterrent opioids prevent
                   tampering and abuse;

                i. Purdue’s claims OxyContin provides a full 12 hours of pain relief;

                j. Purdue’s claims that it cooperates with and support efforts to
                   prevent opioid abuse and diversion;

                k. Cephalon’s unsubstantiated claims that Actiq and Fentora were
                   appropriate for treatment of non-cancer pain and its failure to
                   disclose that Actiq and Fentora were not approved for such use;

                l. Defendants’ use of Front Groups, to suggest that the deceptive
                   statements from the sources described in this Complaint came from
                   objective, independent sources; and

                m. Defendants’ unsubstantiated claims that certain opioids were
                   appropriate for treatment of non-cancer pain and their failure to
                   disclose that those opioids were not approved for such use.

        520.    By engaging in the acts and practices alleged herein, Manufacturer

Defendants omitted material facts, with the intent that others rely on their omissions

or suppression of information, that they had a duty to disclose by virtue of these

Defendants' other representations, including, but not limited to, the following:

                a. opioids are highly addictive and may result in overdose or death;

                b. no credible scientific evidence supports the use of screening tools
                   as a strategy for reducing abuse or diversion;



Complaint and Demand for Jury Trial                                       Page 141 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 142 of 157




                c. high dose opioids subject the user to greater risks of addiction,
                   other injury, or death;

                d. the risks of hyperalgesia, hormonal dysfunction, decline in immune
                   function, mental clouding, confusion, and dizziness, increased falls
                   and fractures in the elderly, neonatal abstinence syndrome, and
                   potentially fatal interactions with alcohol or benzodiazepines,
                   particularly while exaggerating the risks of competing products,
                   such as NSAIDs;

                e. claims regarding the benefits of chronic opioid therapy lacked
                   scientific support or were contrary to the scientific evidence;

                f. Purdue’s 12-hour OxyContin fails to last a full twelve hours in
                   many patients;

                g. Purdue’s and Endo's abuse-deterrent formulations are not designed
                   to address, and have no effect on, the most common route of abuse
                   (oral abuse), can be defeated with relative ease, and may increase
                   overall abuse;

                h. Defendants’ failure to report suspicious prescribers;

                i. Defendants’ use of kickback and insurance fraud schemes; and

                j. Defendants’ failure to disclose their financial ties to and role in
                   connection with front groups.

        521.    The Defendants' misrepresentations and omissions of material facts

created confusion and misunderstanding in Coon Rapids among its residents, its

employees and their dependents, and medical professionals.

        522.    As     a    result    of   Manufacturer   Defendants'   omissions    and

misrepresentations regarding the use and characteristics of opioids to the City of

Coon Rapids, its residents, its employees and their dependents, and medical

professionals, Coon Rapids has incurred significant harm including law enforcement




Complaint and Demand for Jury Trial                                        Page 142 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 143 of 157




costs, medical costs relating to opioid abuse and addiction, and other social and

medical costs.

        523.    The misconduct alleged in this Complaint does not concern a discrete

event or discrete emergency of the sort a political subdivision would reasonably

expect to occur, and is not part of the normal and expected costs of a local

government's existence. The City of Coon Rapids alleges wrongful acts which are

neither discrete nor of the sort a local government can reasonably expect.

        524.    The City of Coon Rapids has incurred expenditures for special programs

over and above its ordinary municipal services.

        525.    The City of Coon Rapids seeks injunctive relief as well as costs and fees

incurred in pursuing this claim, pursuant to Minn. Stat. § 325D.45.

        526.    WHEREFORE, The City of Coon Rapids demands judgment in its favor

against the Manufacturer Defendants for equitable relief pursuant to Minn. Stat. §

325D.45 together with all the costs of this action, including pre and post-judgment

interest, costs and expenses, attorney fees, and such other relief as this Court deems

just and equitable.

                                    XVI. COUNT X
                      Fraudulent and Intentional Misrepresentation
                                 Against All Defendants

        527.    The City of Coon Rapids repeats, reiterates, and realleges each and every

allegation contained in the paragraphs above as if fully set forth herein.

        528.    Defendants’ business practices as described in this Complaint are

deceptive, unconscionable, and violate Minnesota law (i.e. Minn. Stat. § 325.43 et seq)

because the practices deceived doctors, insurers, and consumers in Minnesota,


Complaint and Demand for Jury Trial                                          Page 143 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 144 of 157




fraudulently misrepresenting the need for and efficacy of their product, which led to the

sale of opioids that should not have been sold, and thereby harmed the City of Coon

Rapids.

        529.    Each Defendant, acting individually and in concert, has created or assisted

in the creation of the opioid epidemic and the harm to the City of Coon Rapids through

their fraudulent misrepresentations. Specifically, as further described in this Complaint,

the Defendants’ misrepresentations included the following:

                a. Representing that opioids pose a low risk of addiction;

                b. Representing that many individuals who exhibit signs of opioid
                   addiction are experiencing “pseudoaddiction” which should be treated
                   by increasing opioid use;

                c. Representing the nature of the signs of addiction and the ease of
                   preventing addiction;

                d. Claiming that opioid dependence can be easily addressing by tapering
                   opioids and that opioid withdrawal is not a problem or concern for
                   patients and doctors;

                e. Claiming that doctors and patients could increase opioid dosages
                   indefinitely without added risk;

                f. Claiming that abuse-deterrent properties of some opioids can prevent
                   and curb opioid addiction and abuse;

                g. Overstating the positive long-term outcomes of opioid use to treat
                   chronic pain; and

                h. Improperly presenting the relative risks associated with non-opioid
                   pain-relief and pain-treatment strategies.

        530.    In addition, the Distributor Defendants were in the position to implement

effective business practices to guard against diversion of the highly-addictive opioid

products they sell and distribute. They repeatedly purported to have done so. But those



Complaint and Demand for Jury Trial                                          Page 144 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 145 of 157




representations were untrue. Instead, they profited off the opioid epidemic by flouting

anti-diversion laws, while burdening Minnesota consumers by their conduct and profiting

from the sale of prescription opioids in quantities that far exceeded the number of

prescriptions that could reasonably have been used for legitimate medical purposes,

despite having notice or actual knowledge of widespread opioid diversion from

prescribing records, pharmacy orders, field reports, and sales representatives.

        531.    The Defendants knew and should have known at the time of making or

disseminating these statements, or causing these statements to be made or disseminated,

that such statements were false or asserted without knowing whether these statements

were true or false. Their omissions, which are deceptive and misleading in their own

right, render even seemingly truthful statements about opioids false and misleading. All

of this conduct, separately and collectively, was likely to deceive Minnesota doctors who

prescribed opioids based on the Manufacturer Defendants’ deception, which has had a

devastating impact on the lives of the City of Coon Rapids residents.

        532.    These statements and representations regarding the efficacy of opioid

usage were material to the prescription of opioids by doctors and their use by patients in

the City of Coon Rapids.

        533.    The Defendants made the statements or representations or caused the

statements or representations to be made with the intent to induce doctors and patients to

act, i.e., increase the prescription of opioids by doctors, increase their purchase, and

increase their use by patients.       All Defendants’ actions have increased the costs

associated with opioids, and the City of Coon Rapids has been injured.




Complaint and Demand for Jury Trial                                           Page 145 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 146 of 157




        534.    WHEREFORE, The City of Coon Rapids demands judgment in its favor

against the Defendants for damages and equitable relief as its residents were injured

due to their reliance on the statements and representation of the Defendants.

                                      XVII. COUNT XI
                                 Negligent Misrepresentation
                                   Against All Defendants

        535.    The City of Coon Rapids repeats, reiterates, and realleges each and every

allegation contained in the paragraphs above as if fully set forth herein.

        536.    Through the course of Defendants’ business practices, Defendants

deceived doctors and consumers in Minnesota, negligently misrepresenting the need for

and efficacy of their product, which led to the sale of opioids that should not have been

sold, and thereby caused the City of Coon Rapids to be injured.

        537.    Each Defendant, acting individually and in concert, has created or assisted

in the creation of the opioid epidemic and the harm to the City of Coon Rapids through

their negligent misrepresentations. Specifically, as further described in this Complaint,

during the course of Defendants’ manufacturing and distribution of opioids, Defendants

made statements and misrepresentations, including the following:

                a. Representing that opioids pose a low risk of addiction;

                b. Representing that many individuals who exhibit signs of opioid
                   addiction are experiencing “pseudoaddiction” which should be treated
                   by increasing opioid use;

                c. Representing the nature of the signs of addiction and the ease of
                   preventing addiction;

                d. Claiming that opioid dependence can be easily addressing by tapering
                   opioids and that opioid withdrawal is not a problem or concern for
                   patients and doctors;



Complaint and Demand for Jury Trial                                          Page 146 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 147 of 157




                e. Claiming that doctors and patients could increase opioid dosages
                   indefinitely without added risk;

                f. Claiming that abuse-deterrent properties of some opioids can prevent
                   and curb opioid addiction and abuse;

                g. Overstating the positive long-term outcomes of opioid use to treat
                   chronic pain; and

                h. Improperly presenting the relative risks associated with non-opioid
                   pain relief and pain treatment strategies.

        538.    In addition, the Distributor Defendants were in the position to implement

effective business practices to guard against diversion of the highly-addictive opioid

products they sell and distribute. They repeatedly purported to have done so. But those

representations were untrue. Instead, they profited off the opioid epidemic by flouting

anti-diversion laws, while burdening Minnesota consumers by their conduct and profiting

from the sale of prescription opioids in quantities that far exceeded the number of

prescriptions that could reasonably have been used for legitimate medical purposes,

despite having notice or actual knowledge of widespread opioid diversion from

prescribing records, pharmacy orders, field reports, and sales representatives.

        539.    The Defendants knew and should have known at the time of making or

disseminating these statements, or causing these statements to be made or disseminated,

that such statements were false or asserted without knowing whether these statements

were true or false. Their omissions, which are deceptive and misleading in their own

right, render even seemingly truthful statements about opioids false and misleading. This

supply of false information, separately and collectively, was provided in order to guide

Minnesota doctors, who prescribed opioids based on the Manufacturer Defendants’




Complaint and Demand for Jury Trial                                           Page 147 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 148 of 157




representations, and insurers who purchased, or covered the costs for the purchase of,

opioids for chronic pain, and consumers and patients who purchased and use(d) opioids

for chronic pain.

        540.    Defendants failed to exercise reasonable care or competence in

communicating statements and representations concerning opioids to Minnesota doctors,

insurers, and patients.

        541.    These statements and representations regarding the efficacy of opioid

usage were material to the prescription of opioids by doctors, their use by patients, and

their purchase and coverage by insurers, and the doctors, patients, and the insurers relied

on these representations and statements made by Defendants.

        542.    The Defendants made the statements or representations or caused the

statements or representations to be made with the intent to induce doctors, patients, and

insurers to act, i.e., increase the prescription of opioids by doctors, increase their purchase

and coverage by insurers, and increase their use by patients.

        543.    Minnesota doctors, insurers, consumers, and patients reasonably relied on

information disseminated by Defendants regarding opioids.               Reasonably prudent

manufacturers of prescription opioids would have anticipated that the scourge of opioid

addiction would wreak havoc on communities and the significant costs would be imposed

upon the governmental entities associated with these communities as a proximate result

of Defendants’ representations.




Complaint and Demand for Jury Trial                                             Page 148 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 149 of 157




        544.      The City of Coon Rapids seeks economic losses (direct, incidental, or

consequential pecuniary losses) resulting from the negligent misrepresentation of

Defendants.

        545.      WHEREFORE, The City of Coon Rapids demands judgment in its favor

against the Defendants for damages and equitable relief as its residents were injured

due to their reliance on the statements and representation of the Defendants.

                                       XVIII. COUNT XII
                                       Unjust Enrichment
                                      Against All Defendants

        546.      The City of Coon Rapids repeats, reiterates, and realleges each and every

allegation contained in the paragraphs above as if fully set forth herein.

        547.      To the detriment of the City of Coon Rapids, all Defendants have been,

and continue to be, unjustly enriched as a result of the unlawful and/or wrongful conduct

alleged herein.

        548.      All Defendants have voluntarily accepted and retained the inflated prices

paid for their opioid products with full knowledge that they were not lawfully entitled to

them.

        549.      All Defendants have voluntarily accepted and retained the inflated prices

based on unlawful and fraudulent conduct in the marketing, sale, and distribution of the

opioid products.

        550.      The City of Coon Rapids bears the costs of the benefits conveyed to all

Defendants in the form of increased insurance premiums.

        551.      Between Defendants and the City of Coon Rapids, it would be unjust and

morally wrong for Defendants to retain the benefits attained by their wrongful actions.


Complaint and Demand for Jury Trial                                          Page 149 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 150 of 157




        552.    WHEREFORE, All Defendants have been unjustly enriched, in the form

of inflated prices, at the expense of the City of Coon Rapids who are entitled in equity to

disgorgement and restitution of Defendants’ wrongful profits, revenue, and benefits, to

the extent, and in the amount deemed appropriate by the Court, and any other relief the

Court deems just and proper to remedy Defendants’ unjust enrichment.

                           XIX. COUNT XIII PUBLIC NUISANCE
                                  Against All Defendants

        553.    The City of Coon Rapids incorporates by reference, as if fully forth herein,

each and every preceding paragraph.

        554.    The common law prohibits the creation and maintenance of a public

nuisance. A public nuisance is generally understood to apply to whomever by an act or

failure to perform a legal duty maintains or permits a condition which unreasonably

annoys, injures, or endangers the safety, health, morals, comfort, or repose of any

considerable number of members of the public. This common law principle has been

incorporated into Minnesota state law.

        555.    Defendants’ conduct as described herein, has created a public nuisance

within the City of Coon Rapids by unreasonably interfering with and unreasonably

annoying, injuring, and endangering the health, safety, morals, peace, comfort, repose,

and convenience of the general public in the City of Coon Rapids.

        556.    Defendants, individually and acting through their employees and agents,

have unreasonably interfered with a right common to the general public of the City of

Coon Rapids, including by: (a) interfering significantly with the public health, safety,

peace, comfort and convenience of the general community; (b) engaging in conduct



Complaint and Demand for Jury Trial                                           Page 150 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 151 of 157




proscribed by statute, ordinance, or administrative regulation; and (c) engaging in

conduct of a continuing nature that Defendants knew or should have known produced and

continues to produce permanent and long-lasting significant effect of these rights

common to the general public.

        557.    The Manufacturer Defendants, individually and acting through their

employees and agents, through fraudulent and deceptive marketing practices and schemes

created a market for opioids and the resulting and foreseeable epidemic that has damaged

the City of Coon Rapids and its citizens. The Manufacturer Defendants knew and should

have known that their promotion of opioids was false and misleading and that their

deceptive marketing scheme and other unlawful, unfair, and fraudulent actions would

create or assist in the creation of the public nuisance, i.e., the opioid epidemic. The

Manufacturer Defendants’ actions were, at the very least, a substantial factor in opioids

becoming widely available and widely used. Their actions were, at the very least, a

substantial factor in deceiving doctors and patients about the risks and benefits of opioids

for the treatment of chronic pain. Their actions were, at the very least, a substantial

factor in an increase in opioid prescriptions for medical conditions for which they were

not approved, and an increase in opioid prescriptions overall. Their actions were, at the

very least, a substantial factor in the increase of opioid addiction and resulting overdose

and deaths.

        558.    Each of the Defendants unreasonably interfered with rights common to the

general public of the City of Coon Rapids, including by interfering with the public health,

safety, peace, and comfort by failing to design and operate a system that would disclose




Complaint and Demand for Jury Trial                                          Page 151 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 152 of 157




the existence of suspicious orders of controlled substances and/or by failing to report

suspicious orders of opioids as required by the CSA, 21 C.F.R. § 1301.74(b). In so doing,

Defendants acted unreasonably, recklessly, and intentionally.

        559.    Defendants’ conduct is pervasive, persistent, and continuous, and has

created substantial ongoing harm. It has caused deaths, serious injuries, and severe

disruption of public peace, health, order, and safety. It has impacted the economic

vitality of the residents of the City of Coon Rapids and, as a result, the City. Defendants’

conduct contributing to the opioid epidemic has impinged the rights of the public to use

the streets, public ways, and public facilities without fear, apprehension, and injury. The

public nuisance created by Defendants has significantly harmed the City of Coon Rapids

and diverted resources for public health and safety to respond to the harms and impacts of

the epidemic on the individual residents of Coon Rapids. Defendants’ conduct is

producing permanent and long-lasting damage.

        560.    Considering Defendants’ failures to disclose suspicious orders of opioids,

and in light of Manufacturer Defendants’ aggressive misinformation campaign regarding

opioids, the City of Coon Rapids was unaware of, and could not reasonably have known

or have learned through reasonable diligence, that it had been exposed to the risks alleged

herein. Information pertaining to the suspicious orders of opioids Defendants were

required to disclose—but did not—was nonpublic information over which the Defendants

had and continue to have exclusive control, and which Defendants knew was unavailable

to the City of Coon Rapids. Defendants knew of the public health hazard that flooding the




Complaint and Demand for Jury Trial                                          Page 152 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 153 of 157




market with opioids, given their addictive properties and other risks, would create across

the country, including in the City of Coon Rapids.

        561.      The City of Coon Rapids had neither knowledge nor reason to suspect

that the Defendants were engaged in the wrongdoing alleged herein. Because of the

fraudulent acts of concealment by the Defendants, the City of Coon Rapids could not

have reasonably discovered the wrongdoing in time to stem the effects of the opioid

epidemic within the City of Coon Rapids that the City is now required to address through

public health and safety initiatives and will continue to address for the foreseeable future.

Defendants’ conduct and the opioid epidemic they created are likely to continue to cause

significant harm to the City and its residents.

        562.    At all times relevant to this Complaint, Defendants were in complete

control over the instrumentalities constituting the public nuisance. Defendants have

complete control over and can take actions to abate the pubic nuisance within the City of

Coon Rapids and across the country.

        563.    As detailed herein, Defendants’ conduct has interfered and continues to

interfere with rights common to the general public of the City of Coon Rapids, and has

caused the City of Coon Rapids to sustain damages, special and particular in kind,

including the substantial costs from investigating, monitoring, mitigating, policing, and

remediating the opioid epidemic, which specifically may include, without limitation,

increased law enforcement and overtime pay for police officer patrols, judicial

expenditures, increased jail and public works expenditures, increased substance abuse

treatment and diversion plan expenditures, increased emergency and medical care




Complaint and Demand for Jury Trial                                           Page 153 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 154 of 157




services,   increased    medical      examiner   expenditures,   increased   traffic   incident

investigation costs, and lost economic opportunity.

        564.    WHEREFORE, Plaintiff demands judgment against the Defendants for

injunctive relief, abatement of the public nuisance, and for actual and compensatory

damages; for restitution; for costs incurred herein; the cost of abating the public nuisance,

attorney fees, and such other and further relief as this Court deems just and proper.

                           XX. COUNT XIV CIVIL CONSPIRACY
                                 Against All Defendants

        565.    The City of Coon Rapids repeats, reiterates, and realleges each and every

allegation contained in the paragraphs above as if fully set forth herein.

        566.    The Manufacturer Defendants have engaged and continue to engage in a

massive marketing campaign to misstate and conceal the risks of treating chronic pain

with opioids. Their aggressive marketing campaign enabled Manufacturer Defendants to

overcome the longstanding medical consensus that opioids were unsafe for the treatment

of chronic pain and resulted in a significant increase in the number of opioids prescribed

nationwide.

        567.    In response to and in conjunction with this increased demand, the

Distributor Defendants continuously supplied prescription opioids. These transactions

occurred despite the Distributor Defendants having actual or constructive knowledge that

they were habitually breaching their common law and statutory duties.

        568.    None of the Defendants would have succeeded in profiting so significantly

from the opioid epidemic without the concerted conduct of the other parties.




Complaint and Demand for Jury Trial                                             Page 154 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 155 of 157




        569.    As a result of the concerted action between the Manufacturer Defendants

and the Distributor Defendants, Minnesota law was continually violated by the provision

of opioids through the supply chain.

        570.    Defendants formed an agreement to commit the aforementioned unlawful

acts.

        571.    Defendants commissioned the aforementioned unlawful acts.

        572.    WHEREFORE, The City of Coon Rapids incurred damages—related to

the opioid epidemic—as a result of Defendants’ aforementioned conspiracy.

                                  XXI. DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38, Plaintiff City of Coon Rapids demands a trial by

jury on all issues so triable.

                                      XXII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff City of Coon Rapids, acting on behalf of itself and its

inhabitants, prays that the Court grant the following relief:

        A.      Enjoin Defendants from failing to report suspicious orders as required by

the Federal Controlled Substances Act and the Minnesota Uniform Controlled Substances

Act;

        B.      Award Plaintiff, City of Coon Rapids, damages caused by the opioid

epidemic, including the increased costs of providing governmental services attributable to

the crisis;

        C.      Order that Defendants compensate Plaintiff for past and future costs to

abate the ongoing public nuisance caused by the opioid epidemic;




Complaint and Demand for Jury Trial                                         Page 155 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 156 of 157




        D.      Order Defendants to fund an “abatement fund” for the purposes of

implementing programs necessary to abate the opioid nuisance;

        E.      Award actual damages, treble damages, injunctive and equitable relief,

forfeiture as deemed proper by the Court, and attorney fees, and all costs and expenses of

suit pursuant to Plaintiff’s racketeering claims;

        F.      Award the costs of investigation, reasonable attorney fees, and all costs

and expenses;

        G.      Award pre-judgment and post-judgment interest; and

        H.      Grant any such further relief as this Court deems appropriate.

                                               Respectfully submitted,

                                               CITY OF COON RAPIDS
Dated: August 29, 2019                         By: /s/ Jared D. Shepherd
                                               One of Plaintiff’s Attorneys

                                               Jared D. Shepherd
                                               Attorney ID: 0389521
                                               jshepherd@hoffbarry.com
                                               Hoff Barry, P.A.
                                               775 Prairie Center Drive, Ste. 160
                                               Eden Prairie, MN 55344
                                               Tel: 952.746.2714

                                               William S. Consovoy*
                                               will@consovoymccarthy.com
                                               Thomas R. McCarthy*
                                               tom@consovoymccarthy.com
                                               CONSOVOY MCCARTHY PARK PLLC
                                               3033 Wilson Boulevard, Suite 700
                                               Arlington, Virginia 22201
                                               Tel: 703.243.9423

                                               Michael H. Park*
                                               park@consovoymccarthy.com
                                               CONSOVOY MCCARTHY PARK PLLC
                                               745     Fifth    Avenue,  Suite   500
                                               New      York,    New    York   10151
                                               Tel: 212.247.8006



Complaint and Demand for Jury Trial                                           Page 156 of 157
CASE 0:19-cv-02379-NEB-TNL Document 1 Filed 08/29/19 Page 157 of 157




                                      Ashley Keller*
                                      ack@kellerlenkner.com
                                      Travis Lenkner*
                                      tdl@kellerlenkner.com
                                      Seth Meyer
                                      sam@kellerlenkner.com
                                      KELLER LENKNER LLC
                                      150 N. Riverside Plaza, Suite 2570
                                      Chicago, Illinois 60606
                                      Tel: 312.741.5220

                                      *Pro Hac Vice admission to be sought

                                      Counsel for Plaintiff




Complaint and Demand for Jury Trial                                 Page 157 of 157
